Exhibit 10.99

 

 

ASSET SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

AND

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

AND

CIENA CORPORATION

DATED AS OF OCTOBER 7, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I INTERPRETATION

   3

SECTION 1.1.

   DEFINITIONS.    3

SECTION 1.2.

   INTERPRETATION.    32

ARTICLE II PURCHASE AND SALE OF ASSETS

   34

SECTION 2.1.

   PURCHASE AND SALE.    34

SECTION 2.2.

   PURCHASE PRICE.    44

SECTION 2.3.

   CLOSING.    52

SECTION 2.4.

   DESIGNATED PURCHASER(S).    55

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   55

SECTION 3.1.

   ORGANIZATION AND CORPORATE POWER.    56

SECTION 3.2.

   AUTHORIZATION; BINDING EFFECT; NO BREACH.    56

SECTION 3.3.

   AVAILABILITY OF FUNDS.    57

SECTION 3.4.

   ADEQUATE ASSURANCE OF FUTURE PERFORMANCE.    57

SECTION 3.5.

   PURCHASER’S ACKNOWLEDGMENTS; EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES.
   57

SECTION 3.6.

   BROKERS.    58

SECTION 3.7.

   REPRESENTATIONS AND WARRANTIES RELATING TO THE SHARES.    58

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS

   60

SECTION 4.1.

   ORGANIZATION AND CORPORATE POWER.    60

SECTION 4.2.

   AUTHORIZATION; BINDING EFFECT; NO BREACH.    61

SECTION 4.3.

   TITLE TO TANGIBLE ASSETS; SUFFICIENCY OF ASSETS.    61

SECTION 4.4.

   MATERIAL CONTRACTS.    62

SECTION 4.5.

   INTELLECTUAL PROPERTY.    64

SECTION 4.6.

   LITIGATION.    67

SECTION 4.7.

   FINANCIAL STATEMENTS.    67

SECTION 4.8.

   COMPLIANCE WITH LAWS; CONSENTS.    68

SECTION 4.9.

   REAL PROPERTY.    68

SECTION 4.10.

   LABOR AND EMPLOYEE BENEFITS MATTERS.    69

SECTION 4.11.

   BROKERS.    71

SECTION 4.12.

   TAXES.    71

SECTION 4.13.

   ENVIRONMENTAL MATTERS.    72

SECTION 4.14.

   UNDISCLOSED LIABILITIES.    73

SECTION 4.15.

   RELIANCE ON EXEMPTION FROM REGISTRATION UNDER SECTION 4(2) OF THE SECURITIES
ACT.    73

SECTION 4.16.

   REPRESENTATIONS AND WARRANTIES BY THE OTHER SELLERS.    74

ARTICLE V COVENANTS AND OTHER AGREEMENTS

   75

SECTION 5.1.

   U.S. BANKRUPTCY ACTIONS.    75

SECTION 5.2.

   CANADIAN BANKRUPTCY ACTIONS.    77

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 5.3.

  CONSULTATION; NOTIFICATION; COOPERATION; SOLICITATION.    77

SECTION 5.4.

  PRE-CLOSING COOPERATION.    79

SECTION 5.5.

  ANTITRUST AND OTHER REGULATORY APPROVALS.    80

SECTION 5.6.

  PRE-CLOSING ACCESS TO INFORMATION.    83

SECTION 5.7.

  PUBLIC ANNOUNCEMENTS.    85

SECTION 5.8.

  FURTHER ACTIONS.    85

SECTION 5.9.

  CONDUCT OF BUSINESS.    85

SECTION 5.10.

  TRANSACTION EXPENSES.    88

SECTION 5.11.

  CONFIDENTIALITY.    88

SECTION 5.12.

  DISCLOSURE SCHEDULES AND CERTAIN INFORMATION.    90

SECTION 5.13.

  CERTAIN PAYMENTS OR INSTRUMENTS RECEIVED FROM THIRD PARTIES.    90

SECTION 5.14.

  NON-ASSIGNABLE CONTRACTS.    91

SECTION 5.15.

  BUNDLED CONTRACTS.    91

SECTION 5.16.

  POST-CLOSING ASSISTANCE FOR LITIGATION.    93

SECTION 5.17.

  TANGIBLE ASSET REMOVAL.    94

SECTION 5.18.

  TERMINATION OF OVERHEAD AND SHARED SERVICES AND INTERCOMPANY LICENSING
ARRANGEMENTS.    94

SECTION 5.19.

  FINANCING.    94

SECTION 5.20.

  INSURANCE MATTERS.    95

SECTION 5.21.

  SELLERS DEPOSITS, GUARANTEES AND OTHER CREDIT SUPPORT OF THE BUSINESS.    97

SECTION 5.22.

  USE OF SELLERS’ TRADEMARKS.    98

SECTION 5.23.

  ACCESSIBLE INFORMATION.    98

SECTION 5.24.

  MAINTENANCE OF BOOKS AND RECORDS.    98

SECTION 5.25.

  CERTAIN ANCILLARY AGREEMENTS.    99

SECTION 5.26.

  ADDITIONAL FINANCIAL STATEMENTS.    100

SECTION 5.27.

  SECURITIES COMPLIANCE.    100

SECTION 5.28.

  TRANSITION SERVICES.    100

SECTION 5.29.

  STANDSTILL PERIOD.    101

SECTION 5.30.

  HAZARDOUS MATERIALS AT THE CARLING PROPERTY.    102

SECTION 5.31.

  MONTREAL PREMISES AND OTHER REAL ESTATE.    102

SECTION 5.32.

  RIGHT TO EXCLUDE.    102

SECTION 5.33.

  PURCHASER MANAGEMENT PRESENTATION.    104

SECTION 5.34.

  PATENT ASSIGNMENTS.    104

SECTION 5.35.

  INDIA.    104

ARTICLE VI TAX MATTERS

   104

SECTION 6.1.

  TRANSFER TAXES.    104

SECTION 6.2.

  WITHHOLDING TAXES.    106

SECTION 6.3.

  TAX CHARACTERIZATION OF PAYMENTS UNDER THIS AGREEMENT.    107

SECTION 6.4.

  APPORTIONMENT OF TAXES.    107

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 6.5.

   TAX RECORDS.    109

SECTION 6.6.

   COOPERATION.    110

SECTION 6.7.

   NORTH AMERICAN TAX ESCROW.    111

SECTION 6.8.

   EMEA TAX ESCROW.    112

SECTION 6.9.

   ITALIAN TAX ESCROW.    114

ARTICLE VII EMPLOYMENT MATTERS

   116

SECTION 7.1.

   EMPLOYMENT OBLIGATIONS WITH RESPECT TO NON-UNION EMPLOYEES.    116

SECTION 7.2.

   EMPLOYMENT OBLIGATIONS WITH RESPECT TO UNION EMPLOYEES.    121

SECTION 7.3.

   EXCLUDED EMPLOYEE LIABILITIES.    122

SECTION 7.4.

   OTHER EMPLOYEE COVENANTS.    123

SECTION 7.5.

   CANADIAN PENSION PLANS.    125

SECTION 7.6.

   SOLE BENEFIT OF SELLERS AND PURCHASER.    126

ARTICLE VIII REGISTRATION AND SALE OF SHARES

   126

SECTION 8.1.

   SHELF REGISTRATION.    126

SECTION 8.2.

   INDEMNIFICATION.    128

SECTION 8.3.

   TRADING LIMITATION.    130

ARTICLE IX CONDITIONS TO THE CLOSING

   130

SECTION 9.1.

   CONDITIONS TO EACH PARTY’S OBLIGATION.    130

SECTION 9.2.

   CONDITIONS TO SELLERS’ OBLIGATION.    131

SECTION 9.3.

   CONDITIONS TO PURCHASER’S OBLIGATION.    131

ARTICLE X TERMINATION

   132

SECTION 10.1.

   TERMINATION.    132

SECTION 10.2.

   TERMINATION PAYMENTS.    134

SECTION 10.3.

   EFFECTS OF TERMINATION.    134

ARTICLE XI MISCELLANEOUS

   135

SECTION 11.1.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES OR COVENANTS.    135

SECTION 11.2.

   REMEDIES.    135

SECTION 11.3.

   THIRD-PARTY BENEFICIARIES.    135

SECTION 11.4.

   CONSENT TO AMENDMENTS; WAIVERS.    136

SECTION 11.5.

   SUCCESSORS AND ASSIGNS.    136

SECTION 11.6.

   GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.    136

SECTION 11.7.

   NOTICES.    138

SECTION 11.8.

   EXHIBITS; SELLERS DISCLOSURE SCHEDULE.    140

SECTION 11.9.

   COUNTERPARTS.    140

SECTION 11.10.

   NO PRESUMPTION.    140

SECTION 11.11.

   SEVERABILITY.    141

SECTION 11.12.

   ENTIRE AGREEMENT.    141

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 11.13.

   AVAILABILITY OF EQUITABLE RELIEF.    141

SECTION 11.14.

   BULK SALES LAWS.    142

SECTION 11.15.

   MAIN SELLERS AS REPRESENTATIVES OF OTHER SELLERS.    142

SECTION 11.16.

   OBLIGATIONS OF SELLERS.    142

SECTION 11.17.

   EXECUTION BY OTHER SELLERS.    142

 

iv



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Other Sellers

Exhibit B – EMEA Sellers

Exhibit C – Canadian Debtors; U.S. Debtors; Israeli Company; Non-Debtor Sellers;
EMEA Debtors

Exhibit D – Intentionally Omitted

Exhibit E – EMEA Asset Sale Agreement

Exhibit F – Intellectual Property License Agreement

Exhibit G – Knowledge of the Purchaser

Exhibit H – Intentionally Omitted

Exhibit I – Loaned Employee Agreement

Exhibit J – Intentionally Omitted

Exhibit K – Intentionally Omitted

Exhibit L-1 – Lab 10 Lease Agreement

Exhibit L-2 – Carling Property Non-Disturbance Agreements

Exhibit M –Intentionally Omitted

Exhibit N – Intentionally Omitted

Exhibit O – Intentionally Omitted

Exhibit P – Trademark License Agreement

Exhibit Q – Transition Services Agreement

Exhibit R – Intentionally Omitted

Exhibit S – Intentionally Omitted

Exhibit T – Intentionally Omitted

Exhibit U – Intentionally Omitted

Exhibit V – Form of Assignment of Patent Rights

Exhibit W –Form of Assignment of Trademark Rights

Exhibit X – Restricted Seller Revenue

Exhibit Y – Real Estate Terms and Conditions

Exhibit Z – Flextronics Back-to-Back Supply Agreement Term Sheet

Exhibit 1.1 – Contract Manufacturing Inventory Agreements (Term Sheet)

Exhibit 2.1.1 – Sellers and Purchaser

Exhibit 5.1(a) – Forms of U.S. Bidding Procedures Order and U.S. Sale Order

Exhibit 5.2.1 – Form of Canadian Sales Process Order

Exhibit 5.2.2 – Form of Canadian Approval and Vesting Order

Exhibit 5.9 – Purchaser’s Representatives for Interim Covenants Consents



--------------------------------------------------------------------------------

Exhibit 5.12 – Purchaser’s Representatives for Sellers Disclosure Schedule and
Certain Information Updates

SELLERS DISCLOSURE SCHEDULE

Section 1.1(a) – Contract Manufacturers

Section 1.1(b) – Persons Having Knowledge

Section 1.1(d) – Nortel Accounting Principles

Section 1.1(e) – Owned Equipment

Section 1.1(g) – Permitted Encumbrances

Section 1.1(h) – Products

Section 1.1(i) – Seller Contracts

Section 1.1(j) – Services

Section 1.1(k) – Patents

Section 1.1(l) – Trademarks

Section 1.1(m) – Seconded Employees

Section 2.1.1(g) – Seller Consents

Section 2.1.2(n) – Excluded Assets

Section 2.1.3(c) – Assumed Intellectual Property Liabilities

Section 2.1.3(i) – Assumed Specified Employee Liabilities

Section 2.1.4(n) – Other Excluded Liabilities

Section 2.1.5(a) – 365 Vendor Contracts

Section 2.1.5(b) – 365 Customer Contracts

Section 2.1.6(a) – Other Vendor Contracts

Section 2.1.6(b) – Non-Assignable Contracts with Suppliers

Section 2.1.6(c) – Designated Other Customer Contracts

Section 2.1.6(d) – Designated Non-Assignable Customer Contracts

Section 2.1.7(a) – Cure Costs

Section 2.1.7(b) – Payment of Cure Costs

Section 2.1.7(c) – Customer Contract Cure Costs

Section 2.2.3(d) – Manner for Exclusion of Sellers

Section 2.2.7(a) – Allocations for Shares

Section 4.3(c)(i) – Inbound License Agreements and Patent Cross Licenses

 

2



--------------------------------------------------------------------------------

Section 4.3(c)(ii) – Other Assets and Rights

Section 4.4(a) – Material Customer and Supplier Contracts

Section 4.4(b) – Material Seller Contracts

Section 4.5(b) – Transferred Intellectual Property

Section 4.5(h) – Infringement

Section 4.5(j)(i) – Patent Cross Licenses

Section 4.5(j)(ii) – Inbound License Agreements

Section 4.5(j)(iii) – Outbound License Agreements

Section 4.5(k) – Open Source Software

Section 4.6 – Litigation

Section 4.7 – Financial Statements

Section 4.8 – Compliance with Laws

Section 4.9(a)(i) – Owned Real Property

Section 4.9(a)(ii) – Leased Real Property

Section 4.9(a)(iii) – 6-Month Locations

Section 4.9(a)(iv) – Short-Term Licensed Property

Section 4.9(a)(v) – Locations where Owned Assets Located

Section 4.10(a)(i) – Seller Employee Plans

Section 4.10(b) – Employee Information

Section 4.10(c) – Strike, Material Grievance, Work Stoppage

Section 4.10(d) – Collective Labor Agreements

Section 4.10(e) – Multiemployer Plans

Section 4.12(c) –Deficiency for Material Amount of Taxes

Section 5.9 – Conduct of Business in the Ordinary Course Exceptions

Section 5.15 – Bundled Contracts

Section 5.21(a) – Security Deposits

Section 5.28 – Covenants in respect of Transition Services

Section 5.35 – India

Section 7.1.1(a) – Employees Transferring by Operation of Law

Section 7.1.1(c) – Countries with Ten or More Employees

Section 7.1.2(b)(ii)(B) – Accrued Amounts Owing to Specified Transferred
Employees

Section 7.1.2(b)(iv) – Pakistan Gratuity and Australia Long Service Leave and
Sick Leave

 

3



--------------------------------------------------------------------------------

Section 11.15(a)(i) – Appointment of NNC as Representative

Section 11.15(a)(ii) – Appointment of NNL as Representative

Section 11.15(a)(iii) – Appointment of NNI as Representative

 

4



--------------------------------------------------------------------------------

ASSET SALE AGREEMENT

This Asset Sale Agreement is dated as of October 7, 2009, among Nortel Networks
Corporation, a corporation organized under the laws of Canada (“NNC”), Nortel
Networks Limited, a corporation organized under the laws of Canada (“NNL”),
Nortel Networks Inc., a corporation organized under the laws of Delaware (“NNI”
and, together with NNC and NNL, the “Main Sellers”), the affiliates of the Main
Sellers listed in Exhibit A hereto (the “Other Sellers” and, together with the
Main Sellers, the “Sellers”) and Ciena Corporation, a corporation organized
under the laws of Delaware (the “Purchaser”).

WHEREAS the Sellers and the affiliates of the Main Sellers listed in Exhibit B
hereto (the “EMEA Sellers”) beneficially own and operate, respectively, the
Business (as defined below);

WHEREAS, on the Petition Date (as defined herein), NNC, NNL and the Other
Sellers listed in part 1 of Exhibit C hereto (together, the “Canadian Debtors”)
filed with the Canadian Court (as defined below) an application for protection
under the Companies’ Creditors Arrangement Act (the “CCAA”) (the proceedings
commenced by such application, the “CCAA Cases”) and were granted certain
initial creditor protection pursuant to an order issued by the Canadian Court on
the same date, which also appointed Ernst & Young Inc. as “Monitor” in
connection with the CCAA Cases and has been extended by further order of the
Canadian Court from time to time, most recently on July 30, 2009, as the same
may be amended and restated from time to time by the Canadian Court.

WHEREAS, NNI and the Other Sellers listed in part 2 of Exhibit C hereto (the
“U.S. Debtors”) are debtors-in-possession under the U.S. Bankruptcy Code (as
defined below) which commenced cases under Chapter 11 of the U.S. Bankruptcy
Code on the Petition Date by filing voluntary petitions for relief in the U.S.
Bankruptcy Court for the District of Delaware (the “Chapter 11 Cases”);

WHEREAS, the EMEA Debtors (as defined below) on the Petition Date filed
applications with the English Court (as defined below), pursuant to the
Insolvency Act of 1986, as amended (the “Insolvency Act”) and the European
Union’s Council Regulation (EC) No. 1346/2000 on Insolvency Proceedings (the
proceedings commenced by such applications, the “EMEA Cases”) and the English
Court appointed Alan Bloom, Stephen Harris, Christopher Hill and Alan Hudson of
Ernst & Young LLP as joint administrators of all the EMEA Debtors (other than
Nortel Networks (Ireland) Limited, for which David Hughes of Ernst & Young
Chartered Accountants and Alan Bloom serve as joint administrators) (the “Joint
Administrators”) under the Insolvency Act;

WHEREAS, the entity listed under the heading “Israeli Company” in part 3 of
Exhibit C hereto (the “Israeli Company”) on January 18, 2009 filed an
application with the Tel-Aviv-Jaffa District Court, pursuant to the Israeli
Companies Law, 1999, and the regulations relating thereto (collectively, the
“Israeli Companies Law”) for a stay of proceedings, and the Israeli Court
appointed Yaron Har-Zvi and Avi D. Pelossof (the “Joint Israeli Administrators”)
on January 19, 2009, as joint administrators of the Israeli Company under the
Israeli Companies Law;



--------------------------------------------------------------------------------

WHEREAS, on May 28, 2009, the Commercial Court of Versailles, France ordered the
commencement of secondary proceedings and the appointment of a French
administrator in respect of Nortel Networks S.A.;

WHEREAS, on July 14, 2009, Nortel Networks (CALA) Inc. commenced a case under
Chapter 11 of the U.S. Bankruptcy Code by filing a voluntary petition for relief
in the U.S. Bankruptcy Court for the District of Delaware;

WHEREAS, the Other Sellers listed in part 4 of Exhibit C hereto (the “Non-Debtor
Sellers”) are not subject to any Bankruptcy Proceedings (as defined below) as of
the date hereof;

WHEREAS, the Sellers have agreed to transfer to the Purchaser and/or the
Designated Purchasers (as defined below), and the Purchaser has agreed to
purchase and assume, and cause the Designated Purchasers to purchase and assume,
including, to the extent applicable, pursuant to Sections 363 and 365 of the
U.S. Bankruptcy Code and pursuant to the Canadian Approval and Vesting Order,
the Assets and the Assumed Liabilities (each as defined below) from the Sellers
upon the terms and conditions set forth hereinafter;

WHEREAS, simultaneously with the execution of this Agreement, the EMEA Sellers,
the Joint Administrators, the Joint Israeli Administrators and the Purchaser are
entering into a separate agreement in the form set forth in Exhibit E hereto
(the “EMEA Asset Sale Agreement”) providing for the sale to the Purchaser (or
the EMEA Designated Purchasers (as defined therein)) of the EMEA Assets (as
defined below);

WHEREAS, the Parties (as defined below) acknowledge and agree that the purchase
by the Purchaser (and the Designated Purchasers, if any) of the Assets and the
EMEA Assets, the license of Intellectual Property rights under the Intellectual
Property License Agreement and the Trademark License Agreement (each as defined
below), and the assumption by the Purchaser and the Designated Purchasers of the
Assumed Liabilities and the EMEA Assumed Liabilities (as defined below) are
being made at arm’s length and in good faith and without intent to hinder, delay
or defraud creditors of the Sellers and their Affiliates and each Seller
acknowledges that the consideration to be paid is fair value and reasonably
equivalent value for the acquisitions by the Purchaser and the Designated
Purchasers of the Assets and the EMEA Assets, the license of Intellectual
Property rights under the Intellectual Property License Agreement and the
Trademark License Agreement and the assumption by the Purchaser and the
Designated Purchasers of the Assumed Liabilities and the EMEA Assumed
Liabilities, as set forth hereunder and in the EMEA Asset Sale Agreement; and

WHEREAS, in addition, at the Closing, the Purchaser, certain Sellers (or
affiliates of the Sellers) and certain EMEA Sellers will enter into the
following ancillary agreements (together, the “Ancillary Agreements”) (i) the
Local Sale Agreements, (ii) the Real Estate Agreements, (iii) the Intellectual
Property License Agreement, (iv) the Transition Services Agreement, (v) the
Trademark License Agreement, (vi) the Loaned Employee Agreement; (vii) the
Subcontract Agreement, (viii) the Contract Manufacturing Inventory Agreements,
(ix) the Carling Property Lease Agreements, (x) the Patent Assignments, (xi) the
Trademark Assignments, (xii) if requested by the Purchaser in accordance with
the terms hereof, the Flextronics Back-to-Back Supply Agreement and (xiii) such
other back-to-back supply

 

2



--------------------------------------------------------------------------------

agreements as are requested by the Purchaser in accordance with the terms
hereof, and, subject to the negotiation prior to Closing of each such agreement
to the mutual satisfaction of each party thereto, in their sole and absolute
discretion, will enter into the Mutual Development Agreement, the Seller Supply
Agreement, the NETAS Distribution Agreement; the NGS Distribution Agreement, the
EFA Development Agreement, and the LGN/Korea Distribution Agreement (each as
defined below).

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the Parties agree as follows:

ARTICLE I

INTERPRETATION

SECTION 1.1. Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth below:

“2008 Revenues” has the meaning set forth in Section 2.2.3(b).

“365 Contracts” has the meaning set forth in Section 2.1.5(b).

“365 Customer Contract List” has the meaning set forth in Section 2.1.5(b).

“365 Customer Contracts” has the meaning set forth in Section 2.1.5(b).

“365 Vendor Contract List” has the meaning set forth in Section 2.1.5(a).

“365 Vendor Contracts” has the meaning set forth in Section 2.1.5(a).

“6 Month Location” has the meaning set forth in Section 4.9(a).

“Accounting Arbitrator” has the meaning set forth in Section 2.2.4.1(b).

“Action” means any litigation, action, audit, hearing, investigation, suit
(whether civil, criminal, administrative or investigative), charge, binding
arbitration, Tax audit or other legal, administrative or judicial proceeding.

“Additional Adverse Bankruptcy Proceeding” has the meaning set forth in
Section 2.2.3(a).

“Additional Premises Lease Agreement” means the lease agreement between NNTC on
the one hand and the Purchaser or Designated Purchaser on the other hand in
respect of the leasing of those parts of the Lab 2 Building of the Carling
Property as more particularly defined in the Real Estate Terms and Conditions.

“Additional Statements” has the meaning set forth in Section 8.1(a)(i).

“Adjustment Amount” has the meaning set forth in Section 2.2.4.2(a).

 

3



--------------------------------------------------------------------------------

“Adverse International Injunction” has the meaning set forth in
Section 2.2.3(a).

“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, or is under common
Control with, or is Controlled by, such Person; provided, however, that no EMEA
Seller or Subsidiary of an EMEA Seller shall be deemed an Affiliate of any
Seller.

“Agreement” means this Asset Sale Agreement, the Sellers Disclosure Schedule and
all Exhibits and Schedules attached hereto and thereto and all amendments hereto
and thereto made in accordance with Section 11.4.

“Alternative Arrangements” has the meaning set forth in Section 5.15(b).

“Alternative Transaction” means the sale, transfer or other disposition,
directly or indirectly, including through an asset sale, stock sale, merger,
amalgamation, plan of arrangement or other similar transaction, of all or a
substantial portion of the Business, or all or a substantial portion of the
Assets and the EMEA Assets, in each case, in a transaction or a series of
transactions with a Successful Bidder (as such term has been defined in Exhibit
5.1(a), which may include multiple bidders whose bids are combined) other than
the Purchaser and/or its Affiliates; provided, however, that an “Alternative
Transaction” shall not include: (i) the retention of the Business or all or any
portion of the Assets and the EMEA Assets, by all or part of the Sellers and/or
the EMEA Sellers (or their successor entities emerging from the Bankruptcy
Proceedings) pursuant to a stand-alone plan of reorganization or plan of
arrangement approved by any Bankruptcy Court, or (ii) the sale, transfer or
other disposition, directly or indirectly, of any portion of the Assets or the
EMEA Assets (other than as a going concern) in connection with the closure,
liquidation or winding-up of any of the Sellers.

“Ancillary Agreements” has the meaning set forth in the recitals to this
Agreement.

“Antitrust Approvals” means the HSR Approval and the Competition Act Approval.

“Antitrust Laws” means the Competition Act, the HSR Act, the EC Merger
Regulation, and any competition, merger control and anti-trust Law of the
European Union, any applicable European Union member states and EFTA states, and
any other applicable supranational, national, federal, state, provincial or
local Law designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolizing or restraining trade or lessening
competition of any other country or jurisdiction, to the extent applicable to
the transactions contemplated by this Agreement (and/or by the EMEA Asset Sale
Agreement).

“ARD Transferring Employee” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“Assets” has the meaning set forth in Section 2.1.1.

 

4



--------------------------------------------------------------------------------

“Assigned Contracts” means all Seller Contracts except: (i) the Excluded 365
Contracts, (ii) the Excluded Other Vendor Contracts, (iii) the Excluded
Non-Assignable Supply Contracts, (iv) the Non-Assigned Contracts and (v) leases,
subleases, licenses and other occupancy agreements in respect of any Real
Property, unless an assignment of such contract is contemplated by the Real
Estate Terms and Conditions.

“Assumed and Assigned Contracts” has the meaning set forth in Section 2.1.5(b).

“Assumed Liabilities” has the meaning set forth in Section 2.1.3.

“Auction” has the meaning set forth in the U.S. Bidding Procedures and Sale
Motion.

“Audited Financial Statements” has the meaning set forth in Section 5.26.

“Balance Sheet Date” has the meaning set forth in Section 4.7.

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

“Bankruptcy Court” means the U.S. Bankruptcy Court, the Canadian Court, the
English Court and any other court before which Bankruptcy Proceedings are held.

“Bankruptcy Laws” means the U.S. Bankruptcy Code, the CCAA, the Insolvency Act
and the other applicable bankruptcy, insolvency, administration or similar Laws
of any jurisdiction where Bankruptcy Proceedings are held.

“Bankruptcy Proceedings” means the Chapter 11 Cases, the CCAA Cases, the EMEA
Cases and, in each case, any proceedings thereunder, as well as any other
voluntary or involuntary bankruptcy, insolvency, administration or similar
judicial proceedings concerning any of the Sellers or the EMEA Sellers that are
held from time to time.

“Base Cash Purchase Price” has the meaning set forth in Section 2.2.1.

“Break-Up Fee” has the meaning set forth in Section 10.2(a).

“Bundled Contract” has the meaning set forth in Section 5.15(a).

“Business” means the optical networking solutions and carrier ethernet switching
segments of NNC’s “Metro Ethernet Networks” business through which the Sellers
and the EMEA Sellers, individually, jointly or in collaboration with, or
pursuant to Contracts with, Third Parties: (a) design, develop and cause the
manufacture, assembly and testing of the Products; (b) market, sell, distribute
and supply the Products; and (c) provide the Services, all as conducted as at
the date of this Agreement, but excludes:

 

  (i)

any financial, information technology, legal, marketing, human resource
operations (including supply management and technical and product support), real
estate or other “corporate” or related functions supporting or utilized by such
activities, unless such functions are exclusively dedicated

 

5



--------------------------------------------------------------------------------

 

to the support of the activities described in (a) through (c), in which event
such functions are included;

 

  (ii) Overhead and Shared Services (other than Transferred Overhead and Shared
Services); and

 

  (iii) any products and/or services provided by businesses or business segments
of any of the Sellers or the EMEA Sellers, other than those specified in
(a) through (c) above.

“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in (i) New York, New
York, United States, (ii) Toronto, Ontario, Canada, and (iii) London, England,
United Kingdom.

“Business Information” means, as of the Closing Date, all books, records, files,
research and development log books, ledgers, documentation, sales literature or
similar documents in the possession or under control of the Sellers and to the
extent that such information relates to the Business, including policies and
procedures, Owned Equipment manuals and materials and procurement documentation;
provided, that, to the extent any of the foregoing is also used in any business
or business segment of any Seller other than the Business, then such portion of
the Business Information as used in such business or business segment of any
Seller other than the Business shall be segregated and shall not form part of
Business Information, provided further that, where such segregation shall be
impracticable, Business Information shall be limited to copies of the foregoing.
Business Information shall not include any Employee Records or Tax records.

“Canadian Approval and Vesting Order” has the meaning set forth in
Section 5.2.2.

“Canadian Approval and Vesting Order Motion” has the meaning set forth in
Section 5.2.2.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian DB Replacement Plan” has the meaning set forth in Section 7.5.3.

“Canadian Debtors” has the meaning set forth in the recitals to this Agreement.

“Canadian Non-Union DC Replacement Plan” has the meaning set forth in
Section 7.5.1.

“Canadian Sales Process Order” has the meaning set forth in Section 5.2.1(a).

“Canadian Sales Process Order Motion” has the meaning set forth in
Section 5.2.1(a).

“Canadian Sellers” means each of the Sellers that are organized under the laws
of Canada (or any province of Canada).

 

6



--------------------------------------------------------------------------------

“Canadian Union DC Replacement Plan” has the meaning set forth in Section 7.5.4.

“Canadian Union Retiree” means any individual who was employed by any of the
Sellers or any of their Affiliates in Canada in respect of the Business and
whose terms and conditions of employment were governed by a Collective Labor
Agreement.

“Carling Property” means the “Premises” as defined in the Carling Property Lease
Agreements.

“Carling Property Escrow Amount” means, pursuant to the Carling Property Lease
Agreements, an initial amount in immediately available funds equal to
$33,500,000 which amount shall secure exclusively the break-fee, if any, payable
by the Sellers to the Purchaser in respect of the early termination of the
Carling Property Lease Agreements by the Sellers in the exercise of the Sellers’
early termination rights thereunder.

“Carling Property Lease Agreements” means, collectively, the Lab 10 Lease
Agreement and the Additional Premises Lease Agreement, and non-disturbance
agreements from any existing mortgagees registered on title to the Carling
Property in the form attached as Exhibit L-2 hereto, each of the foregoing
agreements to be entered into and delivered on or before Closing by each of the
parties to such agreements substantially in the forms aforesaid.

“Cash Purchase Price” has the meaning set forth in Section 2.2.1.

“CCAA” has the meaning set forth in the recitals to this Agreement.

“CCAA Cases” has the meaning set forth in the recitals to this Agreement.

“CCAA Service List” means the Canadian Debtors’ service list as posted on the
Monitor’s website (www.ey.com/ca/nortel) as the same may be updated from time to
time in the context of the CCAA Cases.

“CERCLA” has the meaning set forth in Section 4.13(c).

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“CIP Accounts Receivable” means all uninvoiced accounts receivable relating to
the Business with respect to Contracts in progress, but only to the extent that
such accounts receivable have not been invoiced because of milestones,
deliverables or other commitments arising pursuant to such Contracts which have
not yet been satisfied or fulfilled and excluding all EMEA CIP Accounts
Receivable.

“Claim” has the meaning set forth in Section 101(5) of the U.S. Bankruptcy Code.

“Claim Notice” has the meaning set forth in Section 6.7(b).

“Closing” has the meaning set forth in Section 2.3.1.

 

7



--------------------------------------------------------------------------------

“Closing Accrued Vacation and Service Award Amount” means, as of the Closing
Date, (i) the amount of compensation with respect to the accrued and unused
vacation with respect to each Specified Transferred Employee and each EMEA
Transferring Employee (including all Taxes required to be withheld on behalf of
the applicable Specified Transferred Employee and EMEA Transferring Employee by
his or her respective employer) calculated by taking, with respect to each such
employee (A) an amount equal to the number (not less than zero) of such
employee’s accrued and unused vacation hours as of the Closing Date multiplied
by such employee’s hourly rate of pay (with such hourly rate of pay derived by
dividing such employee’s annual base salary by the number of standard work hours
per year for such employee), (ii) in respect of Transferred Employees located in
Pakistan, the amounts specified in Section 7.1.2(b)(iv) of the Sellers
Disclosure Schedule in respect of gratuity payments multiplied by the applicable
percentage as set forth in the Nortel Accounting Principles, and (iii) in
respect of Transferred Employees in Australia with five (5) years or more of
service as an employee of Sellers, the EMEA Sellers or their respective
Affiliates as of the Closing Date, the amounts specified in Section 7.1.2(b)(iv)
of the Sellers Disclosure Schedules in respect of long service leave multiplied
by the applicable percentage as set forth in the Nortel Accounting Principles,
plus, without duplication, the aggregate amount of employer Taxes required to be
paid in connection with all such amounts.

“Closing CIP Accounts Receivable Amount” means, as of the Closing Date, the
amount accrued for CIP Accounts Receivable and EMEA CIP Accounts Receivable as
of the Closing Date in accordance with GAAP applied in a manner consistent with
the Nortel Accounting Principles (to the extent consistent with GAAP).

“Closing Date” has the meaning set forth in Section 2.3.1.

“Closing Date Net Working Capital Transferred” has the meaning set forth in
Section 2.2.4.1(a).

“Closing Inventory Amount” means, as of the Closing Date, the book value of the
Owned Inventory and the EMEA Owned Inventory, net of applicable provisions, that
would be required to be reflected on a balance sheet of the Business as of such
date prepared in accordance with GAAP applied in a manner consistent with the
Nortel Accounting Principles (to the extent consistent with GAAP).

“Closing KPD Provision” means, as of the Closing Date, the provision for Known
Product Defects accrued by the Business in accordance with GAAP applied in a
manner consistent with the Nortel Accounting Principles (to the extent
consistent with GAAP).

“Closing Net Deferred Revenues” means, as of the Closing Date, (x) deferred
revenues for services to be performed or products to be provided by the Business
after the Closing Date but for which an account receivable has been recorded
prior to the Closing Date minus (y) associated deferred costs to the extent
incurred by the Business prior to the Closing Date in connection with such
products or services, in each case, that would be required to be reflected on a
balance sheet of the Business as of such date prepared in accordance with GAAP
applied in a manner consistent with the Nortel Accounting Principles (to the
extent consistent with GAAP).

 

8



--------------------------------------------------------------------------------

“Closing Other Accrued and Contractual Liabilities” means, as of the Closing
Date, (i) such current Assumed Liabilities and current EMEA Assumed Liabilities
of a type accrued on the Business’ historic Financial Statements under the
heading “Other Accrued and Contractual Liabilities” (including “Accrued Known
Project Losses”, “Accrued Liquidated Damages”, “Accrued Marketing Program
Liabilities”, “Accrued Product Credits” (including, for the avoidance of doubt,
all credits for EMEA Products or EMEA Services to be assumed by the Purchaser
pursuant to Section 2.4.2(B)(4) of the EMEA Asset Sale Agreement) and “Accrued
Training Credits”, but excluding “COS Accruals” and “Representative Fees”), that
would be required to be reflected on a balance sheet of the Business as of such
date prepared in accordance with GAAP applied in a manner consistent with the
Nortel Accounting Principles (to the extent consistent with GAAP).

“Closing Retirement Obligation Amount” means, as of the Closing Date, the amount
of the actual unfunded obligations accrued in any period preceding the Closing
Date that will be assumed by the Purchaser, a Designated Purchaser or an EMEA
Designated Purchaser at Closing (if any) whether pursuant to this Agreement or
by operation of Law under a plan providing retirement or retiree welfare
benefits of any Seller or EMEA Seller, and under any plan providing jubilee
benefits (anniversary bonuses) of Nortel GmbH, in all cases determined in
accordance with GAAP applied in a manner consistent with the Nortel Accounting
Principles (to the extent consistent with GAAP), and using reasonable actuarial
assumptions consistent with the assumptions most recently used for determining
unfunded obligations for the applicable plan prior to the date hereof. For
purposes of this definition, an unfunded obligation shall be deemed to be under
(A) with respect to any Seller or EMEA Seller, a plan providing retirement or
retiree welfare benefits to the extent it is required to be accounted for under
FAS 87 (paragraphs 11, 72 and 73) or FAS 106 (paragraphs 16 and 85), as
applicable, and (B) with respect to Nortel GmbH, a plan providing jubilee
benefits (anniversary bonuses) to the extent it is required to be accounted for
under FAS 112. Notwithstanding the foregoing, an unfunded obligation shall not
be taken into account to the extent that it is a Liability in respect of which
there is, and to the extent of, a separate Purchase Price adjustment that is
expressly provided for, if any, under this Agreement or the EMEA Asset Sale
Agreement.

“Closing Statement” has the meaning set forth in Section 2.2.4.1(a).

“Closing Warranty Provision” means, as of the Closing Date, the provision for
potential claims by customers under the Warranty Obligations to be recognized
and measured by the Business in accordance with GAAP applied in a manner
consistent with the Nortel Accounting Principles (to the extent consistent with
GAAP).

“COBRA” means the continuation coverage required by Section 4980B of the Code or
any similar Law.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Labor Agreement” means any written agreement that a Person has
entered into with any union or collective bargaining agent with respect to terms
and conditions of employment of such Person’s employees.

 

9



--------------------------------------------------------------------------------

“Commissioner” means the Commissioner of Competition appointed under the
Competition Act or any person duly authorized to exercise the powers and perform
the duties of the Commissioner of Competition.

“Common Stock” has the meaning set forth in Section 2.2.1.

“Competing Transaction” has the meaning set forth in Section 5.29(a).

“Competition Act” means the Competition Act (Canada), as amended, and the
regulations promulgated in connection therewith.

“Competition Act Approval” means that: (a) the Commissioner shall have issued an
advance ruling certificate pursuant to Section 102 of the Competition Act in
respect of the transactions contemplated by this Agreement; or (b)(i) the
applicable waiting period has expired, been terminated pursuant to Section 123
of the Competition Act or compliance with Part IX of the Competition Act has
been waived pursuant to Section 113(c) of the Competition Act, and (ii) the
Commissioner or his/her authorized representative shall have advised the
Purchaser in writing that the Commissioner does not intend to make an
application under Section 92 of the Competition Act with respect to the
transactions contemplated by this Agreement, and neither the Commissioner nor
any of his/her authorized representatives shall have rescinded or amended such
advice.

“Confidentiality Agreement” means collectively, the confidentiality agreement
between the Purchaser, NNC and its subsidiaries and the Joint Administrators
dated March 27, 2009, the clean team confidentiality agreement between the
Purchaser and its subsidiaries and NNL and its subsidiaries, dated April 15,
2009, the second clean team confidentiality agreement between the Purchaser and
its subsidiaries and NNL and its subsidiaries, dated May 8, 2009, and the third
clean team confidentiality agreement between the Purchaser and its subsidiaries
and NNL and its subsidiaries, dated June 19, 2009.

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by, or notice to
(including the expiry of any related notice or waiting period), any Government
Entity or other Third Party.

“Contract” means any written binding contract, agreement, subcontract, purchase
order, work order, sales order, indenture, note, bond, instrument, lease,
mortgage, ground lease, commitment, covenant or undertaking.

“Contract Manufacturing Inventory Agreements” means the agreements between the
Purchaser and/or any Designated Purchasers, on the one hand, the relevant
Sellers, on the other hand, and the contract manufacturers of the Business
listed in Section 1.1(a) of the Sellers Disclosure Schedule that the relevant
Parties will use commercially reasonable efforts to execute on or before the
Closing in the form that shall be negotiated in good faith pursuant to
Section 5.25 and the term sheet attached as Exhibit 1.1.

“Control”, including, with its correlative meanings, “Controlled by” and “under
common Control with”, means, in connection with a given Person, the possession,
directly or indirectly, of the power to either (i) elect more than fifty percent
(50%) of the directors of such

 

10



--------------------------------------------------------------------------------

Person or (ii) direct or cause the direction of the management and policies of
such Person, whether through the ownership of securities, contract or otherwise.

“Covered Assets and Persons” has the meaning set forth in Section 5.20(a).

“Cure Cost” has the meaning set forth in Section 2.1.7(b) of the Sellers
Disclosure Schedule.

“Customer Contract” means any Seller Contract pursuant to which a Seller
provides Products and/or Services to the counterparty.

“Customer Contract Cure Cost” has the meaning set forth in Section 2.1.7(c) of
the Sellers Disclosure Schedule.

“Daily Trading Limit” as of any date shall mean the lesser of (i) 10% of the
average reported daily trading volume of the shares of Common Stock on NASDAQ
for the 20 consecutive trading days immediately preceding such date and (ii) 10%
of the reported daily trading volume of the shares of Common Stock for the
trading date immediately preceding such date.

“Deficit Amount” has the meaning set forth in Section 2.2.4.2(b)(ii).

“Demand Note” has the meaning set forth in Section 2.2.7(b).

“Designated Non-Assignable Contracts” has the meaning set forth in
Section 2.1.6(d).

“Designated Non-Assignable Customer Contracts” has the meaning set forth in
Section 2.1.6(d).

“Designated Non-Assignable Supply Contracts” has the meaning set forth in
Section 2.1.6(b).

“Designated Other Customer Contracts” has the meaning set forth in
Section 2.1.6(c).

“Designated Other Vendor Contracts” has the meaning set forth in
Section 2.1.6(a).

“Designated Purchaser” has the meaning set forth in Section 2.4.

“Determination Date” has the meaning set forth in Section 2.2.4.1(b).

“Distribution Agent” means the Person that will act as distribution agent for
the Sellers and the EMEA Sellers hereunder, to be notified by the Main Sellers
to the Purchaser and the Escrow Agent by and not later than January 25, 2010.

 

11



--------------------------------------------------------------------------------

“Domain Name” means an alphanumeric name that identifies a specific computer or
website on the Internet, and all rights in and to such domain name, including
any registrations therefor with a domain name registrar.

“E&O Inventory” has the meaning set forth in Section 5.9(a).

“EC Merger Regulation” means Council Regulation (EC) No. 139/2004 of January 20,
2004 on the control of concentrations between undertakings, as amended.

“EFA Development Agreement” means the agreement between the Purchaser and LG
Nortel Co. Ltd. for development services related to ethernet fiber access (EFA)
to be provided by the Purchaser to LG Nortel Co. Ltd., such agreement to be
effective on Closing, that the relevant Parties will use commercially reasonable
efforts to negotiate before the Closing pursuant to Section 5.25.

“Effective Hire Date” means the day on which the employment of an Employee
commences or continues with the Purchaser or its Affiliates as provided in this
Agreement.

“Effective Period” has the meaning set forth in Section 8.1(a).

“EMEA Asset Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“EMEA Assets” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“EMEA Assumed Liabilities” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Business” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“EMEA Cases” has the meaning set forth in the recitals to this Agreement.

“EMEA CIP Accounts Receivable” has the meaning attributed to that term in the
EMEA Asset Sale Agreement.

“EMEA Debtors” means those entities listed under the heading “EMEA Debtors” in
part 5 of Exhibit C hereto.

“EMEA Designated Purchaser” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Employee” means an employee of any of the EMEA Sellers engaged in the EMEA
Business.

“EMEA Excluded Liabilities” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

 

12



--------------------------------------------------------------------------------

“EMEA Excluded Taxes” has the meaning set forth in Section 6.8(a).

“EMEA Intellectual Property” has the meaning set forth in Section 4.5(a).

“EMEA Owned Inventory” has the meaning attributed to that term in the EMEA Asset
Sale Agreement.

“EMEA Purchaser Party” has the meaning set forth in Section 6.8(a).

“EMEA Sellers” has the meaning set forth in the recitals to this Agreement.

“EMEA Tax Claim” has the meaning set forth in Section 6.8(b).

“EMEA Tax Claim Notice” has the meaning set forth in Section 6.8(b).

“EMEA Tax Escrow Amount” means $2,500,000, which amount shall secure the EMEA
Sellers’ obligations under Section 6.8.

“EMEA Transferring Employee” has the meaning ascribed to the term “Transferring
Employee” in the EMEA Asset Sale Agreement.

“Employee” means an employee of any of the Sellers or their Affiliates
(excluding the EMEA Sellers) engaged in the Business (excluding the EMEA
Business), in each instance as listed in Section 4.10(b) of the Sellers
Disclosure Schedule.

“Employee Data” has the meaning set forth in Section 7.4(b).

“Employee Information” has the meaning set forth in Section 4.10(b).

“Employee Records” means books, records, files, or other documentation with
respect to Employees.

“Employee Transfer Date” means with respect to each jurisdiction where
Employees, other than Inactive Employees, Visa Employees and Seconded Employees,
will become Transferred Employees in accordance with this Agreement, 12:01 a.m.
local time in such jurisdiction immediately following the Closing.

“English Court” means the High Court of Justice of England and Wales.

“Environment” means soil, land, surface or subsurface strata, waters (including
navigable ocean, stream, pond, reservoirs, drainage, basins, wetland, ground and
drinking), sediments, ambient air (including indoor), noise, plant life, animal
life and all other environmental media or natural resources.

“Environmental Laws” means any applicable Laws relating to pollution or
protection of the Environment, human health and safety, including those relating
to the presence, use, manufacturing, refining, production, generation, handling,
transportation, treatment, recycling, transfer, storage, disposal, distribution,
importing, labeling, testing, processing, discharge, release, control, or other
action or failure to act involving cleanup of any Hazardous

 

13



--------------------------------------------------------------------------------

Materials, including without limitation and by way of example only the following
laws as in effect now and as of the Closing Date: (i) Clean Air Act (42 USC
7401, et seq.); (ii) Clean Water Act (33 USC 1251, et seq.); (iii) Resource
Conservation and Recovery Act (42 USC 6901, et seq.); (iv) Comprehensive
Environmental Response, Compensation and Liability Act (41 USC 9601, et seq.);
(iv) Toxic Substances Control Act (15 USC 2601, et seq.).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” has the meaning ascribed to such term in the Escrow Agreement.

“Escrow Amount” means the portion of the Cash Purchase Price to be paid to the
Escrow Agent on the Closing Date in accordance with Section 2.3.2(b) and,
subject to adjustment in accordance with Section 2.1.7(b) of the Sellers
Disclosure Schedule, such amount will consist of (i) the Working Capital Escrow
Amount, (ii) the Carling Property Escrow Amount, (iii) the Tax Escrow Amount,
(iv) the EMEA Tax Escrow Amount and (v) the Italian Tax Escrow Amount.

“Escrow Agreement” means a “joint instruction” Escrow Agreement to be entered
into on or prior to Closing with respect to the deposit, investment and
disbursement of the Escrow Amount and the Transition Services Escrow Amount and
requiring that any amounts to be distributed thereunder shall require the
written instruction of one or more the Main Sellers and the Purchaser which
shall be given in accordance with this Agreement or the applicable Transaction
Document to which any portion of the Escrow Amount and the Transition Services
Escrow Amount relates and otherwise on terms and conditions reasonably
satisfactory to each of the Purchaser, the Sellers, the EMEA Sellers and the
Escrow Agent.

“Estimated Adjustment Amount” has the meaning set forth in Section 2.2.2(b).

“Estimated Closing Date Net Working Capital Transferred” has the meaning set
forth in Section 2.2.2(a).

“Excess ARD Employees Amount” has the meaning ascribed to such term in the EMEA
Asset Sale Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded 365 Contract” has the meaning set forth in Section 2.1.5(d).

“Excluded Assets” has the meaning set forth in Section 2.1.2.

“Excluded Employee Liabilities” has the meaning set forth in Section 7.3.

“Excluded Liabilities” has the meaning set forth in Section 2.1.4.

“Excluded Non-Assignable Supply Contracts” has the meaning set forth in
2.1.6(b).

“Excluded Other Seller” has the meaning set forth in Section 5.32(a).

 

14



--------------------------------------------------------------------------------

“Excluded Other Vendor Contracts” has the meaning set forth in Section 2.1.6(a).

“Excluded Taxes” has the meaning set forth in Section 6.7(a).

“Executory Contract” means an ‘executory contract’ for the purposes of
Section 365 of the U.S. Bankruptcy Code.

“Expense Reimbursement” has the meaning set forth in Section 10.2(a).

“Expense Reimbursement Notice” has the meaning set forth in Section 10.2(a).

“Extra Services” has the meaning set forth in Section 5.28 of the Sellers
Disclosure Schedule.

“Filing Party” has the meaning set forth in Section 6.4(b)(ii).

“Final Order” means an order of any Bankruptcy Court, any court of competent
jurisdiction or other Government Entity (i) as to which no appeal, notice of
appeal, motion to amend or make additional findings of fact, motion to alter or
amend judgment, motion for rehearing or motion for new trial has been timely
filed or, if any of the foregoing has been timely filed, it has been disposed of
in a manner that upholds and affirms the subject order in all material respects
without the possibility for further appeal or rehearing thereon; (ii) as to
which the time for instituting or filing an appeal, motion for rehearing or
motion for new trial shall have expired; and (iii) as to which no stay is in
effect; provided, however, that, with respect to an order issued by the U.S.
Bankruptcy Court, the filing or pendency of a motion under Federal Rule of
Bankruptcy Procedure 9024 or Federal Rule of Civil Procedure 60 shall not cause
an order not to be deemed a “Final Order” unless such motion shall be filed
within ten (10) days of the entry of the order at issue.

“Financial Statements” has the meaning set forth in Section 4.7.

“Flextronics Back-to-Back Supply Agreement” means the agreement between the
relevant Sellers and the Purchaser and/or any Designated Purchasers which may be
executed, if required, on or before Closing on the terms set forth in the
Flextronics Back-to-Back Supply Agreement Term Sheet attached as Exhibit Z
hereto and such other terms as the Main Sellers and the Purchaser may reasonably
agree.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Government Entity” means any U.S., Canadian, United Kingdom, foreign, domestic,
supra-national, multi-national, federal, territorial, provincial, state,
municipal or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, bureau,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing, including the European Commission.

 

15



--------------------------------------------------------------------------------

“GST” means goods and services tax payable under Part IX of the Excise Tax Act
(Canada).

“Hazardous Materials” means (a) petroleum, petroleum products, asbestos in any
form that is friable or polychlorinated biphenyls and (b) any chemical, waste,
material, pollutant, contaminant or other substance, whether solid, liquid or
gaseous, the presence of which is regulated by any Government Entity or which
requires investigation or remediation under any Environmental Laws.

“Handling of Hazardous Materials” means the production, use, generation,
Release, storage, treatment, formulation, processing, labeling, distribution,
introduction into commerce, registration, transportation, reclamation,
recycling, disposal, discharge, or other handling or disposition of Hazardous
Materials.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and any rules and regulations promulgated in connection
therewith.

“HSR Approval” means expiration of all applicable waiting periods under the HSR
Act (including any voluntary agreed extensions) or earlier termination thereof.

“ICA Approval” means that: (i) if required pursuant to Part IV of the Investment
Canada Act, the Purchaser shall have received confirmation in writing from the
responsible Minister under the Investment Canada Act that he/she is satisfied or
is deemed to be satisfied that the transactions contemplated in this Agreement
that are subject to the provisions of the Investment Canada Act are likely to be
of net benefit to Canada, on terms and conditions satisfactory to the Purchaser,
acting reasonably; and (ii) the responsible Minister shall not have issued a
notice to the Purchaser pursuant to Section 25.2(1) of the Investment Canada Act
or an order pursuant to Section 25.3(1) of the Investment Canada Act. If either
a notice pursuant to Section 25.2(1) or an order pursuant to Section 25.3(1) has
been issued, the Purchaser shall also have received (a) confirmation in writing
from the responsible Minister either that no order will be made under
Section 25.3(1) or that no further action will be taken or (b) a copy of an
order under Section 25.4(1)(b) authorizing the transaction, provided that order
is on terms and conditions satisfactory to the Purchaser, acting reasonably.

“Inactive Employees” means Employees (other than Employees whose employment
transfers to the Purchaser or a Designated Purchaser by operation of Law) who
have accepted the Purchaser’s or Designated Purchaser’s offer of employment as
provided in Section 7.1.1 and are on any Seller’s approved leave of absence as
of the Employee Transfer Date.

“Identified Employees” has the meaning set forth in Section 7.1.1(a).

“IFSA” means the Interim Funding and Settlement Agreement dated June 9, 2009
among NNL, NNL, the Joint Administrators and the other parties thereto.

“Inbound License Agreements” has the meaning set forth in Section 4.5(j)(ii).

“Included Services” has the meaning set forth in Section 5.28 of the Sellers
Disclosure Schedule.

 

16



--------------------------------------------------------------------------------

“Increase Amount” has the meaning set forth in Section 2.2.4.2(b)(i).

“Indebtedness” of any Person at any date means (a) indebtedness for borrowed
money, (b) indebtedness evidenced by bonds, debentures, notes or similar
instruments, (c) leases that are capitalized in accordance with GAAP under which
such Person is the lessee, (d) reimbursement obligations of such Person with
respect to letters of credit or performance bonds that are drawn prior to
Closing, (e) obligations in respect of the deferred purchase price of property
or services (other than current trade payables incurred on a basis consistent
with past practices), (f) obligations (under conditional sale or other title
retention agreements, (g) obligations (including without limitation, breakage
costs) under interest rate cap agreements, interest rate swap agreements,
foreign currency exchange contracts or other hedging contracts and (h) any
guarantee of the obligations of another Person with respect to any of the
foregoing.

“Independent Auditor” means Deloitte & Touche LLP or, in the case such firm
cannot carry-out its duties for whatever reason, such other auditing firm of
international reputation that is (i) jointly selected by the Primary Parties, or
(ii) in case the Primary Parties cannot agree on any such firm, selected by
Deloitte & Touche LLP at the request of the first Primary Party to move.

“Indemnitee” has the meaning set forth in Section 8.2(b).

“Indemnitor” has the meaning set forth in Section 8.2(b).

“Insolvency Act” has the meaning set forth in the recitals to this Agreement.

“Intellectual Property” means any and all intellectual property, whether
protected or arising under the laws of the United States, Canada or any other
jurisdiction, including all intellectual property rights in respect of any of
the following: (a) Trademarks; (b) Patents; (c) copyrights and works of
authorship (including any registrations therefor or applications for
registration); (d) mask works; (e) trade secrets, know-how and confidential
technical or business information; (f) industrial design or similar rights; and
(g) any Software and technology.

“Intellectual Property License Agreement” means the agreement to be entered into
between NNL, on the one hand, and the Purchaser (or the relevant Designated
Purchasers), on the other hand, on or prior to the Closing in the form attached
hereto as Exhibit F.

“Investment Canada Act” means the Investment Canada Act, as amended, and the
regulations promulgated in connection therewith.

“Israeli Companies Law” has the meaning set forth in the recitals to this
Agreement.

“Israeli Company” has the meaning set forth in the recitals to this Agreement.

“Italian Excluded Taxes” has the meaning set forth in Section 6.9(a).

“Italian Purchaser Party” has the meaning set forth in Section 6.9(a).

 

17



--------------------------------------------------------------------------------

“Italian Tax Claim” has the meaning set forth in Section 6.9(b).

“Italian Tax Claim Notice” has the meaning set forth in Section 6.9(b).

“Italian Tax Escrow Amount” means $5,000,000, as such amount is adjusted in
accordance with Section 6.9, which amount shall secure Nortel Italy’s
obligations under Section 6.9.

“Joint Administrators” has the meaning set forth in the recitals to this
Agreement.

“Joint Israeli Administrators” has the meaning set forth in the recitals to this
Agreement.

“KEIP” shall mean the Nortel Networks Corporation Key Executive Incentive Plan
approved by the U.S. Bankruptcy Court in the District of Delaware on March 5,
2009, and approved by the Canadian Court on March 6, 2009 and March 20, 2009,
with such further amendments and/or supplements as may be approved by the
Canadian Court and/or the U.S. Bankruptcy Court from time to time.

“KERP” shall mean the Nortel Networks Corporation Key Employee Retention Plan
approved by the U.S. Bankruptcy Court in the District of Delaware on March 5,
2009, and approved by the Canadian Court on March 6, 2009, with such further
amendments and/or supplements as may be approved by the Canadian Court and/or
U.S. Bankruptcy Court from time to time.

“Knowledge” or “aware of” or “notice of” or a similar phrase shall mean, with
reference to the Sellers, the actual knowledge of those Persons listed on
Section 1.1(b) of the Sellers Disclosure Schedule, and, with reference to the
Purchaser, the actual knowledge of those Persons listed on Exhibit G.

“Known Product Defects” means those defects of Products and/or Services that
have been sold by the Business and which are known by the Sellers as of the
Closing Date.

“Lab 10 Lease Agreement” means the lease agreement between NNTC on the one hand
and the Purchaser or Designated Purchaser on the other hand in respect of the
leasing of the whole of the Lab 10 Building as more particularly defined in the
Lab 10 Lease Agreement to be entered into on or before Closing in the form
attached hereto as Exhibit L-1.

“Law” means any U.S., Canadian, United Kingdom, foreign, domestic,
supra-national federal, territorial, state, provincial, local or municipal
statute, law, common law, ordinance, rule, regulation, order, writ, injunction,
directive, judgment, decree or policy or guideline having the force of law.

“Leased Real Property” has the meaning set forth in Section 4.9(a).

“Leases” has the meaning set forth in Section 4.9(a).

 

18



--------------------------------------------------------------------------------

“LGN Joint Venture” means LG-Nortel Co. Ltd., which was established in November
2005 as a joint venture between NNL and LG Electronics Inc. for the purpose of
jointly developing and marketing certain telecommunications equipment and
network solutions.

“LGN/Korea Distribution Agreement” means the agreement to be entered into
between the Purchaser and/or one or more Designated Purchasers designated by it
and the LGN Joint Venture that the relevant Parties will use commercially
reasonable efforts to negotiate before the Closing pursuant to Section 5.25.

“Liabilities” means debts, liabilities and obligations, whether accrued or
fixed, direct or indirect, absolute or contingent, asserted or unasserted,
liquidated or unliquidated, matured or unmatured, known or unknown or determined
or undeterminable, including those arising under any Law or Action and those
arising under any contract, agreement, arrangement, commitment or undertaking or
otherwise, including any Tax liability.

“Licensed Intellectual Property” means the Intellectual Property being licensed
to the Purchaser or the relevant Designated Purchasers under the Intellectual
Property License Agreement and the Trademark License Agreement.

“Lien” means any lien (statutory or otherwise), mortgage, pledge or security
interest, hypothecation, deed of trust, deemed trust, option, right of use,
right of first offer or first refusal, servitude, encumbrance, easement,
encroachment, right-of-way, restrictive covenant on real property, real property
license, charge, prior claim, lease, conditional sale arrangement or other
similar restriction of any kind, but does not include any prior Intellectual
Property license granted by any of the Sellers.

“Loaned Employee Agreement” means the agreement between the relevant Sellers, on
the one hand, and the Purchaser and/or any Designated Purchasers, on the other
hand, to be executed on or before the Closing attached hereto as Exhibit I.

“Local Sale Agreements” has the meaning set forth in Section 2.1.8.

“Losses” means all losses, damages and reasonable and documented out-of-pocket
costs and expenses.

“Main Sellers” has the meaning set forth in the preamble to this Agreement.

“Material Adverse Effect” means any event, change or circumstance that,
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on the assets, liabilities, operations, results
of operations or condition (financial or otherwise) of the Business to be
transferred hereunder and under the EMEA Asset Sale Agreement, taken as a whole,
but in each case shall not include the effect of events, changes and
circumstances to the extent arising from (a) changes in the industries and
markets in which the Business operates, except to the extent such changes
disproportionately affect the Business, (b) macroeconomic factors, interest
rates, currency exchange rates, general financial market conditions, acts of
God, war, terrorism or hostilities, (c) changes in Law, generally accepted
accounting principles or official interpretations of the foregoing,
(d) compliance with this Agreement, including any effect on the Business
resulting from failure to take any action to

 

19



--------------------------------------------------------------------------------

which the Purchaser refused consent under this Agreement, (e) the transactions
contemplated hereby or any announcement hereof or the identity of the Purchaser,
(f) the attrition of customers or employees prior to the Closing Date, (g) the
pendency of the Bankruptcy Proceedings and any action approved by the Bankruptcy
Courts, or (h) the failure of the Business to achieve internal or external
financial forecasts or projections, by itself; provided, however, that in the
case of clauses (f) and (h), the reason for the customer attrition or the
failure of the Business to achieve internal or external financial forecasts or
projections shall not be excluded as a result of such clauses.

“Material Contracts” has the meaning set forth in Section 4.4(b).

“Monitor” means Ernst & Young Inc., in its capacity as the Canadian
Court-appointed Monitor in connection with the CCAA Cases.

“Montreal Landlord” has the meaning set forth in the Real Estate Terms and
Conditions.

“Montreal Lease Termination Penalty” has the meaning set forth in the Real
Estate Terms and Conditions.

“Montreal Premises” means that portion of the third and fourth floors of the
North Tower of the building municipally known as 2351 Alfred Nobel Blvd., St.
Laurent, Quebec that is used by the Business as of the date hereof or any
alternate or additional premises in such building if contemplated by the
Montreal Premises Restructured Lease or Montreal Premises Sublease, as the case
may be.

“Montreal Premises Amended Lease” has the meaning set forth in the Real Estate
Terms and Conditions.

“Montreal Premises Lease” means that certain lease dated June 27, 2007 in
respect of the Montreal Premises by and between BREOF/Belmont Ban L.P., acting
through its general partner BREOF/Belmont Ban G.P. Limited, as landlord, and
NNL, as tenant, as amended by a first lease amending agreement dated October 8,
2008.

“Montreal Premises Restructured Lease” has the meaning set forth in the Real
Estate Terms and Conditions.

“Montreal Premises Sublease” has the meaning set forth in the Real Estate Terms
and Conditions.

“Montreal Premises Sublease Consent” has the meaning set forth in the Real
Estate Terms and Conditions.

“Mutual Development Agreement” means the agreement between the Purchaser and/or
any Designated Purchasers, on the one hand, and the relevant Sellers, on the
other hand, relating to the development (i) by the Purchaser and/or any
Designated Purchasers of new features of certain of products used by the Sellers
and/or (ii) by the relevant Sellers of new features of certain of the Products
that the relevant Parties will use commercially reasonable efforts to negotiate
before the Closing pursuant to Section 5.25.

 

20



--------------------------------------------------------------------------------

“NETAS” means Nortel Networks NETAS Telekomunikasyon A.S., a company
incorporated in Turkey and having its principal place of business at Alemdag
Caddesi, Umraniye 34768, Istanbul, Turkey.

“NETAS Distribution Agreement” means the agreement between the Purchaser and/or
one or more Designated Purchasers and NETAS relating to the sale of Products by
the Purchaser to NETAS for resale in Turkey that the relevant Parties will use
commercially reasonable efforts to negotiate before the Closing pursuant to
Section 5.25.

“Net Working Capital Transferred” has the meaning set forth in
Section 2.2.4.1(a).

“New York Courts” has the meaning set forth in Section 11.6(b).

“NGS” means Nortel Government Solutions Incorporated, a corporation organized
under the laws of Delaware with offices at 12730 Fair Lakes Circle, Fairfax,
Virginia.

“NGS Distribution Agreement” means the agreement between the Purchaser and/or
one or more Designated Purchasers and NGS relating to the sale of Products by
the Purchaser to NGS that the relevant Parties will use commercially reasonable
efforts to negotiate before the Closing pursuant to Section 5.25.

“NNC” has the meaning set forth in the preamble to this Agreement.

“NNI” has the meaning set forth in the preamble to this Agreement.

“NNL” has the meaning set forth in the preamble to this Agreement.

“NNTC” has the meaning set forth in Section 6.5(b).

“Non-ARD Transferring Employee” has the meaning attributed to that term in the
EMEA Asset Sale Agreement.

“Non-Assignable Contracts” has the meaning set forth in Section 5.14(a).

“Non-Assigned Contracts” means the Non-Assignable Contracts, to the extent all
applicable Consents to assignment thereof to the Purchaser or a Designated
Purchaser have not been granted prior to the Closing Date, provided that if such
Consents are granted within one (1) year after the Closing Date, such
Non-Assignable Contracts will cease to be Non-Assignable Contracts as of the
effective date of such Consents, and shall then be assigned by the relevant
Seller to the Purchaser or a Designated Purchaser in accordance with this
Agreement.

“Non-Debtor Sellers” has the meaning set forth in the recitals to this
Agreement.

“Non-Exclusive Supply Contract” means any supply Contract to which any Seller is
a party that relates to the Business and also relates to one or more other
businesses of the Sellers.

“Non-Filing Party” has the meaning set forth in Section 6.4(b)(ii).

 

21



--------------------------------------------------------------------------------

“Non-Solicitation Period” means the twenty-four (24) month period immediately
following the Closing Date.

“Non-Stock Recipient Sellers” means each of the Sellers and EMEA Sellers other
than the Stock Recipient Sellers.

“Non-Union Employee” means an Employee whose terms and conditions of employment
are not governed by a Collective Labor Agreement.

“Nortel Accounting Principles” means the accounting principles employed in the
preparation of the Financial Statements, as set forth in Section 1.1(d) of the
Sellers Disclosure Schedule.

“Nortel Italy” means Nortel Networks SpA (in administration).

“Nortel Plan” has the meaning set forth in Section 7.5.1.

“Occupancy Agreement” has the meaning set forth in the Real Estate Terms and
Conditions.

“Offer” has the meaning set forth in Section 7.1.1(a).

“Offer Consideration Period” has the meaning set forth in Section 7.1.1(a).

“Omitted Patent Cross License” has the meaning set forth in Section 4.5(j)(i).

“Ontario Court” has the meaning set forth in Section 11.6(b).

“Open Source Software” means Software that is made available under a license
agreement that: (i) conditions use, modification or distribution of any Software
program, or any Software integrated with or derived from such Software program,
or into which such Software program is incorporated, on the disclosure,
licensing or distribution of the source code of such Software program (or such
Software); or (ii) otherwise materially limits the licensee’s freedom of action
with regard to seeking compensation in connection with sublicensing, licensing
or distributing such Software program or Software.

“Order” means any award, writ, injunction, judgment, order or decree entered
into, issued, made or rendered by any Government Entity.

“Ordinary Course” means the ordinary course of the Business (excluding the EMEA
Business) through the date hereof consistent with past practice since the filing
of the Bankruptcy Proceedings, as such practice may be modified from time to
time to the extent necessary to reflect the Bankruptcy Proceedings.

“Other Seller Contracts” means Seller Contracts other than 365 Contracts.

“Other Sellers” has the meaning set forth in the preamble to this Agreement.

 

22



--------------------------------------------------------------------------------

“Other Vendor Contract” means any Other Seller Contract that is not a Customer
Contract.

“Outbound License Agreements” has the meaning set forth in Section 4.5(j)(iii).

“Overhead and Shared Services” means corporate or shared services provided to or
in support of the Business that are general corporate or other overhead services
and are provided to both (a) the Business and (b) other businesses or business
segments of any Seller, including travel and entertainment services, temporary
labor services, office supplies services (including copiers and faxes), personal
telecommunications services, computer hardware and software services, fleet
services, energy/utilities services, procurement and supply arrangements,
treasury services, public relations, legal, compliance and risk management
services (including workers’ compensation), payroll services, sales and
marketing support services, information technology and telecommunications
services, accounting services, tax services, human resources and employee
relations management services, employee benefits services, credit, collections
and accounts payable services, logistics services, property management services,
environmental support services and customs and excise services, in each case
including services relating to the provision of access to information, operating
and reporting systems and databases and including all hardware and software or
other intellectual property necessary for or used in connection therewith.

“Owned Equipment” means (a) those items of tangible personal property owned by
the Sellers that are held or used primarily in connection with the Business and
that are located at the Carling Property, the Montreal Premises or any Real
Property which is the subject of a Real Estate Agreement, (b) those items of
tangible personal property owned by the Sellers that are personally assigned to,
a Transferred Employee, (c) those other items of tangible personal property
owned by the Sellers not included in clause (a) or (b) above that are held or
used exclusively in the Business and (d) those other items of tangible personal
property owned and paid for by the Sellers not included in clauses (a), (b) or
(c) above and that are listed in Section 1.1(e) of the Sellers Disclosure
Schedule excluding, in each case, any Owned Inventory and any Intellectual
Property provided, however that the Owned Equipment shall not include any items
of tangible personal property that are Excluded Assets described on
Section 2.1.2(n) of the Sellers Disclosure Schedule.

“Owned Inventory” means any inventories of raw materials, manufactured and
purchased parts, work-in-process, packaging, stores and supplies, unassigned
finished goods inventories (which are finished goods not yet assigned to a
specific customer order), “excess” or “obsolete” inventory, assets on loan, and
merchandise in each case owned and paid for by the Sellers and held or used
exclusively in connection with the Business, including any of the above items
which is owned by the Sellers but remains in the possession or control of a
contract manufacturer or another Third Party provided, however that the Owned
Inventory shall not include any inventories that are Excluded Assets described
on Section 2.1.2(n) of the Sellers Disclosure Schedule.

“Owned Real Property” has the meaning set forth in Section 4.9(a).

“Partial Allocation” has the meaning set forth in Section 2.2.6(b).

 

23



--------------------------------------------------------------------------------

“Party” or “Parties” means individually or collectively, as the case may be, the
Sellers and the Purchaser.

“Patent Assignments” means written assignments of the Patents included in the
Transferred Intellectual Property, appropriate for filing with the patent office
of the jurisdiction in which each such Patent is registered. Such assignments
shall be substantially in the form of Exhibit V, except for any such variations
as are legally necessary or customary in patent assignments in the local
jurisdiction where a Patent is registered.

“Patent Cross Licenses” means all Contracts between the Sellers or their
Affiliates and a Third Party under which the Sellers or such Affiliates, as
applicable, both (i) grant a license under patents and/or patent applications
owned by (or licensed to) them, and (ii) receive from the counter-party a
license under patents and/or patent applications owned by (or licensed to) such
counter-party (but other than inbound or outbound license agreements where the
only grant back from the licensee is under improvements on the licensed
Intellectual Property) in such case, to the extent the scope of such licenses
include Patents licensed under the Intellectual Property License Agreement or
assigned pursuant to the terms of this Agreement or that are otherwise used in
the Business.

“Patents” includes all national (including the United States and Canada) and
multinational statutory invention registrations, patents, patent applications,
provisional patent applications, industrial designs, industrial models,
including all reissues, divisions, continuations, continuations-in-part,
extensions and re-examinations, and all rights therein provided by multinational
treaties or conventions.

“Permitted Encumbrances” means (i) statutory Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due, or, if due,
for Taxes the validity of which is being contested in good faith by appropriate
proceedings, provided that in each case adequate reserves have been established
to the extent required by GAAP, and which Tax Liens and the associated amount of
Taxes (other than Real Property Tax Liens for assessments, charges or claims)
are set forth in Section 1.1(g) of the Sellers Disclosure Schedule;
(ii) mechanics’, carriers’, workers’, repairers’, landlords’, warehouses and
similar Liens arising or incurred in the Ordinary Course for sums not yet
delinquent or overdue; (iii) any Liens imposed by any Bankruptcy Court in
connection with the Bankruptcy Proceedings that are to be discharged at Closing
pursuant to the terms of the Canadian Approval and Vesting Order and the U.S.
Sale Order; (iv) any other Liens set forth in Section 1.1(g) of the Sellers
Disclosure Schedule; and (v) present zoning, entitlement, building and land use
regulations, covenants, minor defects of title, easements, rights of way,
development agreements, restrictions and other similar charges or encumbrances
which do not impair, individually or in the aggregate, in any material respect
the use of the related assets in the Business as currently conducted.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization or other legal entity or Government
Entity.

“Petition Date” means January 14, 2009, except with respect to Nortel Networks
(CALA) Inc. in which case “Petition Date” shall mean July 14, 2009.

 

24



--------------------------------------------------------------------------------

“Plan of Record” means the Products under development as included in
Section 1.1(h) of the Sellers Disclosure Schedule.

“Post-Closing Taxable Period” means any Taxable period beginning after the
Closing Date.

“Pre-Closing Taxable Period” means any Taxable period ending on or prior to the
Closing Date.

“Primary Party” means each of (i) the Main Sellers and (ii) the Purchaser.

“Prime Rate” has the meaning set forth in Section 2.2.4.2(b)(i).

“Products” means those products that are (i) manufactured by or on behalf of and
marketed by the Business, or (ii) in the Plan of Record, all as set forth in
Section 1.1(h) of the Sellers Disclosure Schedule.

“Provider” has the meaning set forth in the Transition Services Agreement.

“Purchase Price” has the meaning set forth in Section 2.2.1.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Employee Plan” means any “employee benefit plan” within the meaning
of Section 3(3) of ERISA, whether or not subject thereto, and any other employee
benefit plan, agreement or arrangement, including any profit sharing plan,
savings plan, bonus plan, performance awards plan, incentive compensation plan,
deferred compensation plan, stock purchase plan, stock option plan, vacation
plan, leave of absence plan, employee assistance plan, automobile
leasing/subsidy/allowance plan, meal allowance plan, redundancy or severance
plan, relocation plan, change in control plan, family support plan, pension
plan, supplemental pension plan, retirement plan, retirement savings plan,
post-retirement plan, medical, health, hospitalization or life insurance plan,
disability plan, sick leave plan, retention plan, education assistance plan,
expatriate assistance plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, agreement, arrangement or policy that is maintained
or otherwise contributed to, or required to be maintained or contributed to, by
or on behalf of the Purchaser or any of its Subsidiaries or Affiliates with
respect to their employees employed in those countries where they will employ
Transferred Employees pursuant to this Agreement.

“Purchaser Party” has the meaning set forth in Section 6.7(a).

“Qualified Expenditures” has the meaning set forth in Section 6.5(b).

“Real Estate Agreements” means (i) the Carling Property Lease Agreements;
(ii) as to the Montreal Premises, either the Montreal Premises Amended Lease,
the Montreal Premises Restructured Lease (and any consent, assignment and
assumption agreement in respect thereof, if applicable, between the Montreal
Landlord, the Sellers, the Purchaser or any Designated Purchaser, as the case
may be) or the Montreal Premises Sublease, as applicable in accordance with the
Real Estate Terms and Conditions and the Montreal Premises Sublease

 

25



--------------------------------------------------------------------------------

Consent, as applicable; (iii) the leases; subleases and license agreements
between the relevant Sellers on the one hand, and the Purchaser or any
Designated Purchasers, on the other hand, as provided by the Real Estate Terms
and Conditions; and (v) any other ancillary agreements entered into in
connection with, or to otherwise give effect to the occupancies contemplated by,
the aforesaid agreements, in each such case to be executed and delivered on or
prior to Closing, in accordance with and as provided by, the Real Estate Terms
and Conditions.

“Real Estate Terms and Conditions” means the Real Estate Terms and Conditions
attached hereto as Exhibit Y, the provisions of which are hereby incorporated
into this Agreement by reference.

“Real Property” has the meaning set forth in Section 4.9(a).

“Records Custodian” means Deloitte & Touche LLP or in case such firm is unable
to carry out its duties for whatever reason, such other auditing firm of
international reputation that is acceptable to each of the Purchaser and the
Main Sellers, each acting reasonably.

“Regulatory Approvals” means the Antitrust Approvals and the ICA Approval.

“Rejecting Employee” has the meaning set forth in Section 7.1.1(h).

“Rejecting Employees Liability Limit” has the meaning set forth in
Section 7.1.1(h).

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration at, into or onto
the Environment, including movement or migration through or in the Environment,
whether sudden or non-sudden and whether accidental or non-accidental, or any
release, emission or discharge as those terms are defined in any applicable
Environmental Laws.

“Respective Affiliates” has the meaning set forth in Section 11.15(c).

“Restricted Assets” has the meaning set forth in Section 2.2.3(a).

“Restricted Employee” has the meaning set forth in Section 2.2.3(b).

“Restricted Liabilities” has the meaning set forth in Section 2.2.3(b).

“Restricted Seller” has the meaning set forth in Section 2.2.3(b).

“Restricted Technical Records” means the Livelink database or any other similar
database containing all necessary documents with respect to the technical
aspects of the Qualified Expenditures of NNTC or NNL in their 2007 and
subsequent taxation years.

“SEC” has the meaning set forth in Section 3.7(g).

“SEC Filings” has the meaning set forth in Section 3.7(g).

 

26



--------------------------------------------------------------------------------

“Seconded Employee” means Employees who are located in, or employed by the
Sellers in any of the countries set forth in Section 1.1(m) of the Sellers
Disclosure Schedule in which a Designated Purchaser is not ready to employ the
Employees as of the Closing Date as determined in good faith by Purchaser and
who having accepted an Offer or who transfer by operation of Law would otherwise
be Transferred Employees on the Employee Transfer Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Deposits” has the meaning set forth in Section 5.21(a).

“Seller Consents” has the meaning set forth in Section 2.1.1(g).

“Seller Contracts” means (i) those Contracts of a Seller that relate exclusively
to the Business (excluding licenses of Intellectual Property) and (ii) the
Contracts listed in Section 1.1(i) of the Sellers Disclosure Schedule.

“Seller Employee Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not subject thereto, and any other employee
benefit plan, agreement or arrangement, including any profit sharing plan,
savings plan, bonus plan, performance awards plan, incentive compensation plan,
deferred compensation plan, stock purchase plan, stock option plan, vacation
plan, leave of absence plan, employee assistance plan, automobile
leasing/subsidy/allowance plan, meal allowance plan, redundancy or severance
plan, relocation plan, family support plan, pension plan, supplemental pension
plan, retirement plan, retirement savings plan, post retirement plan, medical,
health, hospitalization or life insurance plan, disability plan, sick leave
plan, retention plan, education assistance plan, expatriate assistance plan,
change in control plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, agreement, arrangement or policy that is maintained
or otherwise contributed to, or required to be maintained or contributed to, by
or on behalf of the Sellers or any of their Subsidiaries or Affiliates
(excluding any EMEA Sellers) with respect to Employees.

“Seller Insurance Policies” has the meaning set forth in Section 5.20(a).

“Seller Supply Agreement” means the agreement between the relevant Sellers or
the purchaser of the Sellers’ Enterprise business, on the one hand, and the
Purchaser and/or any Designated Purchasers, on the other hand, relating to the
purchase and sale of certain hardware and Software products related to the
Sellers’ Carrier Ethernet business, that the relevant Parties will use
commercially reasonable efforts to negotiate before the Closing pursuant to
Section 5.25.

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Sellers Disclosure Schedule” means the disclosure schedule delivered by the
Sellers to the Purchaser on the date hereof.

“Sellers’ Trademarks” has the meaning set forth in Section 5.22.

“Service Readiness Date” has the meaning set forth in Section 5.28 of the
Sellers Disclosure Schedule.

 

27



--------------------------------------------------------------------------------

“Services” means those services that are provided by or on behalf of the Sellers
in connection with the Business to customers as set forth in Section 1.1(j) of
the Sellers Disclosure Schedule.

“Shares” has the meaning set forth in Section 2.2.1.

“Shelf Registration Statement” has the meaning set forth in Section 8.1(a).

“Short-Term Licensed Property” has the meaning set forth in Section 4.9(a).

“Software” means any and all (i) computer programs, whether in source code or
object code, (ii) computerized databases and compilations, and (iii) all user
manuals and architectural and design specifications, training materials and
other documentation relating to any of the foregoing.

“Solicitation Period” has the meaning set forth in Section 5.3(f).

“Specified Employee Liabilities” has the meaning set forth in Section 2.1.3(i).

“Specified Transferred Employees” has the meaning set forth in
Section 7.1.2(b)(ii)(A).

“Sponsored Reorganization Plan” means a plan of reorganization under
Section 1129 of the Bankruptcy Code providing for the retention by all or part
of the Sellers (or their successor entities emerging from the Bankruptcy
Proceedings) of all or substantially all of the Assets and the EMEA Assets taken
as a whole, that is filed or otherwise sponsored by one or more of the Third
Party creditors of the Sellers.

“Stock Recipient Sellers” means each of the Canadian Sellers, the UK Sellers and
the U.S. Sellers.

“Straddle Period” has the meaning set forth in Section 6.4(b)(i).

“Subcontract Agreement” means one or more agreements between the relevant
Sellers, on the one hand, and the Purchaser and/or any Designated Purchasers, on
the other hand, to be executed on or before the Closing in a form mutually
agreed to by the Parties so as to pass through the benefits and burdens of the
underlying Contract with customers as if the Purchaser or the applicable
Designated Purchaser were party thereto.

“Subsidiary” of any Person means any Person Controlled by such first Person.

“Substituted Shares” has the meaning set forth in Section 2.2.7(b).

“Succession Tax Lien” has the meaning given to that term in the EMEA Asset Sale
Agreement.

“Succession Tax Liabilities” has the meaning given to that term in the EMEA
Asset Sale Agreement.

 

28



--------------------------------------------------------------------------------

“Tax” means (a) any domestic or foreign federal, state, local, provincial,
territorial or municipal taxes or other impositions by or on behalf of any
Government Entity, including the following taxes and impositions: net income,
gross income, individual income, capital, value added, goods and services, gross
receipts, sales, use, ad valorem, business rates, transfer, franchise, profits,
business, environmental, real property, personal property, service, service use,
withholding, payroll, employment, unemployment, severance, occupation, social
security, excise, stamp, stamp duty reserve, customs, and all other taxes, fees,
duties, assessments, deductions, withholdings or charges of the same or of a
similar nature, however denominated, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto,
whether or not disputed and (b) any obligation to pay Taxes of a Third Party or
Affiliate, whether by contract, as a result of transferee or successor
liability, as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period or otherwise.

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian, U.K. or other fiscal,
customs or excise authority, body or officials anywhere in the world with
responsibility for, and competent to impose, collect or administer, any form of
Tax.

“Tax Claim” has the meaning set forth in Section 6.7(b).

“Tax Credit Purchaser” has the meaning set forth in Section 6.5(b).

“Tax Escrow Amount” means $10,000,000, as such amount is adjusted in accordance
with Section 6.7, which amount shall secure the Sellers’ obligations under
Section 6.7.

“Tax Indemnitee” has the meaning set forth in Section 2.2.7(c).

“Tax Return” means all returns, reports (including elections, declarations,
schedules, estimates and information returns) and other information filed or
required to be filed with any Tax Authority relating to Taxes, including any
amendments thereto.

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party, but for the purposes of Section 5.6(e)(ii)(B), includes an Affiliate that
is a joint venture between such Person and a Person who is not an Affiliate of
such Person.

“Third Party Beneficiaries” has the meaning set forth in Section 11.3.

“Third Party Provisions” has the meaning set forth in Section 11.3.

“Trademark Assignments” means written assignments of the Trademarks included in
the Transferred Intellectual Property, in the case of registered Trademarks
appropriate for filing with the trademark office of the jurisdiction in which
each such Trademark is registered. Such assignments shall be substantially in
the form of Exhibit W, except for any such variations as are legally necessary
or customary in Trademark assignments in the local jurisdiction where a
Trademark is registered.

 

29



--------------------------------------------------------------------------------

“Trademarks” means, together with the goodwill associated therewith, all
trademarks, service marks, trade dress, logos, distinguishing guises and
indicia, trade names, corporate names, business names, domain names, whether or
not registered, including all common law rights, and registrations, applications
for registration and renewals thereof, including, but not limited to, all marks
registered in the United States Patent and Trademark Office, the trademark
offices of the states and territories of the United States of America, and the
trademark offices of other nations throughout the world (including the Canadian
Intellectual Property Office), and all rights therein provided by multinational
treaties or conventions.

“Trademark License Agreement” means the trademark license agreement between the
relevant Sellers, on the one hand, and the Purchaser and/or any Designated
Purchasers, on the other hand, in respect of certain Trademarks used in respect
of the Products and/or Services to be entered into on or before the Closing in
the form attached hereto as Exhibit P.

“Transaction Documents” means this Agreement, the EMEA Asset Sale Agreement, the
Ancillary Agreements and all other ancillary agreements to be entered into, or
documentation delivered by, any Party and/or any Designated Purchaser pursuant
to this Agreement or any Local Sale Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hedge, encumber, hypothecate or similarly dispose of, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, hedge, encumbrance, hypothecation or similar
disposition.

“Transfer Taxes” means all goods and services, sales, excise, use, transfer,
gross receipts, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar taxes, duties or other like charges, however
denominated (including any real property transfer taxes and conveyance and
recording fees), together with interest, penalties and additional amounts
imposed with respect thereto. For the avoidance of doubt, Transfer Taxes shall
not include withholding Taxes.

“Transfer Tax Determination” has the meaning set forth in Section 2.2.6(b).

“Transfer Tax Reduction Determination” has the meaning set forth in
Section 6.1(b).

“Transfer Tax Return” has the meaning set forth in Section 6.1(d).

“Transferred Employee” means (i) those Employees who accept an offer of
employment by, and commence employment with, the Purchaser or a Designated
Purchaser in accordance with the terms of Section 7.1 or Section 7.2, and
(ii) those Employees whose employment transfers by operation of Law.

“Transferred Employee Plans” means those Seller Employee Plans that are
(x) established or maintained in accordance with a Collective Labor Agreement
that is transferred to the Purchaser or a Designated Purchaser under the terms
of Section 7.2, and transferred (or the liabilities of which are transferred) to
the Purchaser or Designated Purchaser pursuant to this

 

30



--------------------------------------------------------------------------------

Agreement or by operation of Law or (y) transferred (or the liabilities of which
are transferred) to the Purchaser or Designated Purchaser pursuant to this
Agreement or by operation of Law.

“Transferred Intellectual Property” means (i) the Patents listed in
Section 1.1(k) of the Sellers Disclosure Schedule, which the Sellers will update
to reflect any Patent applications filed between the date hereof and the Closing
with respect to which the Sellers determine in good faith is used predominantly
in the Business, (ii) the Trademarks set forth in Section 1.1(l) of the Sellers
Disclosure Schedule, and (iii) the Intellectual Property (other than Patents and
Trademarks) owned by any of the Sellers that is exclusively used in connection
with the Business as of the Closing Date, including the Software (including
previous versions being utilized or supported as of the date hereof and versions
in development) exclusively used in the Business.

“Transferred Overhead and Shared Services” means Overhead and Shared Services to
be provided to or in support of the Business post-Closing by Transferred
Employees.

“Transition Services Agreement” means the agreement between the relevant
Sellers, and the relevant EMEA Sellers on the one hand, and the Purchaser and/or
any Designated Purchasers, on the other hand, to be executed on or prior to the
Closing, in the form attached hereto as Exhibit Q.

“Transition Services Escrow Amount” has the meaning set forth in the Transition
Services Agreement.

“TSA Arbitrator” has the meaning set forth in Section 5.28 of the Sellers
Disclosure Schedule.

“TSA Sellers” means the Main Sellers, Nortel Networks UK Limited, Nortel
Networks (Ireland) Limited and the Other Sellers.

“UK Sellers” means Nortel Networks UK Limited (in administration).

“Unaudited September 30, 2008 Financial Statements” has the meaning set forth in
Section 5.26.

“Union Employee” means an Employee whose terms and conditions of employment are
covered by a Collective Labor Agreement as specified in Section 4.10(d) of the
Sellers Disclosure Schedule.

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

“U.S. Bankruptcy Rules” means the U.S. Federal Rules of Bankruptcy Procedure.

“U.S. Bidding Procedures and Sale Motion” has the meaning set forth in
Section 5.1(a).

 

31



--------------------------------------------------------------------------------

“U.S. Bidding Procedures Order” has the meaning set forth in Section 5.1(a).

“U.S. Debtor Contract” means any Seller Contract to which a U.S. Debtor is a
party.

“U.S. Debtors” has the meaning set forth in the recitals to this Agreement.

“U.S. Sale Hearing” means the hearing before the U.S. Bankruptcy Court to
consider approval of the relief set forth in the U.S. Sale Order.

“U.S. Sale Order” has the meaning set forth in Section 5.1(a).

“U.S. Sellers” means each of the Sellers that are organized under the laws of
any state or commonwealth of the United States.

“VAT” has the meaning set forth in the EMEA Asset Sale Agreement.

“Visa Employees” means Employees (other than Employees whose employment
transfers by operation of Law) who are identified as having and requiring a visa
or permit in Section 4.10(b) of the Sellers Disclosure Schedule and whose
employment with the Purchaser or a Designated Purchaser cannot commence or
continue on the Employee Transfer Date solely due to the Purchaser’s or a
Designated Purchaser’s inability to obtain the required visa or permit with
respect to such Employee’s employment on the Employee Transfer Date.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar Law.

“Warranty Obligations” means the warranty obligations relating to Products and
Services assumed by the Purchaser and/or a Designated Purchaser and/or an EMEA
Designated Purchaser pursuant to Sections 2.1.3(b) and 2.1.3(e) of this
Agreement and clause 2.4.2(B)(2) of the EMEA Asset Sale Agreement, excluding
those warranty obligations that relate to Known Product Defects.

“Working Capital Escrow Amount” means an amount in immediately available funds
equal to $5,000,000, which amount shall secure Sellers’ and the EMEA Sellers’
obligations hereunder to pay the Deficit Amount, if any.

SECTION 1.2. Interpretation.

1.2.1. Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.2.2. Certain Phrases and Calculation of Time. In this Agreement (i) the words
“including” and “includes” mean “including (or includes) without limitation”,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified, and
(iii) in the computation of periods of time from a specified date to a later
specified date, unless

 

32



--------------------------------------------------------------------------------

otherwise expressly stated, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”. If the last day of any such
period is not a Business Day, such period will end on the next Business Day.

When calculating the period of time “within” which, “prior to” or “following”
which any act or event is required or permitted to be done, notice given or
steps taken, the date which is the reference date in calculating such period is
excluded from the calculation. If the last day of any such period is not a
Business Day, such period will end on the next Business Day.

1.2.3. Headings, etc. The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

1.2.4. Currency. All monetary amounts in this Agreement and the other
Transaction Documents, unless otherwise specifically indicated, are stated in
United States currency. All calculations and estimates to be performed or
undertaken, unless otherwise specifically indicated, are to be expressed in
United States currency. All payments required under this Agreement shall be paid
in United States currency in immediately available funds, unless otherwise
specifically indicated herein. Where another currency is to be converted into
United States currency it shall be converted on the basis of the exchange rate
published in the Wall Street Journal, Eastern Edition, for the day in question.

1.2.5. EMEA. The EMEA Sellers, the Joint Administrators, the Joint Israeli
Administrators and the Purchaser will enter into the EMEA Asset Sale Agreement
providing, inter alia, for the sale to the Purchaser (or the EMEA Designated
Purchasers) of the EMEA Business. For greater certainty, (i) nothing in this
Agreement shall be considered or construed in any manner as a sale or transfer
of the EMEA Business, the EMEA Assets or the EMEA Employees (except to the
extent that any of the Assets owned by the Sellers are used or held for use in
the EMEA Business), and (ii) no reference to Sellers herein, including any
reference to the Sellers in any representation in Article IV hereof shall
include the EMEA Sellers (except to the extent that the EMEA Sellers are
expressly included) in the applicable provision of this Agreement. By entering
into both this Agreement and the EMEA Asset Sale Agreement the Purchaser would
be purchasing the entire optical networking solutions and carrier ethernet
switching division of the Sellers and the EMEA Sellers’ “Metro Ethernet
Networks” business.

1.2.6. Recitals. The recitals to this Agreement form an integral part of this
Agreement for all purposes.

1.2.7. Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute as in force from time to time.

 

33



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF ASSETS

SECTION 2.1. Purchase and Sale.

2.1.1. Assets. Upon and subject to the terms and conditions of this Agreement,
at the Closing, the Purchaser shall, and shall cause the relevant Designated
Purchasers to, purchase or be assigned and assume from the relevant Sellers (as
set forth in Exhibit 2.1.1), and each Seller shall transfer or assign to the
Purchaser or the relevant Designated Purchasers (as set forth in Exhibit 2.1.1),
all of its right, title and interest in and to the following assets other than
the Excluded Assets (such assets, excluding the Excluded Assets, the “Assets”)
(x) in the case of Assets that are transferred or assigned by U.S. Debtors, free
and clear of all Liens and Claims (other than the Permitted Encumbrances of a
type described in clause (v) of the definition thereof, Assumed Liabilities and
Liens created by or through the Purchaser, the Designated Purchasers or any of
their Affiliates or, with respect to the Transferred Intellectual Property, as
expressly provided in Section 2.1.1(e) below) pursuant to Sections 363 and 365
of the U.S. Bankruptcy Code, (y) in the case of Assets that are transferred or
assigned by the Canadian Debtors, free and clear of all Liens (other than the
Permitted Encumbrances of a type described in clause (v) of the definition
thereof, Assumed Liabilities and Liens created by or through the Purchaser, the
Designated Purchasers or any of their Affiliates or, with respect to the
Transferred Intellectual Property, as expressly provided in Section 2.1.1(e)
below) pursuant to the Canadian Approval and Vesting Order, when granted, and
(z) in the case of Assets that are transferred or assigned by the Other Sellers,
free and clear of all Liens (other than the Permitted Encumbrances, Assumed
Liabilities and Liens created by or through the Purchaser, the Designated
Purchasers or any of their Affiliates or, with respect to the Transferred
Intellectual Property, as expressly provided in Section 2.1.1(e) below):

(a) the Owned Inventory as of the Closing Date;

(b) the Owned Equipment as of the Closing Date;

(c) the Assigned Contracts in force as at the Closing Date;

(d) the Business Information existing as at the Closing Date, subject to, in the
case of the Business Information used in connection with a service provided to
the Purchaser under the Transition Services Agreement, a license to the Sellers
to use such Business Information solely for the purpose of providing any
services thereunder, for so long as such services are provided under the
Transition Services Agreement, and thereafter, such Business Information will be
delivered to the Purchaser subject to a mutually agreed plan to deliver
electronic Business Information to the Purchaser, and further subject to
Section 2.1.2(g);

(e) the Transferred Intellectual Property as of the Closing Date, subject to the
licenses granted under such Intellectual Property prior to the date hereof or
coming into existence after the date hereof, but prior to the Closing Date, and
not in violation of Section 5.9(c), together with all claims against Third
Parties for infringement, misappropriation or other violation of Law with
respect to any of the Transferred Intellectual Property, whether for any past,
present or future infringement, misappropriation or other violation;

 

34



--------------------------------------------------------------------------------

(f) all rights as of the Closing under all warranties, representations and
guarantees made by suppliers, manufacturers and contractors to the extent
related to the Assets described above;

(g) the Consents of Government Entities and pending applications therefor listed
in Section 2.1.1(g) of the Sellers Disclosure Schedule (the “Seller Consents”);

(h) the Employee Records with respect to Employees whose employment transfers to
the Purchaser or a Designated Purchaser by operation of Law;

(i) any Tax records required by Law to be transferred to the Purchaser; and

(j) the CIP Accounts Receivable.

2.1.2. Excluded Assets. Notwithstanding anything in this Section 2.1.2 or
elsewhere in this Agreement or in any of the Transaction Documents to the
contrary, the Sellers shall retain their respective right, title and interest in
and to, and the Purchaser and the Designated Purchasers shall have no rights
with respect to the right, title and interest of the Sellers in and to, the
following assets (collectively, the “Excluded Assets”):

(a) cash and cash equivalents, accounts receivable (including intercompany
receivables but excluding CIP Accounts Receivable), bank account balances and
all petty cash of the Sellers;

(b) subject to Section 5.20, any refunds due from, or payments due on, claims
with the insurers of any of the Sellers in respect of losses arising prior to
the Closing Date;

(c) all rights to Tax refunds, credits or similar benefits relating to the
Assets or the Business allocable to a Pre-Closing Taxable Period or to the
portion of a Straddle Period ending on and including the Closing Date, except to
the extent expressly transferred by this Agreement to the Purchaser or a
Designated Purchaser;

(d) any Security Deposits of the Sellers (including those relating to Assigned
Contracts) except to the extent such Security Deposits are assigned to the
Purchaser or a Designated Purchaser in accordance with Section 5.21;

(e) other than the Assigned Contracts, any rights of the Sellers under any
contract, arrangement or agreement (including, for the avoidance of doubt, and
without limiting any rights under, the Subcontract Agreement, the Excluded 365
Contracts, the Non-Assigned Contracts, the Bundled Contracts and the Excluded
Other Vendor Contracts);

(f) the minute books, stock ledgers and Tax records of the Sellers other than
the Tax records included in Section 2.1.1(i);

(g) (i) any books, records, files, documentation or sales literature other than
the Business Information, (ii) any Employee Records other than those required to
be

 

35



--------------------------------------------------------------------------------

delivered to the Purchaser pursuant to Article VII and other than those that
constitute Assets pursuant to Section 2.1.1(h), and (iii) such portion of the
Business Information that the Sellers are required by Law (including Laws
relating to privilege or privacy) to retain (provided that copies of such
information shall be provided to the Purchaser to the extent permitted by
applicable Law or such agreement) and/or not to disclose;

(h) except for the Transferred Intellectual Property and any rights transferred
or licensed under the other Transaction Documents, Intellectual Property of any
Seller (including the Sellers’ names) or any Affiliates of any Seller or
Intellectual Property owned by a Third Party;

(i) all rights of the Sellers under this Agreement and the Ancillary Agreements;

(j) all of the rights and claims of the U.S. Debtors available to the U.S.
Debtors under the U.S. Bankruptcy Code, of whatever kind or nature, as set forth
in Sections 544 through 551, inclusive, 553, 558 and any other applicable
provisions of the U.S. Bankruptcy Code, and any related claims and actions
arising under such Sections by operation of Law or otherwise, including any and
all proceeds of the foregoing;

(k) all records prepared in connection with the sale of the Business, other than
those records that relate exclusively to the sale of the Business to the
Purchaser and the Designated Purchasers (other than those records containing
personal communication or notes relating to same which shall be Excluded
Assets). For greater certainty, any records relating to negotiations with Third
Parties in connection with the sale of the Business shall be Excluded Assets
other than any confidentiality agreements with Third Parties executed in
connection with the sale of the Business which are otherwise being assigned to
the Purchaser in accordance with the provisions of this Agreement;

(l) all stock or other equity interests in any Person;

(m) any business, asset, product or service run, owned, managed and/or provided
by NETAS, the LGN Joint Venture or any other joint venture (or similar
arrangement) of the Sellers and the EMEA Sellers unless expressly included in
this Agreement;

(n) any assets set forth on Section 2.1.2(n) of the Sellers Disclosure Schedule;
and

(o) any and all other assets and rights of the Sellers not specifically included
in Section 2.1.1.

In addition to the above, the Sellers shall have the right to retain, following
the Closing, copies of any book, record, literature, list and any other written
or recorded information constituting Business Information to which the Sellers
in good faith determine they are reasonably likely to need access for bona fide
business or legal purposes, which retained Business Information shall be held in
accordance with Section 5.11.

 

36



--------------------------------------------------------------------------------

2.1.3. Assumed Liabilities. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Purchaser shall, and shall cause
the relevant Designated Purchasers to, assume and become responsible for, and
perform, discharge and pay when due (in accordance with their respective terms
and subject to the respective conditions thereof), the following Liabilities
(the “Assumed Liabilities”) and no others:

(a) all Liabilities arising after the Closing Date to the extent related to the
operation of the Business (excluding the EMEA Business) by the Purchaser
following the Closing, including (i) all Liabilities incurred after the Closing
Date with respect to the ownership and operation of the Assets, (ii) all
Liabilities incurred after the Closing Date related to Actions or claims brought
against the Business (excluding the EMEA Business), and (iii) all Liabilities
arising after the Closing Date under any products liability Laws or similar Laws
concerning defective products manufactured or sold by the Business (excluding
the EMEA Business) following the Closing Date;

(b) (i) all Liabilities arising from or in connection with the performance of
the Assigned Contracts (or breach thereof) after the Closing Date and (ii) all
Liabilities, whether arising before, on or after the Closing Date, with respect
to (A) any Cure Costs payable by the Purchaser pursuant to Section 2.1.7(b) of
the Sellers Disclosure Schedule, (B) any obligation to buy back from the
relevant resellers the Products sold by the Business (excluding the EMEA
Business) to its resellers under the Seller Contracts (to the extent such
Contracts are Assigned Contracts), (C) any obligations under any warranty
liabilities relating to the Products and Services which have been supplied under
any Assigned Contract including warranties in respect of Known Product Defects
and (D) all liabilities and obligations of a type accrued on the Business’
historic Financial Statements under the heading “Other Accrued and Contractual
Liabilities” to the extent reflected in the final calculation of Net Working
Capital Transferred;

(c) all Liabilities resulting from any licensing assurances, declarations,
agreements or undertakings relating to the Transferred Intellectual Property
that the Sellers may have granted or committed to Third Parties including
standard-setting bodies, that are set forth on Section 2.1.3(c) of the Sellers
Disclosure Schedule, it being understood that the Sellers or their Affiliates
may have made other licensing assurances, declarations or undertakings to
various standard-setting bodies concerning the Transferred Intellectual
Property, the Liabilities for such other assurances, declarations or
undertakings are not assumed hereunder but are being referenced merely to
provide notice thereof;

(d) all Liabilities for, or related to, any obligation for, any Tax that the
Purchaser or any Designated Purchaser bears under Article VI;

(e) all obligations under any warranty liabilities, including warranties with
respect to Known Product Defects, relating to Products and Services which have
been supplied under any Bundled Contract subcontracted to the Purchaser or any
Designated Purchaser under the Subcontract Agreement;

(f) except to the extent otherwise expressly set forth in Article VII, all
Liabilities related to or arising from or in connection with: (i) the
Purchaser’s or any Designated Purchasers’ (or any of their Affiliates’)
employment or termination of

 

37



--------------------------------------------------------------------------------

employment (whether or not arising under or in respect of any Purchaser Employee
Plan) of Transferred Employees after Closing; (ii) Purchaser’s or a Designated
Purchaser’s failure to offer employment to any Employee that constitutes a
violation of applicable Law; (iii) the failure of the Purchaser or any
Designated Purchaser to satisfy its obligations with respect to the Employees,
including the Transferred Employees, as set out in Article VII;

(g) all Liabilities that relate to or arise from or in connection with any
Purchaser Employee Plan;

(h) any obligation to provide continuation coverage pursuant to COBRA or any
similar Laws under any Purchaser Employee Plan that is a “group health plan” (as
defined in Section 5000(b)(1) of the Code) to Transferred Employees and/or their
qualified beneficiaries with respect to a qualifying event occurring on or after
such Transferred Employees’ Effective Hire Date;

(i) all Liabilities related to the Transferred Employees set forth on
Section 2.1.3(i) of the Sellers Disclosure Schedule (the “Specified Employee
Liabilities”); and

(j) all Liabilities related to Transferred Employees expressly assumed by the
Purchaser or a Designated Purchaser as set out in Article VII.

2.1.4. Excluded Liabilities. Notwithstanding any provision in this Agreement to
the contrary, the Purchaser shall not assume and shall not be obligated to
assume or be obliged to pay, perform or otherwise discharge any Liability of the
Sellers, and the Sellers shall be solely and exclusively liable with respect to
all Liabilities of the Sellers, other than the Assumed Liabilities
(collectively, the “Excluded Liabilities”). For the purpose of clarity, and
without limitation of the generality of the foregoing, the Excluded Liabilities
shall include, without limitation, each of the following liabilities of the
Sellers:

(a) all Indebtedness of the Sellers and their Affiliates;

(b) all guarantees of Third Party obligations by the Sellers and reimbursement
obligations to guarantors of the Sellers’ obligations or under letters of
credit;

(c) any Liability of the Sellers or their directors, officers, stockholders or
agents (acting in such capacities), arising out of, or relating to, this
Agreement or the transactions contemplated by this Agreement, whether incurred
prior to, at or subsequent to the Closing Date, including, without limitation,
other than as specifically set forth herein, including with respect to the
Assumed Liabilities, all finder’s or broker’s fees and expenses and any and all
fees and expenses of any representatives of the Sellers;

(d) other than as specifically set forth herein, any Liability relating to
events or conditions occurring or existing in connection with, or arising out
of, the Business as operated prior to the Closing Date, or the ownership,
possession, use, operation or sale or other disposition prior to the Closing
Date of the Assets (or any other assets, properties, rights or interests
associated, at any time prior to the Closing Date, with the Business) including,
without limitation, any liability with respect to Customer Contract Cure Costs
or

 

38



--------------------------------------------------------------------------------

any Cure Cost payable by the Sellers pursuant to Section 2.1.7(b) and
Section 2.1.7(c) of the Sellers Disclosure Schedule;

(e) other than as specifically set forth in Article VII, the Assumed
Liabilities, or as specifically set forth in the Loaned Employee Agreement, any
Liability to any Person at any time employed by the Sellers or to any such
Person’s spouse, children, other dependents or beneficiaries, with respect to
incidents, events, exposures or circumstances occurring at any time during the
period or periods of any such Person’s employment by the Sellers and arising
from or related to such Person’s employment by the Sellers whenever such claims
mature or are asserted, including, without limitation (except as otherwise
specifically set forth in Article VII, the Assumed Liabilities or the Loaned
Employee Agreement), all Liabilities arising (i) under the Seller Employee
Plans, (ii) under any employment, wage and hour restriction, equal opportunity,
discrimination, plant closing or immigration and naturalization Laws,
(iii) under any collective bargaining Laws, agreements or arrangements or
(iv) in connection with any workers’ compensation or any other employee health,
accident, disability or safety claims;

(f) any Liability relating to any real properties owned, operated or otherwise
controlled by the Sellers or their Affiliates (including the Real Property) to
the extent arising from events or conditions occurring or existing prior to the
Closing Date, including, without limitation, where connected with, arising out
of or relating to: (i) Releases, Handling of Hazardous Materials or violations
of Environmental Laws or (ii) claims relating to employee health and safety,
including claims for injury, sickness, disease or death of any Person;

(g) any Liability of the Sellers under Title IV of ERISA;

(h) any pension or retirement Liability of the Sellers;

(i) all Liabilities for, or related to, any obligation for any Tax that the
Sellers bear under Article VI, and, for the avoidance of doubt, the Parties
intend that no Purchaser or Designated Purchaser shall have any transferee or
successor liability for any Tax Sellers bear under Article VI;

(j) all Actions pending against the Sellers on or before the Closing Date or to
the extent relating to the Business or the Assets prior to the Closing Date even
if instituted after the Closing Date;

(k) any Liability incurred by the Sellers or their respective directors,
officers, stockholders, agents or employees (acting in such capacities) after
the Closing Date;

(l) except as provided in Section 2.1.3(b), all liabilities for accounts
payable;

(m) any Liability relating to or arising out of the ownership or operation of an
Excluded Asset or the operation by the Sellers of any business other than the
Business, whether before, on or after the Closing Date; and

 

39



--------------------------------------------------------------------------------

(n) those Liabilities set forth on Section 2.1.4(n) of the Sellers Disclosure
Schedule.

2.1.5. Assumption and/or Assignment or Rejection of 365 Contracts.

(a) On or before the date of the U.S. Bidding Procedures Order hearing, the
Sellers shall provide to the Purchaser Section 2.1.5(a) of the Sellers
Disclosure Schedule which shall set forth a list of all U.S. Debtor Contracts
(other than Customer Contracts) that are Executory Contracts or unexpired leases
entered into before the Petition Date. On or before three (3) days before the
date of the Auction, the Purchaser will provide to the Main Sellers a list (the
“365 Vendor Contract List”) of those U.S. Debtor Contracts from Section 2.1.5(a)
of the Sellers Disclosure Schedule, that the Purchaser has elected to have the
relevant U.S. Debtor assume and assign to the Purchaser or a Designated
Purchaser at Closing pursuant to Section 365 of the U.S. Bankruptcy Code
(Contracts that may be included on the 365 Vendor Contract List, the “365 Vendor
Contracts”). Any time prior to January 15, 2010, the Purchaser may, by written
notice to the Sellers, remove any 365 Vendor Contract from the 365 Vendor
Contract List, in which event such 365 Vendor Contract shall cease to be an
Assumed and Assigned Contract and shall instead be an Excluded 365 Contract for
all purposes hereunder.

(b) On or before the date of the U.S. Bidding Procedures Order hearing, the
Sellers shall provide to the Purchaser Section 2.1.5(b) of the Sellers
Disclosure Schedule which shall set forth a list (the “365 Customer Contract
List”) of all Customer Contracts of a U.S. Debtor that are Executory Contracts
and were entered into before the Petition Date and that the relevant U.S. Debtor
will assume and assign to the Purchaser or a Designated Purchaser at Closing
pursuant to Section 365 of the U.S. Bankruptcy Code (Contracts that may be
included on the 365 Customer Contract List, the “365 Customer Contracts” and,
together with the 365 Vendor Contracts, the “Assumed and Assigned Contracts” (as
referred to herein from time to time as “365 Contracts”)).

(c) The U.S. Debtors shall seek the approval of the U.S. Bankruptcy Court to the
assumption and/or assignment of the Assumed and Assigned Contracts as part of
the U.S. Sale Order in accordance with Section 5.1.

(d) Any U.S. Debtor Contracts that are Executory Contracts or unexpired leases
that the Purchaser elects not to have assigned pursuant to Section 2.1.5(a)
shall be referred to as an “Excluded 365 Contract” and shall not be an Assigned
Contract hereunder.

2.1.6. Assignment of Other Vendor Contracts and Other Customer Contracts.

(a) On or before a date that is thirty (30) days from the date hereof, the
Sellers shall provide to the Purchaser Section 2.1.6(a) of the Sellers
Disclosure Schedule which shall set forth a list of Other Vendor Contracts
(other than Non-Assignable Contracts). On or before December 31, 2009, the
Purchaser shall notify the Sellers of (i) any Other Vendor Contracts (other than
Non-Assignable Contracts) that the Purchaser wants the relevant Seller to assign
to the Purchaser or a Designated Purchaser at the Closing (the “Designated

 

40



--------------------------------------------------------------------------------

Other Vendor Contracts”) and (ii) any Other Vendor Contracts (other than
Non-Assignable Contracts) that Purchaser does not want the relevant Seller to
assign to the Purchaser or a Designated Purchaser at the Closing (the “Excluded
Other Vendor Contracts”). On or before January 15, 2010 the Purchaser may by
written notice to the Main Sellers, modify the lists of Designated Other Vendor
Contracts and Excluded Other Vendor Contracts for all purposes hereunder.

(b) On or before a date that is thirty (30) days from the date hereof, the
Sellers shall provide to the Purchaser Section 2.1.6(b) of the Sellers
Disclosure Schedule which shall set forth a list of Non-Assignable Contracts
with suppliers of products or services to the Business. On or before
December 31, 2009, the Purchaser shall notify the Sellers of (i) any
Non-Assignable Contracts with suppliers of products or services to the Business
that the Purchaser wants the relevant Seller to attempt to assign to the
Purchaser or a Designated Purchaser at the Closing (the “Designated
Non-Assignable Supply Contracts”) and (ii) any Non-Assignable Contracts with
suppliers of products or services to the Business that the Purchaser does not
want the relevant Seller to assign to the Purchaser or a Designated Purchaser at
the Closing (the “Excluded Non-Assignable Supply Contracts”). On or before
January 15, 2010, the Purchaser may by written notice to the Main Sellers,
modify the lists of Designated Non-Assignable Contracts and Excluded
Non-Assignable Contracts for all purposes hereunder.

(c) On or before a date that is thirty (30) days from the date hereof, the
Sellers shall provide to the Purchaser Section 2.1.6(c) of the Sellers
Disclosure Schedule which shall set forth a list of those Customer Contracts
other than 365 Customer Contracts and other than Non-Assignable Contracts to be
assigned by the relevant Seller to the Purchaser or a Designated Purchaser at
Closing (the “Designated Other Customer Contracts”).

(d) On or before a date that is thirty (30) days from the date hereof, the
Sellers shall provide to the Purchaser Section 2.1.6(d) of the Sellers
Disclosure Schedule which shall set forth a list of Non-Assignable Contracts
(other than 365 Contracts) with customers of the Business which the relevant
Seller will attempt to assign to the Purchaser or a Designated Purchaser at
Closing (the “Designated Non-Assignable Customer Contracts” and together with
the Designated Non-Assignable Supply Contracts, the “Designated Non-Assignable
Contracts”).

(e) The Parties shall use commercially reasonable efforts to obtain all Consents
required to permit the assignment to the Purchaser or a Designated Purchaser of
the Designated Non-Assignable Contracts; provided, however, that the Sellers
shall be under no obligation to compromise any right, asset or benefit or to
expend any amount or incur any Liability in seeking such Consents and, for
greater certainty, the failure to obtain any or all of such Consents shall not
in itself entitle the Purchaser to terminate this Agreement or fail to complete
the transactions contemplated hereby or entitle the Purchaser to any adjustment
to the Purchase Price.

(f) Subject to Section 2.1.10 and Section 5.14, all the Designated Other Vendor
Contracts, Designated Other Customer Contracts and the Designated

 

41



--------------------------------------------------------------------------------

Non-Assignable Contracts in force at the Closing shall be assigned to the
Purchaser or a Designated Purchaser at the Closing pursuant to Section 2.1.1(c).

(g) For those Designated Non-Assignable Customer Contracts for which the Sellers
are unable to obtain any required Consent on or before January 25, 2010, the
relevant Sellers shall use commercially reasonable efforts to enter into one or
more Subcontract Agreements between the Sellers and the Purchaser with respect
to such Designated Non-Assignable Customer Contracts; provided that (x) the
Sellers shall not renew any Designated Non-Assignable Customer Contract once it
has expired unless both the relevant Seller and Purchaser agree, (y) the Sellers
shall have the right, any time after the date that is one year after the Closing
Date, to exercise any right to terminate any Designated Non-Assignable Customer
Contract, and (z) the Sellers shall be under no obligation to compromise any
right, asset or benefit or to expend any amount or incur any Liabilities in
order to comply with its obligations under this sentence.

2.1.7. Cure Costs; Adequate Assurance.

(a) On or before the date of the U.S. Bidding Procedures Order hearing, the
Sellers shall provide to the Purchaser Section 2.1.7(a) of the Sellers
Disclosure Schedule which shall set forth a list of all of the following:
(i) each 365 Vendor Contract and the aggregate amount of Cure Costs, in the
Sellers’ estimate, owed to each counterparty to such 365 Vendor Contract,
(ii) each exclusive Other Vendor Contract that, in the Sellers’ estimate, is
subject to Cure Costs in excess of $100,000 and the aggregate amount of Cure
Costs, in the Sellers’ estimate, owed with respect to such Other Vendor
Contract, and (iii) each supplier to the Business who supplies products or
services pursuant to Non-Exclusive Supply Contracts who, in the Sellers’
estimate, is owed Cure Costs thereunder in excess of $100,000 and the aggregate
amount of Cure Costs, in the Sellers’ estimate, owed to each such supplier.

(b) Section 2.1.7(b) of the Sellers Disclosure Schedule sets forth the manner in
which Cure Costs shall be paid under this Agreement and certain agreements of
the Parties with respect thereto.

(c) Section 2.1.7(c) of the Sellers Disclosure Schedule sets forth the manner in
which Customer Contract Cure Costs shall be paid under this Agreement and
certain agreements of the Parties with respect thereto.

(d) This Agreement may be terminated by the Purchaser at any time prior to
Closing in accordance with clause (C) of Section 2.1.7(b)(I) of the Sellers
Disclosure Schedule, and in the event of such termination, the Purchaser shall
be entitled to a termination payment of $21,392,000.

(e) Prior to the U.S. Sale Hearing, the Purchaser shall provide adequate
assurance of its and the relevant Designated Purchasers’ future performance
under each Assumed and Assigned Contract to the parties thereto (other than the
U.S. Debtors) in satisfaction of Section 365(f)(2)(B) of the U.S. Bankruptcy
Code.

 

42



--------------------------------------------------------------------------------

2.1.8. Local Sale Agreements. Subject to the terms and conditions hereof, if
reasonably requested in writing by the Purchaser or the Sellers to effect the
Closing on the terms hereof, the relevant Sellers shall, and the Purchaser
shall, and shall cause the relevant Designated Purchasers to, enter into such
agreements or instruments, including bills of sale and/or assignment and
assumption agreements (the “Local Sale Agreements”), providing for (i) the sale,
transfer, assignment or other conveyance to the Purchaser and relevant
Designated Purchasers, in accordance with the requirements of applicable local
Law, of any Assets located in the specified countries reasonably requested by
the Sellers or the Purchaser, and (ii) the assumption by the Designated
Purchasers of any Assumed Liability that the Purchaser intends to allocate to
them. Such Local Sale Agreements shall promptly be negotiated in good faith
between the Main Sellers and the Purchaser. In the event of a conflict between
this Agreement and the Local Sale Agreements, this Agreement shall prevail.

2.1.9. EMEA Asset Sale Agreement. Notwithstanding anything to the contrary in
this Agreement, except to the extent expressly incorporated by reference into
the EMEA Asset Sale Agreement, none of the EMEA Sellers or the directors of any
of them, the Joint Administrators or the Joint Israeli Administrators shall
assume, or be deemed to assume, any obligation or liability whatsoever under
this Agreement and nothing in this Agreement shall apply to, or govern, the
sale, assignment, transfer, retention or assumption of assets, rights,
properties or Liabilities of, or by, any EMEA Seller, the Joint Administrators
or the Joint Israeli Administrators in any manner whatsoever. The only assets,
rights, properties and Liabilities of the EMEA Sellers, the Joint Administrators
or the Joint Israeli Administrators that are being sold, assigned or transferred
to, and assumed by, the Purchaser or the EMEA Designated Purchasers, and the
terms and conditions thereof, and except as expressly set forth in this
Agreement as made by the Sellers, and not, for the avoidance of doubt, the EMEA
Sellers, the representations with respect thereto are solely as expressly set
forth in the EMEA Asset Sale Agreement. Except as provided in the EMEA Asset
Sale Agreement, neither the Purchaser nor any Designated Purchaser shall be
entitled to make any claim under this Agreement, or assert any right hereunder,
against any Person other than the Sellers, their successors or assigns.

2.1.10. Non-Assignable Assets. Notwithstanding anything in this Agreement to the
contrary, if the requisite Consent has not been obtained on or prior to Closing,
then, unless such Consent is subsequently obtained, this Agreement shall not
constitute an agreement to sell, transfer or assign, directly or indirectly, any
Asset, or any obligation or benefit arising thereunder if an attempted direct or
indirect sale, transfer or assignment thereof, without the Consent of a Third
Party, including a Government Entity, would constitute a breach, default,
violation or other contravention of the rights of such Third Party or would be
ineffective with respect to any party to a Contract concerning such Asset. For
greater certainty, failure to obtain any such Consent shall not entitle the
Purchaser to terminate this Agreement or fail to complete the transactions
contemplated hereby or entitle the Purchaser to any adjustment of the Purchase
Price. In the case of Consents, Contracts and other commitments included in the
Assets (i) that cannot be transferred or assigned without the consent of Third
Parties, which consent has not been obtained prior to the Closing, the Sellers
shall, at the Purchaser’s sole out-of-pocket cost, reasonably cooperate with the
Purchaser in endeavoring to obtain such Consent and, if any such Consent is not
obtained, the Sellers shall, following the Closing, at the Purchaser’s sole
out-of-pocket cost, cooperate with the Purchaser in all reasonable respects to
provide to the Purchaser with the benefit of such Consent, Contract or other
commitment, or (ii) that are otherwise not transferable

 

43



--------------------------------------------------------------------------------

or assignable, the Sellers shall, following the Closing, at the Purchaser’s sole
out-of-pocket cost, reasonably cooperate with the Purchaser to provide to the
Purchaser with the benefit of such Consent, Contract or other commitment. The
obligation of the Sellers to provide such reasonable cooperation under this
Section 2.1.10 shall terminate on the date that is one (1) year following the
Closing Date and after such time period, the Sellers shall have no further
obligation to so cooperate nor shall the Sellers bear any liability for the
failure to obtain such Consents within such one year period.

SECTION 2.2. Purchase Price.

2.2.1. Purchase Price. Pursuant to the terms and subject to the conditions set
forth in this Agreement, in consideration of the purchase, sale, assignment and
conveyance of the Sellers’ and EMEA Sellers’ right, title and interest in, to
and under the Assets and the EMEA Assets, respectively, pursuant to the terms
hereof and pursuant to the terms of the EMEA Asset Sale Agreement, respectively,
and of the rights granted by certain Sellers and the EMEA Sellers under the
Intellectual Property License Agreement and the Trademark License Agreement, the
Purchaser, on its own behalf and as agent for the relevant Designated
Purchasers, shall (i) assume and become obligated to pay, perform and discharge,
when due, the Assumed Liabilities and the EMEA Assumed Liabilities, (ii) subject
to adjustment following the Closing in accordance with Section 2.2.4.2, pay to
the Distribution Agent an amount of cash (the “Cash Purchase Price”) equal to
Three Hundred Ninety Million dollars ($390,000,000) (the “Base Cash Purchase
Price”) less the Escrow Amount and as adjusted pursuant to Sections 2.2.2 and
2.2.4 and Section 5.28 of the Sellers Disclosure Schedule or as otherwise
expressly provided herein, in the Real Estate Terms and Conditions or in the
EMEA Asset Sale Agreement, and (iii) subject to Section 2.2.7, issue to the
Distribution Agent, as agent for the Sellers and the EMEA Sellers, Ten Million
(10,000,000) shares of common stock, par value $0.01 per share (“Common Stock”),
of the Purchaser (the “Shares” and together with the Cash Purchase Price, as
adjusted the “Purchase Price”); provided, however, in the event of any split,
reverse-split, consolidation or reclassification of Purchaser’s common stock, or
any non-cash dividend, the number of Shares shall be equitably adjusted to
reflect such split, reverse-split consolidation, reclassification or dividend.

2.2.2. Estimated Cash Purchase Price.

(a) For purposes of determining the amount of cash to be paid as the Cash
Purchase Price by the Purchaser to the Sellers at the Closing pursuant to
Section 2.2.1, at least three (3) Business Days prior to the Closing Date but no
more than ten (10) Business Days prior to the Closing Date, the Main Sellers
shall deliver to the Purchaser their good faith estimate of the Closing Date Net
Working Capital Transferred (the “Estimated Closing Date Net Working Capital
Transferred”) setting forth in reasonable detail the Main Sellers’ calculation
thereof. The Main Sellers’ calculation of the Estimated Closing Date Net Working
Capital shall be subject to the review and approval of the Purchaser, which
approval shall not be unreasonably withheld. The Main Sellers shall cooperate
with the Purchaser and shall provide such information as may be reasonably
requested in connection with such review.

(b) The “Estimated Adjustment Amount,” which may be positive or negative, shall
mean (i) the Estimated Closing Date Net Working Capital Transferred, minus

 

44



--------------------------------------------------------------------------------

(ii) $167,000,000. If the Estimated Adjustment Amount is a positive number, then
the Cash Purchase Price shall be increased on the Closing Date by the Estimated
Adjustment Amount, and if the Estimated Adjustment Amount is a negative number,
then the Cash Purchase Price shall be decreased on the Closing Date by the
absolute value of the Estimated Adjustment Amount.

(c) The Parties agree that the Cash Purchase Price to be paid at Closing shall
also be decreased in accordance with clause 3.5 and Schedule 8 of the EMEA Asset
Sale Agreement.

2.2.3. Additional Adverse Bankruptcy Proceedings; Adverse International
Injunctions; Excluded Entities.

(a) Other than as set forth in Section 2.2.3(d), if at any time prior to the
Closing Date, (i) any Seller that is a Non-Debtor Seller as of the date hereof
shall have commenced voluntary or involuntary bankruptcy, insolvency,
administration or judicial proceedings similar to the Bankruptcy Proceedings in
any country or other jurisdiction (each such proceeding, an “Additional Adverse
Bankruptcy Proceeding”) or (ii) there shall be in effect any Law or Order of any
court or other Government Entity in any country or other jurisdiction (other
than the U.S., Canada or the United Kingdom) prohibiting in such jurisdiction
the consummation of the transactions contemplated hereby or any pending
proceeding by any such Government Entity seeking such prohibition (such Law,
Order or proceeding, an “Adverse International Injunction”), then (A) the Main
Sellers shall promptly notify the Purchaser of such Additional Adverse
Bankruptcy Proceeding or such an Adverse International Injunction, as
applicable, and, to the extent the Main Sellers are aware of the same, identify
the Assets or assets of a Person that are subject to such Additional Adverse
Bankruptcy Proceeding or Adverse International Injunction (the “Restricted
Assets”), (B) the Parties shall, in respect of the Restricted Assets, use their
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, and cooperate with each other in order to do, all
things necessary, proper or advisable under applicable Law to transfer, sell and
assign all of the Sellers’ right, title and interest in the Restricted Assets to
the Purchaser or a Designated Purchaser, as applicable, as contemplated hereby
on the Closing Date on the terms and conditions set forth herein,
notwithstanding the Additional Adverse Bankruptcy Proceeding or Adverse
International Injunction, as applicable; provided, however, nothing contained
herein shall require the Purchaser or any Designated Purchaser to take any
action in violation of applicable Law or any Order or which would subject the
Purchaser or any Designated Purchaser to any material liability other than the
Assumed Liabilities or to incur any material out-of-pocket cost.

(b) If, ten (10) Business Days prior to Closing, it has become apparent to the
Parties that such Additional Adverse Bankruptcy Proceeding or Adverse
International Injunction will or may prevent one or more Sellers (each a
“Restricted Seller”) from assigning the Restricted Assets to the Purchaser or a
Designated Purchaser, as applicable, as of the Closing Date, then, as of the
Closing Date, such Restricted Assets shall automatically be deemed Excluded
Assets hereunder, the Sellers shall be excused from delivering the Restricted
Assets and, without prejudice to all other obligations of the Purchaser and the
other Sellers hereunder, the Purchaser shall be relieved from its rights and
obligations to

 

45



--------------------------------------------------------------------------------

acquire such Restricted Assets, to assume any Assumed Liabilities in respect
thereof (the “Restricted Liabilities”) or to make offers to, or employ, any
Employee who is employed by any Seller who is subject to such Additional Adverse
Bankruptcy Proceeding or Adverse International Injunction or who devotes more
than 50% of his or her working time to the business of any such Sellers (each a
“Restricted Employee”). The Purchase Price, including the Cash Purchase Price
paid to the Sellers at the Closing, shall be reduced, with respect to such
Restricted Assets and Restricted Liabilities, by an amount equal to the product
of (x) the sum of the revenues for the one year period ended on December 31,
2008 (the “2008 Revenues”) for all Restricted Sellers as set forth on Exhibit X,
times (y) 0.4088; provided, however, if the sum of the 2008 Revenues for all
Restricted Sellers and all EMEA Sellers that are designated Restricted Sellers
pursuant to the EMEA Asset Sale Agreement as set forth on Exhibit X exceeds
$120,000,000, the Purchase Price, including the Cash Purchase Price paid to the
Sellers at the Closing, shall be reduced, with respect to such Restricted Assets
and Restricted Liabilities, by an amount equal to the product of (x) the sum of
the 2008 Revenues for all Restricted Sellers as set forth on Exhibit X, times
(y) 0.5314.

(c) Subject to Section 5.4 and Section 5.5, for a period of thirty (30) days
following the Closing, the Sellers and the Purchaser shall, in respect of the
Restricted Assets, continue to use their commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, and
cooperate with each other in order to do, all things necessary, proper or
advisable under applicable Law to assign the Restricted Assets of the relevant
Restricted Seller to the Purchaser or a Designated Purchaser, as promptly as
reasonably practicable within such period; provided, however, nothing contained
herein shall require the Purchaser or any Designated Purchaser to take any
action in violation of applicable Law or any Order or which would subject the
Purchaser or a Designated Purchaser to any material liability other than the
Assumed Liabilities or to incur any material out-of-pocket cost. In the event
that the Sellers are unable to cause the Adverse International Injunction to be
terminated or to otherwise complete the transaction in accordance with the
proviso above on or before the date that is 30 days after the Closing Date,
neither the Purchaser nor any Designated Purchaser shall have any further
obligation with respect to the Restricted Assets, Restricted Liabilities or the
Restricted Employees. To the extent the Restricted Assets are assigned to the
Purchaser or a Designated Purchaser, as applicable, the Purchaser or a
Designated Purchaser shall assume the related Restricted Liabilities and make
offers to and employ as provided in Article VII the Restricted Employees, then
as of the transfer date: (i) the Restricted Assets, the Restricted Liabilities
and the Restricted Employees shall be deemed respectively Assets, Assumed
Liabilities and Transferred Employees hereunder; and (ii) the Purchaser shall
pay to the Distribution Agent, as an adjustment to the Purchase Price hereunder,
by wire transfer to the account designated by the Distribution Agent pursuant to
Section 2.3.2(b) an amount in cash equal to the amount that the Purchase Price
was reduced pursuant to subsection (b) above with respect to such Restricted
Seller.

(d) Section 2.2.3(d) of the Sellers Disclosure Schedule sets forth the manner in
which certain Sellers or Affiliates of any Seller (and their Assets, and
Liabilities) may be excluded from the transactions contemplated by this
Agreement.

 

46



--------------------------------------------------------------------------------

(e) The Purchase Price, including the Cash Purchase Price, shall also be
adjusted in accordance with clause 3.5 and Schedule 8 of the EMEA Asset Sale
Agreement.

2.2.4. Purchase Price Adjustment.

2.2.4.1 Closing Statement; Dispute Resolution

(a) As promptly as practicable (and in any event within 90 days after the
Closing), the Purchaser shall prepare and deliver to the Main Sellers and the
EMEA Sellers an unaudited statement (the “Closing Statement”) setting forth in
reasonable detail the Net Working Capital Transferred of the Business as of the
Closing Date (the “Closing Date Net Working Capital Transferred”) and each
component thereof. Following the Closing, the Purchaser shall provide the Main
Sellers and their representatives access to the records and employees of the
Business to the extent relevant for the preparation of the Closing Statement and
shall cause the employees of the Business to cooperate with the Main Sellers in
connection with their review of the Closing Statement. “Net Working Capital
Transferred” as of the Closing Date shall mean an amount equal to (i) the
Closing Inventory Amount, plus (ii) the Closing CIP Accounts Receivable Amount,
minus (iii) the Closing Warranty Provision, minus (iv) the Closing KPD
Provision, minus (v) the Closing Net Deferred Revenues, minus (vi) the Closing
Other Accrued and Contractual Liabilities, minus (vii) the Closing Accrued
Vacation and Service Award Amount, minus (viii) the Closing Retirement
Obligation Amount, minus (ix) the Excess ARD Employees Amount.

(b) If the Main Sellers disagree with the calculation of Closing Date Net
Working Capital Transferred, they shall notify the Purchaser of such
disagreement in writing, setting forth in reasonable detail the particulars of
such disagreement, within thirty (30) days after their receipt of the Closing
Statement. In the event that the Main Sellers do not provide such a notice of
disagreement within such thirty (30) day period, the Main Sellers shall be
deemed to have accepted the Closing Statement and the calculation of the Closing
Date Net Working Capital Transferred delivered by the Purchaser, which shall be
final, binding and conclusive for all purposes hereunder. In the event any such
notice of disagreement is timely provided, the Purchaser and the Main Sellers
shall use commercially reasonable efforts for a period of thirty (30) days (or
such longer period as they may mutually agree) to resolve any disagreements with
respect to the calculations of Closing Date Net Working Capital Transferred. If,
at the end of such period, they are unable to resolve such disagreements, then
the Independent Auditor as arbitrator (or such other independent accounting firm
of recognized national standing as may be mutually selected by the Purchaser and
the Main Sellers) (the “Accounting Arbitrator”) shall resolve any remaining
disagreements. The Accounting Arbitrator shall determine as promptly as
practicable, but in any event within thirty (30) days of the date on which such
dispute is referred to the Accounting Arbitrator, whether the Closing Statement
was prepared in accordance with the standards set forth in Section 2.2.4.1 and
(only with respect to the remaining disagreements submitted to the Accounting
Arbitrator) whether and to what extent (if any) Closing Date Net Working Capital
Transferred require adjustment. The fees and expenses of the Accounting
Arbitrator shall be paid inverse pro rata by the Primary Parties based on the
final position of each of the Primary Parties as submitted to the Accounting
Arbitrator relative to the Accounting Arbitrator’s final determination. The
determination of the Accounting Arbitrator shall be final, conclusive and
binding on the

 

47



--------------------------------------------------------------------------------

Parties. The date on which Closing Date Net Working Capital Transferred is
finally determined in accordance with this Section 2.2.4.1 is hereinafter
referred as to the “Determination Date.”

2.2.4.2. Purchase Price Adjustment

(a) The “Adjustment Amount,” which may be positive or negative, shall mean the
Closing Date Net Working Capital Transferred, minus the Estimated Closing Date
Net Working Capital Transferred. If the Adjustment Amount is a positive number,
then the Base Cash Purchase Price shall be increased by the Adjustment Amount,
and if the Adjustment Amount is a negative number, the Base Cash Purchase Price
shall be decreased by the absolute value of the Adjustment Amount. The
Adjustment Amount shall be paid in accordance with Section 2.2.4.2(b) below.

(b) Adjustment Payments.

(i) If the Adjustment Amount is a positive number (such amount, the “Increase
Amount”), then, promptly following the Determination Date, and in any event
within five (5) Business Days of the Determination Date:

(A) the Purchaser shall pay to the Distribution Agent the Increase Amount, as
finally determined, together with interest thereon from the Closing Date to the
date of payment at the prime rate of interest published in the “Money Rates”
column of the Eastern Edition of the Wall Street Journal (or the average of such
rates if more than one rate is indicated) on the Closing Date (the “Prime
Rate”); and

(B) the Parties shall cause the Escrow Agent to pay to the Distribution Agent
the full Working Capital Escrow Amount, together with interest thereon from the
Closing Date to the date of payment at the Prime Rate.

Any cash payment of the Increase Amount shall be paid in cash by wire transfer
of immediately available funds to the bank account(s) designated in writing by
the Distribution Agent.

(ii) If the Adjustment Amount is a negative number (the absolute value of such
amount, the “Deficit Amount”), then, promptly following the Determination Date,
and in any event within five (5) Business Days of the Determination Date:

(A) the Parties shall cause the Escrow Agent to pay to the Purchaser, on its own
behalf and in its capacity as agent for the Designated Purchasers and EMEA
Designated Purchasers, the lesser of (x) the Deficit Amount, as finally
determined, together with interest thereon from the Closing Date to the date of
payment at the Prime Rate, and (y) the Working Capital Escrow Amount;

(B) in the event that the Deficit Amount exceeds the Working Capital Escrow
Amount, the Sellers shall cause the Distribution Agent to pay to the

 

48



--------------------------------------------------------------------------------

Purchaser, on its own behalf and in its capacity as agent for the Designated
Purchasers and EMEA Designated Purchasers, an amount equal to the amount by
which the Deficit Amount, as finally determined, together with the interest
thereon from the Closing Date to the date of payment at the Prime Rate, exceeds
the Working Capital Escrow Amount; and

(C) to the extent that there is any Working Capital Escrow Amount remaining
after payment of the Deficit Amount, such amount shall be returned to the
Distribution Agent in accordance with the terms of the Escrow Agreement.

Any cash payment of the Deficit Amount shall be paid in cash by wire transfer of
immediately available funds to the bank account(s) designated in writing by the
Purchaser or the Distribution Agent, as applicable.

2.2.5. Escrows.

(a) At the Closing, each of the Main Sellers, the EMEA Sellers or an authorized
representative of the EMEA Sellers and the Purchaser shall enter into the Escrow
Agreement with the Escrow Agent in respect of the Working Capital Escrow Amount,
the Transition Services Escrow Amount, the Carling Property Escrow Amount, the
Tax Escrow Amount, the EMEA Tax Escrow Amount, the Italian Tax Escrow Amount and
the matters set forth on Section 2.1.7(b) of the Sellers Disclosure Schedule.

(b) Each of the Main Sellers, the EMEA Sellers or an authorized representative
of the EMEA Sellers and the Purchaser hereby undertake to promptly execute and
deliver to the Escrow Agent, in accordance with the Escrow Agreement,
instructions to pay to the Sellers or the Purchaser, as applicable, funds from
the escrow account established pursuant to the Escrow Agreement any time that
such Person becomes entitled to such payment from the escrow account pursuant to
the terms of the Escrow Agreement and (i) Section 2.2.4.2 in respect of the
Working Capital Escrow Amount, (ii) the terms of the Transition Services
Agreement in respect of the Transition Services Escrow Amount, (iii) the terms
of the Carling Property Lease Agreements in respect of the Carling Property
Escrow Amount, (iv) Section 6.7 in respect of the Tax Escrow Amount,
(v) Section 6.8 in respect of the EMEA Tax Escrow Amount, (vi) Section 6.9 in
respect of the Italian Tax Escrow Amount and (vii) the terms of Section 2.1.7(b)
of the Sellers Disclosure Schedule.

2.2.6. Purchase Price Allocation.

(a) The Parties and the EMEA Sellers shall (i) first allocate to the tangible
Assets, the tangible EMEA Assets, the CIP Accounts Receivable and the EMEA CIP
Accounts Receivable, a portion of the Purchase Price as adjusted in accordance
with the terms of this Agreement and the EMEA Asset Sale Agreement (and, to the
extent properly taken into account under the applicable Tax Laws, the Assumed
Liabilities and the EMEA Assumed Liabilities), if any, equal to the net book
value of such tangible Assets, tangible EMEA Assets, the CIP Accounts Receivable
and the EMEA CIP Accounts Receivable as of the Closing Date and (ii) then
allocate the balance of the Purchase Price, as adjusted in clause (i) of this
Section 2.2.6(a), to the intangible Assets and the intangible EMEA Assets.

 

49



--------------------------------------------------------------------------------

(b) To the extent necessary to file Transfer Tax Returns, the Parties and the
EMEA Sellers shall negotiate in good faith to determine an allocation of the
Purchase Price (and, to the extent properly taken into account under the
applicable Tax Laws, the Assumed Liabilities), among the Assets and the EMEA
Assets in accordance with the principles of Section 1060 of the Code and the
Treasury regulations promulgated thereunder and other applicable Tax Laws, which
allocation shall be subject to the principles of Section 2.2.6(a) (such
allocation, a “Partial Allocation”). If the Parties and the EMEA Sellers do not
reach agreement on a Partial Allocation after negotiating in good faith, the
Partial Allocation shall be submitted to the Accounting Arbitrator, which shall
prepare a final Partial Allocation; provided, however, that if a different
Partial Allocation is required by a Government Entity (including for this
purpose an allocation required, approved or authorized pursuant to a Bankruptcy
Proceeding), then the Partial Allocation shall be modified as necessary to be
consistent with the required allocation (but in all cases shall be subject to
the principles of Section 2.2.6(a)). Notwithstanding the preceding sentence, if
the Parties have not reached agreement on the Partial Allocation and the
Accounting Arbitrator has not submitted its determination on or before the date
that a Transfer Tax Return is required to be filed with the relevant Tax
Authority (giving effect to any valid extensions), then such Transfer Tax Return
shall be timely filed in the manner that the Party with primary responsibility
for the payment of the Transfer Taxes under this Agreement reasonably determines
(the “Transfer Tax Determination”), provided that such Transfer Tax
Determination shall have a reasonable prospect of being sustained, and shall,
upon receiving the Accounting Arbitrator’s later determination and to the extent
permitted under applicable Law, the filing Party shall promptly file, or cause
to be filed, an amended return in accordance therewith. The Purchaser agrees to
indemnify and hold harmless the Sellers and their respective officers and
directors from any Losses arising out of or resulting from the Transfer Tax
Determination, including without limitation, any Tax, interest, penalty or
sanction. The Parties agree to be bound by the final Partial Allocation accepted
by the Parties or prepared by the Accounting Arbitrator (as modified to be
consistent with the allocation required by a Government Entity, described
above), as applicable. The Parties and the EMEA Sellers agree to act in
accordance with the allocations contained in such final Partial Allocation for
all purposes relating to Transfer Taxes (including the preparation, filing and
audit of any Transfer Tax Returns).

2.2.7. Certain Payment Mechanics and Allocations for the Shares.

(a) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 2.2.7(b) unless, prior to the Closing, the Purchaser notifies the
Sellers in writing that this Section 2.2.7 shall not apply, (i) a portion of the
Purchase Price payable to the Distribution Agent, as agent for the U.S. Sellers,
as consideration for the U.S. Sellers’ right, title and interest in, to and
under the Assets transferred by such U.S. Sellers to the Purchaser or a
Designated Purchaser hereunder will include that portion of the Shares being
delivered pursuant to Section 2.2.1 set forth on Section 2.2.7(a)(i) of the
Sellers Disclosure Schedule and any remaining portion of the Purchase Price
payable to the Distribution Agent as agent for the U.S. Sellers hereunder shall
be paid to the Distribution Agent in cash as part of the Cash Purchase Price,
(ii) a portion of the Purchase Price payable to the Distribution Agent, as agent
for the UK Sellers, as consideration for the UK Sellers’ right, title and
interest in, to and under the EMEA Assets transferred by such UK Sellers to the
Purchaser

 

50



--------------------------------------------------------------------------------

or an EMEA Designated Purchaser under the EMEA Asset Sale Agreement will include
that portion of the Shares being delivered pursuant to Section 2.2.1 set forth
on Section 2.2.7(a)(ii) of the Sellers Disclosure Schedule and any remaining
portion of the Purchase Price payable to the Distribution Agent as agent for the
UK Sellers hereunder shall be paid to the Distribution Agent in cash as part of
the Cash Purchase Price, (iii) a portion of the Purchase Price payable to the
Distribution Agent, as agent for the Canadian Sellers, as consideration for the
Canadian Sellers’ right, title and interest in, to and under the Assets
transferred by such Canadian Sellers to the Purchaser or a Designated Purchaser
hereunder will include that portion of the Shares being delivered pursuant to
Section 2.2.1 set forth on Section 2.2.7(a)(iii) of the Sellers Disclosure
Schedule and any remaining portion of the Purchase Price payable to the
Distribution Agent as agent for the Canadian Sellers hereunder shall be paid to
the Distribution Agent in cash as part of the Cash Purchase Price, and (iv) the
Purchase Price payable as consideration for the right, title and interest in, to
and under the Assets or EMEA Assets of any Non-Stock Recipient Seller
transferred to Purchaser, a Designated Purchaser or an EMEA Designated Purchaser
will not include any Common Stock and shall consist entirely of cash paid to the
Distribution Agent as part of the Cash Purchase Price; provided, however, in
each case in the event of any split, reverse-split, consolidation or
reclassification of Purchaser’s Common Stock, or any non-cash dividend, the
number of Shares shall be equitably adjusted to reflect such split,
reverse-split consolidation, reclassification or dividend. Neither the initial
allocation of Common Stock to the U.S. Sellers, UK Sellers and Canadian Sellers,
nor the allocation of a specific number of Shares in accordance with this
Section 2.2.7(a) is intended by the Sellers, the EMEA Sellers or the Purchaser
to establish, or otherwise serve as evidence of, the absolute or relative value
of the Assets or the EMEA Assets sold by, or the Assumed Liabilities or the EMEA
Assumed Liabilities assumed by the Purchaser, a Designated Purchaser or an EMEA
Designated Purchaser from, any such Seller or EMEA Seller hereunder or under the
EMEA Asset Sale Agreement for any purpose.

(b) In lieu of paying any portion of the Purchase Price payable to one or more
of the Stock Recipient Sellers in Shares in accordance with Section 2.2.7(a),
the Purchaser may, or may cause the relevant Designated Purchaser or EMEA
Designated Purchaser to, deliver to the Distribution Agent, as agent for such
Stock Recipient Seller, a non-interest bearing, redeemable promissory note in
form and substance reasonably satisfactory to the Purchaser and such Stock
Recipient Seller (each a “Demand Note”) issued by the Purchaser, the relevant
Designated Purchaser or EMEA Designated Purchaser to the Distribution Agent, as
agent for such Stock Recipient Seller, in an initial principal amount equal to
the fair market value (based on the then current trading price on NASDAQ) at the
Closing of the number of Shares otherwise deliverable to the Distribution Agent,
as agent for such Stock Recipient Seller, in accordance with Section 2.2.7(a)
(the “Substituted Shares”). The Demand Note shall either be (i) redeemable upon
demand by the Distribution Agent, the Stock Recipient Seller or the Purchaser,
by delivery by the Purchaser of a stock certificate issued to the Distribution
Agent, as agent for such Stock Recipient Seller, for the number of Substituted
Shares or (ii) subject to put and call options allowing the Distribution Agent,
the Stock Recipient Seller or the Purchaser, as applicable, to exercise such
option and exchange the Demand Note for the number of Substituted Shares;
provided, that the delivery of such Demand Note shall be deemed to satisfy the
Purchaser’s obligations with respect to payment of the Substituted Shares under
this Agreement only if, immediately

 

51



--------------------------------------------------------------------------------

following the Closing and on the Closing Date, the Purchaser tenders to the
Distribution Agent, as agent for the applicable Stock Recipient Seller, in
satisfaction of, or as consideration for the acquisition of, such Demand Note,
one or more stock certificates representing a number of shares of Common Stock
equal to the number of Substituted Shares.

(c) Without limiting the obligations of the Purchaser to pay Transfer Taxes in
accordance with Section 6.1 of this Agreement or clause 11 (Tax) of the EMEA
Asset Sale Agreement, and without limiting any other remedy available to the
Sellers, the EMEA Sellers, the Joint Administrators or the Joint Israeli
Administrators (collectively, the “Tax Indemnitees” and individually, a “Tax
Indemnitee”) under this Agreement or the EMEA Asset Sale Agreement, but without
duplication, the Purchaser shall indemnify the Tax Indemnitees for any Taxes
imposed upon or payable by a Tax Indemnitee or for the fair value of any loss of
Tax attributes arising in connection with the transactions contemplated or
necessitated by this Section 2.2.7, including, without limitation, with respect
to the delivery or redemption of a Demand Note, the issuance, delivery or
receipt of Substituted Shares, the exercise of put or call options and any other
transfer or disposition of the Shares, Demand Notes or Substituted Shares or
rights in and to any of the foregoing, but not including any Taxes that would
have been imposed upon or payable by a Tax Indemnitee on the assumption that
Section 2.2.7 of this Agreement did not apply.

SECTION 2.3. Closing.

2.3.1. Closing Date. The completion of the purchase and sale of the Assets and
the assumption of the Assumed Liabilities (the “Closing”) shall occur
simultaneously with closing of the transaction contemplated by the EMEA Asset
Sale Agreement and shall take place at the offices of Ogilvy Renault LLP in
Toronto, Canada commencing at 9:00 a.m. local time on the date which is the
later of (i) February 1, 2010, (ii) the date that is the earlier of (x) ten
(10) Business Days after the Service Readiness Date and (y) April 30, 2010, and
(iii) five (5) Business Days after the day upon which all of the conditions set
forth under Article IX (other than conditions to be satisfied at the Closing,
but subject to the waiver or fulfillment of those conditions) have been
satisfied or, if permissible, waived by the Main Sellers and/or the Purchaser
(as applicable), or on such other place, date and time as shall be mutually
agreed upon in writing by the Purchaser and the Main Sellers (the day on which
the Closing takes place being the “Closing Date”).

Legal title, equitable title and risk of loss with respect to the Assets will
transfer to the Purchaser or the relevant Designated Purchaser, and the Assumed
Liabilities will be assumed by the Purchaser and the relevant Designated
Purchasers, at the Closing.

2.3.2. Closing Actions and Deliveries. At the Closing:

(a) the Sellers and the Purchaser shall, and the Purchaser shall cause the
Designated Purchasers to, enter into the Ancillary Agreements to which it is
contemplated that they will be parties, respectively, to the extent such
agreements have not yet been entered into (except, with respect to Real Estate
Agreements, as otherwise provided in the Real Estate Terms and Conditions) and
subject to Section 5.25;

 

52



--------------------------------------------------------------------------------

(b) the Purchaser shall deliver or cause to be delivered (i) to the Distribution
Agent, an amount in cash equal to the Base Cash Purchase Price (as adjusted in
accordance with Sections 2.2.2 and 2.2.3) less the Escrow Amount by wire
transfer in immediately available funds to an account or accounts designated at
least two (2) Business Days prior to the Closing Date by the Distribution Agent
in a written notice to the Purchaser, (ii) to the Escrow Agent, an amount equal
to the Escrow Amount to be held and disbursed in accordance with the Escrow
Agreement, this Agreement and the Carling Property Lease Agreements, (iii) as
directed by the Sellers, the amount owing pursuant to Section 4(a)(ii) of the
Transition Services Agreement, and (iv) subject to Section 2.2.7, to the
Distribution Agent one or more stock certificates representing the Shares issued
to the Distribution Agent;

(c) immediately following delivery of the amount described in Section 2.3.2(b),
at the Closing the Sellers shall deliver or cause to be delivered to the Escrow
Agent by wire transfer of immediately available funds, an amount equal to the
Transition Services Escrow Amount to be held and disbursed in accordance with
the Escrow Agreement, this Agreement and the Transition Services Agreement; and

(d) each Party shall deliver, or cause to be delivered, to the other any other
documents reasonably requested by such other Party in order to effect, or
evidence the consummation of, the transactions contemplated herein.

(e) Purchaser’s Deliveries. The Purchaser shall deliver or cause to be delivered
to the Sellers:

(i) an assumption agreement, in form mutually acceptable to the Primary Parties,
pursuant to which the Purchaser shall assume the Assumed Liabilities, duly
executed by the Purchaser;

(ii) a certificate, in form reasonably acceptable to the Sellers, executed by a
duly authorized senior officer of the Purchaser certifying that the conditions
set forth in Section 9.2(a) and Section 9.2(b) have been satisfied;

(iii) executed counterparts of each Ancillary Agreement to be entered into at
Closing;

(iv) such other assignments and other good and sufficient instruments of
assumption and transfer, in form reasonably acceptable to the Sellers, as the
Sellers may reasonably request to transfer and assign the Assumed Liabilities to
the Purchaser;

(v) in respect of the Montreal Premises, (X) such agreements or other
instruments in respect of the Montreal Premises as are required to effect the
transactions contemplated by Article I of the Real Estate Terms and Conditions
consistent with the Purchaser’s decision relating thereto, together with, if
applicable based upon the decision not to receive an assignment of and assume
the Montreal Premises Amended Lease, (Y) the Montreal Lease Termination Penalty
payable to NNL, or if directed by NNL, to the Montreal Landlord in

 

53



--------------------------------------------------------------------------------

accordance with the Real Estate Terms and Conditions. For the avoidance of
doubt, any such amount shall not be construed or deemed to constitute any
portion of the Purchase Price; and

(vi) an irrevocable notice dated as of the Closing Date, in a form reasonably
acceptable to the Sellers, exercising the call option with respect to each
Demand Note issued by the Purchaser, a Designated Purchaser or an EMEA
Designated Purchaser.

(f) Sellers’ Deliveries. The Sellers shall deliver or cause to be delivered to
the Purchaser:

(i) one or more bills of sale and/or deeds of transfer, in form reasonably
acceptable to the Purchaser, duly executed by the applicable Sellers;

(ii) executed counterparts of each Ancillary Agreement to be entered into at
Closing;

(iii) one or more instruments of assignment, in form reasonably acceptable to
the Purchaser, duly executed by the applicable Sellers, with respect to
assignment and transfer of the Assets, together with executed Consents from
landlords in respect of Leases forming part of the Assigned Contracts, and such
other documents relating to such Consents required from such landlords;

(iv) a certificate, in form reasonably acceptable to the Purchaser, executed by
a duly authorized senior officer of each Main Seller certifying that the
conditions set forth in Section 9.3(a) and Section 9.3(b) have been satisfied;

(v) copies of the U.S. Sale Order and the Canadian Approval and Vesting Order;

(vi) the Sellers shall deliver an affidavit of NNI and Nortel Networks (CALA)
Inc. certifying as to their non-foreign status, which affidavit complies with
the requirements of Section 1445 of the Code;

(vii) NNL and NNC shall each deliver, in form reasonably acceptable to the
Purchaser, an original, valid, complete, correct and properly executed IRS Form
W-8BEN with Part II completed claiming entitlement to the benefits under Article
XII of the income tax treaty between the United States and Canada;

(viii) such other bills of sale, deeds, endorsements, assignments and other good
and sufficient instruments of conveyance and transfer, in form reasonably
satisfactory to the Purchaser, as the Purchaser may reasonably request to vest
in the Purchaser all the right, title and interest of the Sellers in, to or
under any or all the Assets; and

(ix) such agreements or other instruments in respect of the Montreal Premises as
are required to effect the Purchaser’s decision contemplated by the Real Estate
Terms and Conditions with respect thereto.

 

54



--------------------------------------------------------------------------------

SECTION 2.4. Designated Purchaser(s).

(a) The Purchaser shall be entitled to designate, in accordance with the terms
and subject to the limitations set forth in this Section 2.4, one or more
wholly-owned Subsidiaries to (i) purchase specified Assets (including specified
Assigned Contracts), (ii) assume specified Assumed Liabilities, (iii) employ
specified Transferred Employees on and after the Closing Date and/or (iv) to be
made a party to any Real Estate Agreement (any Subsidiary of the Purchaser that
shall be properly designated by the Purchaser in accordance with this clause, a
“Designated Purchaser”); it being understood and agreed, however, that any such
right of the Purchaser to designate a Designated Purchaser is conditioned upon
(x) such Designated Purchaser being able to perform the covenants under
Section 2.1.7 and Article VII and demonstrate satisfaction of the requirements
of Section 365 of the U.S. Bankruptcy Code, including the provision of adequate
assurance for future performance, with respect to the Assumed and Assigned
Contracts and (y) any such designation not creating any net Liability (including
any Liability relating to Taxes other than Taxes for which Purchaser is liable
pursuant to Article VI and taking into account any savings of, or reduction in
Taxes of any Seller or its Affiliates that would result from the use of such
Designated Purchaser) for the Sellers or their Affiliates that would not have
existed had the Purchaser purchased the Assets. No such designation shall
relieve the Purchaser of any of its obligations hereunder, and the Purchaser and
each Designated Purchaser shall be jointly and severally liable for any
obligations assumed by any of them hereunder. For the avoidance of doubt, the
Purchaser and each Designated Purchaser shall not be liable for any Excluded
Liabilities, including any Excluded Liabilities for Taxes imposed on the
Purchaser or a Designated Purchaser under applicable Law.

(b) The above designation shall be made by the Purchaser by way of one or more
written notices, together with corresponding updates to the list under the
heading “Designated Purchasers” in Exhibit 2.1.1, to be delivered to the Sellers
with respect to each jurisdiction, on or before the date necessary to comply
with any regulatory requirements or the Purchaser’s obligations under this
Agreement, in each case without resulting in any material delay to the Closing
(but in no event later than fifteen (15) Business Days before the Closing Date),
which written notice shall contain the legal name of the Designated Purchaser,
the jurisdiction of its incorporation or formation and the actual (and if there
is any intention to change such residence on or prior to Closing, proposed)
jurisdiction of Tax residence and shall indicate which Assets, Assumed
Liabilities and Transferred Employees the Purchaser intends such Designated
Purchaser(s) to purchase, assume and/or employ, as applicable, hereunder (to the
extent such information necessary to comply with the obligation under this
subsection (b) is actually available or has been made available to the
Purchaser), and include a signed counterpart to this Agreement in a form
acceptable to the Main Sellers, agreeing to be bound by the terms of this
Agreement and authorizing the Purchaser to act as such Designated Purchaser(s)’
agent for all purposes hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers as follows:

 

55



--------------------------------------------------------------------------------

SECTION 3.1. Organization and Corporate Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware. Each Designated Purchaser
other than the Purchaser is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is organized. Each of
the Purchaser and the Designated Purchasers has the requisite corporate or other
organizational power and authority necessary to enter into, deliver and perform
its obligations pursuant to each of the Transaction Documents to which it is or
will become a party and to consummate the transactions contemplated thereby.

(b) Each of the Designated Purchasers is duly qualified or licensed to do
business and to own or lease and operate its properties and assets, including
the Assets, and is in good standing as applicable in each jurisdiction in which
the nature of its properties or the character of its business requires it to so
qualify or be licensed, except to the extent that the failure to be so qualified
or licensed would not materially hinder, delay or impair the Purchaser’s or any
such Designated Purchaser’s ability to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements to which it is or will become a party.

SECTION 3.2. Authorization; Binding Effect; No Breach.

(a) The execution, delivery and performance of each Transaction Document to
which the Purchaser or any of the Designated Purchasers is a party and the
consummation of the transaction contemplated thereby have been duly and validly
authorized by all corporate or other organizational action by the Purchaser and
the relevant Designated Purchasers, as applicable. This Agreement has been duly
and validly executed and delivered by the Purchaser and each other Transaction
Document required to be executed and delivered by the Purchaser or a Designated
Purchaser at the Closing will be duly and validly executed and delivered by the
Purchaser or such Designated Purchaser, as applicable, at the Closing. This
Agreement and the other Transaction Documents constitute, with respect to the
Purchaser or Designated Purchaser that is a party thereto, a legal, valid and
binding obligation of the Purchaser or such Designated Purchaser, as applicable,
enforceable against such Person in accordance with its respective terms.

(b) The execution, delivery and performance by each of the Purchaser and the
Designated Purchasers of the Transaction Documents to which the Purchaser or
such Designated Purchaser is, or on the Closing Date will be, a party and the
consummation of the transactions contemplated thereby do not and will not
conflict with or result in a breach of the terms, conditions or provisions of,
constitute a default under, result in a violation of, or require any Consent
(other than the Regulatory Approvals and the Bankruptcy Consents) or other
action by or declaration or notice to any Person pursuant to (i) the articles,
charter, by-laws or other governing documents of the Purchaser or the relevant
Designated Purchaser, (ii) any agreement, indenture or other instrument to which
the Purchaser or the relevant Designated Purchaser is bound or (iii) any Laws to
which the Purchaser, the Designated Purchaser, or any of their assets is
subject, except in the case of (ii) and (iii) above to the extent that the
failure to be so qualified or licensed would not, individually or in the
aggregate, materially hinder, delay or impair the Purchaser’s or any such
Designated

 

56



--------------------------------------------------------------------------------

Purchaser’s ability to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Ancillary Agreements to
which it is or will become a party.

SECTION 3.3. Availability of Funds. The Purchaser has as of the date hereof, and
will have as of the Closing, sufficient funds to enable the Purchaser to pay the
Base Cash Purchase Price in full at Closing and all related fees and expenses.

SECTION 3.4. Adequate Assurance of Future Performance. To the extent required by
any Bankruptcy Laws or other Laws, the Purchaser will be able to provide, at
Closing or on such earlier date as is designated by the U.S. Bankruptcy Court,
adequate assurance of its and/or the relevant Designated Purchasers’ future
performance under each Assumed and Assigned Contract to the parties thereto
(other than the U.S. Debtors) in satisfaction of Section 365(f)(2)(B) of the
U.S. Bankruptcy Code, and no other or further assurance will be necessary
thereunder with respect to any Assumed and Assigned Contract.

SECTION 3.5. Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties. The Purchaser acknowledges and agrees that:

(a) The Purchaser is experienced and sophisticated with respect to transactions
of the type contemplated by this Agreement and the other Transaction Documents.
In consultation with experienced counsel and advisors of its choice, the
Purchaser has conducted its own independent review and analysis of the Business,
the Assets, the EMEA Assets, the Assumed Liabilities, the EMEA Assumed
Liabilities and the rights and obligations it is acquiring and assuming under
this Agreement and the other Transaction Documents. The Purchaser acknowledges
that it and its representatives have been permitted such access to the books and
records, facilities, equipment, contracts and other properties and assets of the
Business as it has requested to complete its review, and that it and its
representatives have had an opportunity to meet with the officers and other
employees of the Sellers, the EMEA Sellers and the Business to discuss the
Business.

(b) The Purchaser acknowledges and agrees that:

(i) except for the representations and warranties expressly set forth in this
Agreement and the other Transaction Documents, the Purchaser has not relied on
any representation or warranty from the Sellers, the EMEA Sellers or any
Affiliate of any such Person or any employee, officer, director, accountant,
financial, legal or other representative of the Sellers or the EMEA Sellers in
determining whether to enter into this Agreement;

(ii) except for the representations and warranties expressly set forth in this
Agreement and the other Transaction Documents, none of the Sellers, the EMEA
Sellers or any employee, officer, director, accountant, financial, legal or
other representative of the Sellers, the EMEA Sellers or any Affiliate of any
such Person has made any representation or warranty, express or implied, as to
the Business (or the value or future thereof), the Assets or the EMEA Assets
(including any implied representation or warranty as to the condition,
merchantability, suitability or fitness for a particular purpose of any of the
Assets

 

57



--------------------------------------------------------------------------------

or the EMEA Assets, including under the International Convention on Contracts
for the Sale of Goods (Geneva Convention)) and any other applicable sale of
goods Laws), the Assumed Liabilities, the EMEA Assumed Liabilities or any
Affiliate of any such Person or the accuracy or completeness of any information
regarding any of the foregoing that the Sellers, the EMEA Sellers or any other
Person furnished or made available to the Purchaser and its representatives
(including any projections, estimates, budgets, offering memoranda, management
presentations or due diligence materials);

(iii) except for the representations and warranties expressly set forth in this
Agreement and the other Transaction Documents, and subject to the terms of the
Bankruptcy Consents, the Purchaser or any Designated Purchaser takes the Assets
on an “as is” and “where is” basis;

(iv) the enforceability of this Agreement against the Sellers is subject to
receipt of the Bankruptcy Consents; and

(v) notwithstanding anything to the contrary contained herein, the Purchaser’s
obligations to consummate the transactions contemplated by this Agreement are
not conditioned or contingent in any way upon the receipt of financing from any
Person.

(c) Except for the representations and warranties expressly set forth in this
Agreement and the other Transaction Documents, THE PURCHASER ACKNOWLEDGES THAT
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF NONINFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE SCOPE, VALIDITY OR ENFORCEABILITY
OF ANY TRANSFERRED INTELLECTUAL PROPERTY OR LICENSED INTELLECTUAL PROPERTY
RIGHTS.

SECTION 3.6. Brokers. Except for fees and commissions or other similar payments
that will be paid or otherwise settled or provided for by the Purchaser, no
broker, finder, agent or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement and the other Transaction Documents based upon
arrangements made by or on behalf of the Purchaser or any of its Affiliates for
which the Sellers are or will become liable, and the Purchaser shall indemnify
and hold harmless the Sellers from any claims with respect to any such fees and
commissions.

SECTION 3.7. Representations and Warranties Relating to the Shares.

(a) As of July 31, 2009, the authorized capital stock of the Purchaser consists
of 290,000,000 shares of common stock, of which 91,522,101 shares are issued and
outstanding and 20,000,000 shares of preferred stock, of which no shares are
issued and outstanding. As of July 31, 2009, except for 5,851,695 shares
issuable under outstanding stock options, 4,188,276 restricted stock units
outstanding, 3,504,311 shares reserved for issuance under stock purchase plans
and 20,647,130 shares reserved for issuance in connection with convertible
notes, there are no options, warrants or other agreements obligating the
Purchaser to issue or sell any shares of capital stock of, or other equity

 

58



--------------------------------------------------------------------------------

interests in the Purchaser. Except as disclosed in the SEC Filings, there are no
outstanding obligations of the Purchaser to repurchase, redeem or otherwise
acquire any shares of its capital stock. All of the issued and outstanding
shares of capital stock of the Purchaser have been duly authorized and validly
issued in accordance with applicable Laws and are fully paid and non-assessable
and not subject to preemptive rights.

(b) The issued and outstanding shares of common stock of the Purchaser are
listed for trading solely on the NASDAQ Stock Market, and no order ceasing or
suspending trading in any securities of the Purchaser has been issued and, to
the Knowledge of the Purchaser, no proceedings for such purpose are threatened
or pending.

(c) All of the Shares will be, when issued, duly authorized, validly issued,
fully paid and non-assessable, free and clear of all Liens and not subject to
any pre-emptive rights or restrictions on transfer (other than restrictions
arising under U.S. securities Laws or the securities Laws of any state of the
United States or any other jurisdiction).

(d) The Purchaser does not have a shareholder rights plan or “poison pill” or
similar plan.

(e) The Purchaser is a “well-known seasoned issuer” (as defined in Rule 405
under the Securities Act), including not being an “ineligible issuer” (as
defined in Rule 405 under the Securities Act). The Purchaser is eligible to file
an automatic shelf registration statement.

(f) The Purchaser is not a “reporting issuer” as such term is defined in the
Securities Act (Ontario) or the equivalent under securities legislation in any
other province or territory of Canada and to the Knowledge of the Purchaser,
after giving effect to the issue of the Shares, residents of Canada do not own
directly or indirectly more than ten percent (10%) of the outstanding shares of
Common Stock of the Purchaser and do not represent in number more than ten
percent (10%) of the total number of owners directly or indirectly of the
outstanding shares of Common Stock of the Purchaser.

(g) The Purchaser has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”) during the period since November 1, 2008 through and
including the date hereof (such reports, schedules, forms, statements and other
documents together with any documents furnished during such period by the
Purchaser to the SEC on a voluntary basis on Current Reports on Form 8-K but
excluding any exhibits required to be filed with any of the foregoing in
accordance with Item 601 of Regulation S-K, the “SEC Filings”). As of its filing
date, each SEC Filing (i) complied in all material respects with the applicable
requirements of the Exchange Act, and (ii) did not, at the time they were filed,
contain any untrue statements of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. As of the date hereof, there are no outstanding or unresolved
comments from the staff of the SEC with respect to any of the SEC Filings. Each
of the financial statements (including the related notes) of the Purchaser
included or incorporated by reference in the SEC Filings were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be

 

59



--------------------------------------------------------------------------------

indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC and the requirements of Regulation S-X under
the Securities Act) and each fairly presents, in all material respects, the
consolidated financial position of the Purchaser and its consolidated
Subsidiaries as of the respective dates thereof and their consolidated results
of operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments and the
absence of footnotes). To the extent required, each SEC Filing filed with the
SEC by the Purchaser during the twelve (12) month period prior to the date
hereof, was accompanied by the certifications required to be filed or submitted
by the Purchaser’s chief executive officer and chief financial officer pursuant
to the Sarbanes-Oxley Act of 2002.

(h) The Purchaser maintains a system of internal control over financial
reporting (within the meaning of Rules 13a-15(f) and 15d-15(f) of the Exchange
Act) designed to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except (a) for disclosure in any section of the Sellers Disclosure Schedule of
any facts or circumstances, whether or not such disclosure is specifically
associated with or purports to respond to one or more of such representations or
warranties, if it is reasonably apparent on its face from the Sellers Disclosure
Schedule that such disclosure is applicable, (b) as expressly contemplated by
this Agreement or (c) other than with respect to Section 4.7, to the extent
relating to the Excluded Assets or the Excluded Liabilities, each of the Main
Sellers jointly and severally represents and warrants to the Purchaser as set
forth in this Article IV:

SECTION 4.1. Organization and Corporate Power.

(a) Each Seller is duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which it is organized. Subject to entry of the
U.S. Bidding Procedures Order and the U.S. Sale Order in the case of the U.S.
Debtors and the Canadian Sales Process Order and Canadian Approval and Vesting
Order in the case of the Canadian Debtors and receipt of such other Consents
from the U.S. Bankruptcy Court and the Canadian Court in connection with the
transactions contemplated hereby and by the other Transaction Documents
(collectively, the “Bankruptcy Consents”), each of the Sellers has the requisite
corporate or other organizational power and authority necessary to enter into,
deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a party and to consummate the
transactions contemplated thereby.

(b) Each of the Sellers is duly qualified or licensed to do business and to own
or lease and operate its properties and assets, including the Assets, as
applicable in each jurisdiction in which the nature of its properties or the
character of its business relating to the Business (excluding the EMEA Business)
requires it to so qualify or be licensed, except to the extent that the failure
to be so qualified would not have, or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

SECTION 4.2. Authorization; Binding Effect; No Breach.

(a) Subject to the Bankruptcy Consents, the execution, delivery and performance
of this Agreement and such other Transaction Documents by each Seller and the
consummation by such Seller of the transactions contemplated herein and therein
have been duly and validly authorized by all corporate or other organizational
action by such Seller. This Agreement has been duly and validly executed and
delivered by each Seller and each other Transaction Document required to be
executed and delivered by a Seller at the Closing will be duly and validly
executed and delivered by such Seller at the Closing. Subject to the Bankruptcy
Consents, and assuming the due authorization, execution and delivery by the
Purchaser, this Agreement and the other Transaction Documents constitute, with
respect to each Seller that is party thereto, a legal, valid and binding
obligation of such Seller enforceable against it in accordance with its terms.

(b) The execution, delivery and performance by each Seller of the Transaction
Documents to which such Seller is, or on the Closing Date will be, a party and
the consummation of the transactions contemplated thereby do not and will not
conflict with or result in a breach of the terms, conditions or provisions of,
result in a loss of benefits or constitute a default under, result in a
violation of, result in the creation or imposition of any Lien upon any of the
Assets, cause any acceleration of or give any Person the right to accelerate any
obligation of such Seller under, or require any Consent (other than the
Regulatory Approvals and the Bankruptcy Consents) or other action by or
declaration, filing or notice to any Person pursuant to (i) the articles,
charter, by-laws or other governing documents of any Seller, (ii) any agreement,
indenture, or other instrument to which any Seller is a party or to which any of
its assets is subject or (iii) any Laws to which any of the Sellers or any of
the Assets are subject, except, in the case of (ii) and (iii) above, for such
defaults, violations, actions and notifications that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 4.3. Title to Tangible Assets; Sufficiency of Assets.

(a) Except for Permitted Encumbrances, the Owned Inventory and the Owned
Equipment is owned beneficially by one or more of the Sellers, free and clear of
all Liens, and those Sellers have good and marketable title thereto.

(b) All tangible assets included in the Assets are in satisfactory operating
condition for the uses to which they are being put, subject to ordinary wear and
tear and ordinary maintenance requirements, except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) Assuming the assignment or novation of all Seller Contracts and all
Non-Assignable Contracts to the Purchaser or a Designated Purchaser, the Assets,
the EMEA Assets and the rights of, or to be acquired by, the Purchaser and/or
the Designated Purchasers under this Agreement and the EMEA Asset Sale
Agreement, together with the rights to be provided to the Purchaser and/or the
Designated Purchasers under the other Transaction Documents, considered
together, include such material assets and material rights (other than Inbound
License Agreements and Patent Cross Licenses set forth on Section 4.3(c)(i) of
the Sellers Disclosure Schedule) as are necessary and sufficient to

 

61



--------------------------------------------------------------------------------

conduct the Business substantially in the manner conducted as of the date hereof
other than (x) those assets and rights that are used to provide the Overhead and
Shared Services and are not otherwise used in the Business and (y) those assets
and rights disclosed on Section 4.3(c)(ii) of the Sellers Disclosure Schedule.
For the avoidance of doubt, any effects arising from or out of the failure of
the Purchaser to hire all of the Employees will not, or be deemed to, constitute
a breach of this Section 4.3(c).

SECTION 4.4. Material Contracts.

(a) Section 4.4(a) of the Sellers Disclosure Schedule sets forth, as of the date
hereof:

(i) in respect of any customer of the Business which, in the most recent
completed fiscal year of the Main Sellers resulted in, or is reasonably expected
by the Main Sellers in 2009 to result in, the payment to or receipt by the
Business of more than $10,000,000 per annum from such customer taken on an
aggregate basis, a true and complete list of every written contract with such
customer (other than purchase orders issued thereunder) that relates to the
Business and to which a Seller is a party; and

(ii) in respect of any supplier of the Business which, in the most recent
completed fiscal year of the Main Sellers resulted in, or is reasonably expected
by the Main Sellers in 2009 to result in, the payment by the Business of more
than $10,000,000 per annum to such supplier, taken on an aggregate basis, a true
and complete list of every written contract with such supplier (other than
purchase orders issued thereunder) that relates to the Business and to which a
Seller is a Party.

(b) Section 4.4(b) of the Sellers Disclosure Schedule sets forth, as of the date
hereof, a true and complete list of every Seller Contract, in each case other
than purchase orders and invoices (which shall be deemed to be a part of the
Seller Contract under which such purchase order or invoice is issued) that:

(i) in respect of the Business, is (x) a non-competition agreement or other
agreement which otherwise materially restricts the Seller party thereto from
engaging in any business activity anywhere in the world or (y) an exclusive
distribution agreement (whether such agreement is exclusive by geography,
product type or otherwise);

(ii) creates a material joint venture or partnership in respect of the Business
or which otherwise involves the sharing of profits, losses, costs or liabilities
in respect of the Business with any other Person;

(iii) is a research and development Contract that, in respect of the Business,
involves consideration or expenditures, in the most recent completed fiscal year
of the Main Sellers (or is reasonably expected by the Main Sellers under the
terms of such Contract in 2009 to be) in excess of $2,000,000 or

 

62



--------------------------------------------------------------------------------

requiring such expenditures of more than $2,000,000 in the aggregate after the
date hereof;

(iv) is a distribution or reseller Contract that, in respect of the Business,
involves the sale or distribution of Products, in the most recent completed
fiscal year of the Main Sellers that is (or is reasonably expected by the Main
Sellers under the terms of such Contract in 2009 to be) valued at more than
$10,000,000;

(v) is a distribution or reseller Contract that, in respect of the Business,
contains any express inventory repurchase requirement (whether contingent or
otherwise);

(vi) is a Contract between the Business and the Sellers or any of their
Affiliates (other than agreements related to Overhead and Shared Services or
agreements which will be terminated prior to or at Closing);

(vii) relates to Indebtedness (including personal property leases) in excess of
$1,000,000 to be assumed by the Purchaser or a Designated Purchaser;

(viii) has a “take or pay” or “requirements” provisions committing the Seller
party thereto to purchase, in respect of the Business, goods or services in
excess of $10,000,000 in 2009 or any calendar year thereafter;

(ix) contains any material obligation secured by a Lien on any material Asset
(other than a Permitted Encumbrance or any encumbrance that will be released
prior to or at Closing); or

(x) involves capital expenditures in respect of the Business in excess of
$2,000,000 after the date hereof.

The Customer Contracts and the Seller Contracts set forth in Section 4.4(a) and
Section 4.4(c), together with such Seller Contracts exclusive to the Business as
are entered into, pursuant to Section 5.9, after the date hereof that would have
been required to be set forth in Section 4.4(a) and Section 4.4(b) of the
Sellers Disclosure Schedule had they been in effect as of the date hereof, are
collectively referred to in this Agreement as the “Material Contracts”.

(c) The Seller Contracts listed on Section 1.1(i) of the Sellers Disclosure
Schedule together with the Bundled Contracts listed in Section 5.15 of the
Sellers Disclosure Schedule include all of the customer and supplier Contracts
of the Sellers that in the most recent completed fiscal year of the Main Sellers
resulted in, or is reasonably expected by the Main Sellers under its terms in
2009 to result in, the payment or receipt by the Business of more than
$2,000,000 per annum in the aggregate.

(d) Other than with respect to Bundled Contracts, the Sellers have made
available to the Purchaser or its representatives pursuant to the clean team
confidentiality agreement between the Purchaser and its subsidiaries and NNL and
its subsidiaries, dated April 15, 2009 and the second clean team confidentiality
agreement between the Purchaser and its subsidiaries and NNL and its
subsidiaries, dated May 8, 2009, copies of all of the

 

63



--------------------------------------------------------------------------------

Material Contracts in the Sellers’ possession which the Purchaser has requested
(as such copies exist in the Sellers’ contract database(s)) and the Sellers have
no specific Knowledge that the copies provided are incomplete in any material
respect. With respect to Bundled Contracts, the Sellers have made available to
the Purchaser copies of such Bundled Contracts to the extent that they relate to
the Business which the Purchaser has requested (as such copies exist in the
Sellers’ contract database(s)) and the Sellers have no specific Knowledge that
the copies provided are incomplete in any material respect. Each Material
Contract is in full force and effect and is a legal, valid and binding
obligation of each Seller party thereto and enforceable against the Seller party
thereto, and to the Knowledge of the Sellers, the other parties thereto, in
accordance with its terms and conditions, in each case except as such
enforceability may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally (and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law).

(e) To the Knowledge of the Sellers, neither any Seller nor any other party
thereto, is in material violation, breach of or default under a Material
Contract, and no event has occurred that with notice or lapse of time, or both,
would constitute a material violation, breach of or default under a Material
Contract by any Seller, or to the Sellers’ Knowledge, any other party thereto.
Except as disclosed in Section 4.4(a) or Section 4.4(b) of the Sellers
Disclosure Schedule, the Sellers (or any Affiliate of the Sellers other than the
EMEA Sellers) have not been notified in writing that any of them is in breach or
default under any Material Contract, nor have the Sellers or any of their
respective Affiliates (other than the EMEA Sellers) been notified in writing of
such other party’s intention to terminate any Seller Contract.

SECTION 4.5. Intellectual Property.

(a) The Transferred Intellectual Property, the Intellectual Property transferred
by the EMEA Asset Sale Agreement (the “EMEA Intellectual Property”), the
Licensed Intellectual Property and the Intellectual Property licensed to the
Sellers and/or their Affiliates (other than any joint venture between any Seller
or EMEA Seller or their Affiliates and any Third Party, whether or not such
joint venture is controlled by the Sellers, the EMEA Sellers or their
Affiliates), including the EMEA Sellers, under the Inbound License Agreements
and the Patent Cross Licenses include all the material Intellectual Property
owned or controlled by any of the Sellers or EMEA Sellers or their respective
Affiliates (other than any joint venture between any Seller or EMEA Seller or
their Affiliates and any Third Party, whether or not such joint venture is
controlled by the Sellers, the EMEA Sellers or their Affiliates) that covers or
is used in connection with the conduct and operation of the Business, except any
Intellectual Property included in Overhead and Shared Services. No Seller or
EMEA Seller licenses or uses any Intellectual Property that is owned or licensed
by any joint venture between any Seller or EMEA Seller and any Third Party and
that is material to the Business other than any Intellectual Property that will
be licensed to Purchaser at the Closing pursuant to the Intellectual Property
License Agreement. For the purposes of this Section 4.5, “controlled” has the
meaning set forth in the Intellectual Property License Agreement.

(b) An accurate, true and complete list of all the Transferred Intellectual
Property registered in the name of the Sellers is set forth in Section 4.5(b) of
the Sellers

 

64



--------------------------------------------------------------------------------

Disclosure Schedule. To the Knowledge of the Sellers, the EMEA Sellers do not
have any Patents or Trademarks or other Intellectual Property registered in
their names that are included in either Transferred Intellectual Property or
Licensed Intellectual Property.

(c) The list identified in Section 4.5(b) of the Sellers Disclosure Schedule
will include: (1) for each issued Patent and Patent application, the Patent
number or application serial number for each jurisdiction in which such Patent
is filed, and date issued and filed; (2) for each registered Trademark, the
application serial number or registration number, by country, province and
state; (3) for any Domain Names, the registration date and name of registry; and
(4) for each copyright registration or application, the number and date of such
registration or application by country, province and state.

(d) To the Knowledge of the Sellers, the Transferred Intellectual Property and
EMEA Intellectual Property that is material to the Business is subsisting and in
full force and effect. The foregoing will not be construed as a warranty that
any Patent or Trademark will issue or be registered based on any application.

(e) The Transferred Intellectual Property and EMEA Intellectual Property are not
subject to any Liens other than Permitted Encumbrances. The Sellers own all
right, title, and interest in and to each item of Transferred Intellectual
Property and the EMEA Sellers own all right, title, and interest in and to each
item of EMEA Intellectual Property. To the Knowledge of the Sellers, none of the
Transferred Intellectual Property or EMEA Intellectual Property is subject to
any outstanding order, judgment or stipulation restricting the use, transfer or
exploitation thereof by the Sellers and their Affiliates in any material
respect.

(f) To the Knowledge of the Sellers, the Sellers and their Affiliates and the
EMEA Sellers hold sufficient rights in the Licensed Intellectual Property to
grant the licenses of the Licensed Intellectual Property contemplated to be
granted by the Sellers and their Affiliates and the EMEA Sellers in the
Intellectual Property License Agreement.

(g) The Sellers have no Knowledge that any Third Party infringes upon,
misappropriates or violates the Transferred Intellectual Property.

(h) To the Knowledge of the Sellers, except as set forth in Section 4.5(h) of
the Sellers Disclosure Schedule, no Seller or EMEA Seller has received any
written assertions since January 1, 2007 that (i) any Seller’s or its
Affiliates’ (including any EMEA Seller or its Affiliates) operations of the
Business, including such Seller’s or its Affiliates’ (including any EMEA Seller
or its Affiliates) use, performance, licensing, copying, distribution, sale,
offer for sale, lease, manufacture, having made, importation, or any other
exploitation of the Products sold by the Business or of the Services rendered by
the Business infringes, misappropriates or violates in any material respect any
Intellectual Property right or moral right of any Third Party; or (ii) the use
or exploitation of any of Transferred Intellectual Property or EMEA Intellectual
Property infringes or violates in any material respect any Intellectual Property
of or was misappropriated from a Third Party.

(i) To the Knowledge of the Sellers, as of the date hereof, there has been no
assertion or claim made in writing to the Sellers or their Affiliates or the
EMEA Sellers

 

65



--------------------------------------------------------------------------------

or their Affiliates since January 1, 2007 asserting invalidity, misuse or
unenforceability of any Transferred Intellectual Property or EMEA Intellectual
Property or challenging the Sellers’ or their Affiliates’ (including any EMEA
Seller or its Affiliates) right to use, right to transfer, or ownership of any
Transferred Intellectual Property or EMEA Intellectual Property; in each case,
excluding any such assertions or claims that would not reasonably be expected to
result in any invalidity, unenforceability, loss or other material impairment of
any rights or interest in the subject Intellectual Property.

(j)

(i) To the Knowledge of the Sellers, Section 4.5(j)(i) of the Sellers Disclosure
Schedule sets forth a complete and accurate list of all Patent Cross Licenses,
indicating for each Patent Cross License, the title and the parties thereto,
except to the extent a Patent Cross License prohibits disclosure of its
existence without consent of the relevant Third Party, which consent the Sellers
were unable to reasonably obtain, in which case such Patent Cross License has
been omitted from Section 4.5(j)(i) of the Sellers Disclosure Schedule (an
“Omitted Patent Cross License”). No royalties or other amounts are due or
payable by or on behalf of Nortel under any such Omitted Patent Cross Licenses,
nor will any such royalties or other amounts be due or payable by Purchaser
under any Omitted Cross License in connection with entering into this Agreement.

(ii) To the Knowledge of the Sellers, Section 4.5(j)(ii) of the Sellers
Disclosure Schedule sets forth a complete and accurate list of all material
Contracts (other than Patent Cross Licenses) granting to the Sellers or any of
their Affiliates or the EMEA Sellers or their Affiliates any license under or to
any Intellectual Property owned by a Third Party that is, as of the date hereof,
incorporated in or used in connection with the design, development, testing,
manufacturing, sale, distribution, support or servicing of any Products or the
provision of Services (collectively, the “Inbound License Agreements”),
indicating for each Inbound License Agreement whether such Contract is included
in the definition of “Seller Contracts” hereunder, and the title and the parties
thereto.

(iii) To the Knowledge of the Sellers, Section 4.5(j)(iii) of the Sellers
Disclosure Schedule sets forth a complete and accurate list of all Contracts in
effect (other than (x) Patent Cross Licenses, (y) non-exclusive object code
licenses granted to end users or other purchasers of Products or non-exclusive
licenses granted by the Sellers or their Affiliates or the EMEA Sellers to
customers, distributors or suppliers in connection with the manufacture or sale
of products or Services and (z) any non-exclusive license granted to any
purchaser of any subsidiary or assets of a business unit of the Sellers, the
EMEA Sellers or their respective Affiliates the sale of which was consummated
prior to January 1, 2007) under which the Sellers or their Affiliates or the
EMEA Sellers or their Affiliates grant a license to a Third Party under
Transferred Intellectual Property (collectively, the “Outbound License
Agreements”), indicating the title and the parties thereto.

 

66



--------------------------------------------------------------------------------

(iv) To the Knowledge of the Sellers, there is no outstanding dispute or
disagreement with respect to (1) any Inbound License Agreement, (2) any Outbound
License Agreement or (3) any Patent Cross License, in each case, that materially
affects any of the Intellectual Property rights granted to the Purchaser herein.
To the Knowledge of the Sellers, the Sellers have made available to Purchaser or
its counsel true and complete copies of each Inbound License Agreement, Outbound
License Agreement and Patent Cross License (excluding Omitted Patent Cross
Licenses).

(k) To the Knowledge of the Sellers, Section 4.5(k) of the Sellers Disclosure
Schedule sets forth a true and complete list of any Open Source Software
incorporated into any of the Products and describes (i) the specific Open Source
Software used, (ii) the specific Open Source Software version, (iii) the
licensor(s) of the specific Open Source Software, and (iv) the Products or
portions thereof into which such Open Source Software is incorporated.

(l) To the Knowledge of the Sellers, the conduct of the Business, including the
design, development, testing, manufacturing, sale, distribution, support or
servicing of any Products or the use or exploitation of any Transferred
Intellectual Property, EMEA Intellectual Property or Licensed Intellectual
Property or the provision of any Services by any Seller or its Affiliates or the
EMEA Sellers or their Affiliates in connection with any of the foregoing, does
not infringe upon, misappropriate or otherwise violate in any material respect
any Intellectual Property of any Third Party.

(m) Notwithstanding any provision herein to the contrary, this Section 4.5
consists of the sole representation and warranty in this Agreement regarding
non-infringement, non-violation and non-misappropriation of Intellectual
Property.

SECTION 4.6. Litigation. As of the date hereof, except for the Bankruptcy
Proceedings and except as set forth in Section 4.6 of the Sellers Disclosure
Schedule, there is no Action pending or, to the Knowledge of the Sellers,
threatened before any Government Entity or arbitration tribunal against any
Seller involving the Business (excluding the EMEA Business) or the Assets or
that seeks to restrain or prohibit or otherwise challenge the consummation,
legality or validity of the transactions contemplated hereby or that has had, or
otherwise would reasonably be expected to have a Material Adverse Effect. To the
Knowledge of the Sellers, except for the Bankruptcy Proceedings, there is no
outstanding Order to which the Sellers are subject in respect of the Business
(excluding the EMEA Business) or the Assets, nor are any of the Sellers in
default with respect to any such Order.

SECTION 4.7. Financial Statements. Section 4.7 of the Sellers Disclosure
Schedule sets forth the unaudited combined (i) balance sheet of the Business as
of December 31, 2008 (the “Balance Sheet Date”) and December 31, 2007,
(ii) statements of earnings and cash flows of the Business for each of the
fiscal years ended December 31, 2008 and December 31, 2007, (iii) balance sheet
of the Business as of June 30, 2009 and (iv) statements of earnings and cash
flows of the Business for the six (6) months ended June 30, 2009 (collectively,
the “Financial Statements”). The Financial Statements were prepared in
accordance with GAAP (subject to normal year-end adjustments, the effect of
which are not material in nature, and except for the omission of certain
footnotes and other presentation items required by GAAP with

 

67



--------------------------------------------------------------------------------

respect to audited financial statements) using the Nortel Accounting Principles,
and fairly present in all material respects the combined financial position,
results of operations and cash flows of the Business as of the date thereof and
for the periods covered thereby.

SECTION 4.8. Compliance with Laws; Consents.

(a) Except as set forth in Section 4.8 of the Sellers Disclosure Schedule, no
Seller is in violation of any Law applicable to the operation of the Business or
the Assets, except for such violations as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and none of
the Sellers has received any written notice or written claims from any
Government Entity within the twelve (12) months preceding the date hereof
relating to any material non-compliance of the Business or the Assets with any
applicable Law nor are there, to the Knowledge of the Sellers, any such notice
or claims threatened or pending, except where such notices or claims would not,
individually or in the aggregate, materially hinder, delay or impair the
performance by the Sellers of any of their obligations under the Transaction
Documents.

(b) (i) All of the Consents of Government Entities necessary for, or otherwise
material to, the conduct of the Business (excluding the EMEA Business) as
conducted on the date hereof, have been duly obtained and are in full force and
effect and (ii) the relevant Sellers are in compliance with the terms of each of
such Consents, in each case except for such violations as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. None of the Sellers has received any notice or written claims from any
Government Entity relating to any material non-compliance of the Business
(excluding the EMEA Business) or the Assets with such Consents nor are there, to
the Knowledge of the Sellers, any such notice or claims threatened or pending,
except where such claims would not, individually or in the aggregate, materially
hinder, delay or impair the performance by the Sellers of any of their
obligations under the Transaction Documents.

SECTION 4.9. Real Property.

(a) Section 4.9(a)(i) of the Sellers Disclosure Schedule lists, as of the date
hereof, all real property which is owned by the Sellers in respect of which a
real property lease or license between the applicable Seller and the Purchaser
or one or more Designated Purchasers shall be entered into on Closing on terms
set forth in the Real Estate Terms and Conditions (collectively, the “Owned Real
Property”). Section 4.9(a)(ii) of the Sellers Disclosure Schedule lists, as of
the date hereof, all leases, subleases, space licenses or other occupancy
agreements (collectively, “Leases”) of real property (the “Leased Real
Property”) to be assigned to the Purchaser or one or more Designated Purchasers
on Closing on the terms set forth in the Real Estate Terms and Conditions.
Section 4.9(a)(iii) of the Sellers Disclosure Schedule lists, as of the date
hereof, those Leases in respect of which an Occupancy Agreement is to be entered
into on Closing on the terms set forth in the Real Estate Terms and Conditions
(collectively, the “6 Month Locations”). Section 4.9(a)(iv) of the Sellers
Disclosure Schedule lists, as of the date hereof, those Leases in respect of
which a short-term license is to be entered into on Closing on the terms set
forth in the Real Estate Terms and Conditions (collectively, the “Short-Term
Licensed Property” and together with the Owned Real Property, the Leased Real
Property and the 6 Month Locations, the “Real Property”). Section 4.9(a)(v) of
the Sellers Disclosure

 

68



--------------------------------------------------------------------------------

Schedule lists, as of the date hereof, those locations where any Owned Assets
used in carrying the Business are located. The Sellers have provided true,
complete and correct copies of the Leases with respect to the Real Property to
the Purchaser, including any amendments thereto. There are no written or oral
subleases, licenses, concessions, occupancy agreements or other contractual
obligations granting to any other Person the right of use or occupancy of any
part of the Real Property which is occupied for purposes of the Business, or
which will be occupied for purposes of the Business on or after Closing in
accordance with the segregation, consolidation and demising plans contemplated
by the Real Estate Terms and Conditions, save and except with respect to such
rights retained by the Sellers or granted to the purchasers of other Nortel
business segments which are co-located at such premises, the effect of which
would not have a material adverse effect on the lease, license or occupancy by
the Purchaser or any Designated Purchaser of such part of the Real Property to
be occupied for the purposes of the Business.

(b) The Sellers have received all Consents that are necessary in connection with
the Sellers’ occupancy, ownership or leasing of the Real Property, and the
present use of the Real Property by the Sellers does not violate the Consents
applicable thereto, except where the (A) failure to receive or (B) violation of
a Consent would not have a Material Adverse Effect.

(c) Except to the extent that any Cure Cost is payable with respect to any Lease
with respect to a breach of such Lease prior to the Petition Date, and except
for the Bankruptcy Proceedings, (i) no Seller is in material breach or default
of its obligations under any Lease, (ii) no condition exists that with notice or
lapse of time or both would constitute a material default by any Seller under
any Lease and (iii) to the Knowledge of the Sellers, no other party to any Lease
is in breach or default thereunder, except in each case, as would not,
individually or in the aggregate, reasonably be expected to result in the
termination of such Lease or otherwise have a Material Adverse Effect.

(d) The Sellers have not received written notice of any threatened
(i) condemnation, eminent domain, expropriation or similar proceeding affecting
the Real Property, (ii) proceeding to change the zoning classification of any
portion of the Real Property or (iii) imposition of any special assessments for
public betterments affecting the Real Property, which in each of clauses (i),
(ii) and (iii) would materially and adversely impact the use of the Real
Property for the purposes for which it is being used as of the date hereof.

SECTION 4.10. Labor and Employee Benefits Matters.

(a) Section 4.10(a)(i) of the Sellers Disclosure Schedule contains an accurate
and complete list, by country, of (i) all material Seller Employee Plans and
(ii) all employment agreements or other commitments for employment or engagement
by the Sellers or their Affiliates with respect to Employees that deviate in any
material respect from the standard form offer letter for the applicable
jurisdiction or provide for retention, severance or change in control payments
or benefits to the Employees, excluding in each case Seller Employee Plans. The
Sellers have provided the Purchaser with a true and complete copy of the plan
document or summary plan description of each material Seller Employee Plan or,
if such plan document or summary plan description does not exist, an

 

69



--------------------------------------------------------------------------------

accurate written summary of such Seller Employee Plan. The Sellers have provided
the Purchaser or its Affiliate with a true and complete copy of the standard
form (or where such individual agreement is materially different from the
standard form, the individual written agreement) of such employment, retention,
change in control or severance agreements between the Sellers (or any Affiliate
of Sellers (excluding EMEA Sellers)) and any Employee.

(b) The information contained in Section 4.10(b) of the Sellers Disclosure
Schedule in respect of the Employees (the “Employee Information”) is accurate in
all material respects as of the date hereof, and sets forth with respect to each
Employee (except where that is not permissible under applicable data privacy
Laws): (i) unique identifier, (ii) service date, (iii) job title/position,
(iv) annual base salary and annual incentive plan target amount, (v) work
location, (vi) visa type, if any and expiry date, (vii) the applicable
Collective Labor Agreement, works council or other applicable labor
organization, if any, (viii) leave status, reason for the leave, the start date
of the leave and expected return date, (ix) vacation accrual rate, (x) status as
full-time or part-time, (xi) home country of residence, (xii) Job Complexity
Indicator, (xiii) country of payroll, (xiv) sales indicator,
(xv) Exempt/Non-Exempt status (U.S. only), (xvi) payment currency,
(xvii) department/function, to the extent applicable, (xviii) work schedule and
(xix) whether such Employee has any individual written agreement that provides
for length of notice or severance payment required to terminate his or her
employment in excess of that required by applicable Law or pursuant to a Seller
Employee Plan disclosed in Section 4.10(a)(i) of the Sellers Disclosure Schedule
as a result of which there could be a payment to such employee in excess of
$50,000 in addition to such payment required by applicable Law or such Seller
Employee Plan.

(c) Except as set forth in Section 4.10(c) of the Sellers Disclosure Schedule,
there has not been for a period of twelve (12) consecutive months prior to the
date hereof, nor is there existent or, to the Sellers’ Knowledge, has there been
threatened, any strike, material grievance, slowdown, lockout, picketing or work
stoppage against the Sellers by or on behalf of the Employees.

(d) Section 4.10(d) of the Sellers Disclosure Schedule identifies and lists all
of the Collective Labor Agreements and works councils or similar labor
organizations in effect with respect to the Employees and in the case of
Collective Labor Agreements that have expired, whether notice to bargain has
been given and the status of the bargaining process. For a period of twelve
(12) consecutive months prior to the date hereof, no petition has been filed or
proceedings instituted by a union, works council, collective bargaining agent,
employee or group of employees with any Government Entity seeking recognition of
a collective bargaining agent with respect to any Employees, and, to the
Sellers’ Knowledge, no such organizational effort is currently being made or has
been threatened by or on behalf of any union, works council, employee, group of
employees or collective bargaining agent to organize any Employees. The Sellers
have provided the Purchaser with a true and complete copy of each Collective
Labor Agreement listed in Section 4.10(d) of the Sellers Disclosure Schedule.

(e) There are no Transferred Employee Plans and, except as set forth in
Section 4.10(e) of the Sellers Disclosure Schedule, there are no Seller Employee
Plans that

 

70



--------------------------------------------------------------------------------

are multiemployer plans within the meaning of Section 3(37) of ERISA, and none
of the Sellers or any of their ERISA Affiliates has, within the past six
(6) years, ever maintained, contributed to or participated in, any such
multiemployer plans.

(f) None of the Sellers or any of their Affiliates (excluding the EMEA Sellers)
have, with respect to the Business, any Liability to provide retiree welfare
benefits to any Person for any reason, except as may be required by COBRA, a
Seller Employee Plan listed in Section 4.10(a)(i) of the Sellers Disclosure
Schedule or applicable Law.

SECTION 4.11. Brokers. Except for fees and commissions or other similar payments
that will be paid or otherwise settled or provided for by the Sellers, no
broker, finder, agent or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement and the other Transaction Documents based upon
arrangements made by or on behalf of the Sellers or any of their Affiliates for
which the Purchaser is or will become liable, and the Sellers shall indemnify
and hold harmless the Purchaser from any claims with respect to any such fees
and commissions.

SECTION 4.12. Taxes. Except as set forth in the corresponding sections of the
Sellers Disclosure Schedules, if any, or with respect to any Taxes, Liens and
Claims of the Sellers that will be discharged on the Closing Date as provided
for in the U.S. Sales Order and the Canadian Approval and Vesting Orders;

(a) There are no Liens for Taxes on any Asset (other than Permitted
Encumbrances).

(b) The Sellers have timely filed with the appropriate Tax Authorities all
material Tax Returns required to be filed with respect to the Assets and the
Business (excluding the EMEA Business) and all such Tax Returns are true,
correct and complete in all material respects. All material Taxes due and
payable with respect to the Assets and the Business (excluding the EMEA
Business) have been timely paid.

(c) No deficiency for any material amount of Taxes has been claimed, proposed or
assessed by any Tax Authority against any Seller and there is no pending audit,
examination or other proceeding involving any Seller in respect of any material
amount of Taxes, (i), in the case of each Seller not listed on
Section 4.12(c)(i) of the Sellers Disclosure Schedule, relating to any Asset or
the Business (excluding the EMEA Business) and (ii) in the case of each Seller
listed on Section 4.12(c)(ii) of the Sellers Disclosure Schedule, relating to
each such Seller.

(d) No Seller has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
assessment, payment or collection of material Taxes relating to any Asset or the
Business (excluding the EMEA Business).

(e) None of the Assets located within the United States or which is owned by a
U.S. Debtor (i) is property required to be treated as being owned by another
person pursuant to the provisions of Section 168(f)(8) of the Internal Revenue
Code of 1954, as amended and in effect immediately prior to the enactment of the
Tax Reform Act of

 

71



--------------------------------------------------------------------------------

1986, (ii) constitutes “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code and (iii) is “tax-exempt bond financed property”
within the meaning of Section 168(g) of the Code.

(f) The Sellers have, in accordance with applicable Law, invoiced, collected,
withheld, reported and remitted to the appropriate Government Entity (within the
time prescribed) all material: (i) Transfer Taxes which are due and payable or
collectible by the Sellers; (ii) withholding, payroll or employment taxes, and
other deductions at source as required by applicable Law; and (iii) all
non-resident withholding Taxes as required by applicable Law.

(g) Any Seller that is selling any Asset that constitutes “taxable Canadian
property” as defined under the Income Tax Act (Canada) is not a non-resident of
Canada within the meaning of the Income Tax Act (Canada).

(h) No Seller that is not a “United States person,” as such term is defined in
Section 7701(a)(30) of the Code, is transferring pursuant to this Agreement any
“United States real property interest,” as such term is defined in
Section 897(c)(1) of the Code.

SECTION 4.13. Environmental Matters. Except as disclosed in the Sellers
Disclosure Schedule, if any:

(a) The Business (excluding the EMEA Business) is and since January 1, 2005, has
been in material compliance with, all applicable Environmental Laws and all
material licenses, permits and approvals issued under Environmental Laws.

(b) All material licenses, permits and approvals required under Environmental
Laws required to own or operate the Business (excluding the EMEA Business) have
been obtained, and remain in full force and effect.

(c) None of the Sellers has received any written request for information, or
been notified in writing that it is a potentially responsible party, under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any similar state, local or foreign laws that relates in
any respect to the Business (excluding the EMEA Business) or any facility used
by the Business (excluding the EMEA Business) as of the date hereof.

(d) There are no writs, injunctions, decrees, orders or judgments to which any
of the Sellers is a party that are outstanding, and there are no material
actions, suits, claims, orders, proceedings or investigations to which any of
the Sellers is a party that are pending or, to the Knowledge of the Sellers,
threatened, relating to the compliance of the Sellers with, or the liability of
the Sellers under, any Environmental Laws in connection with the Business
(excluding the EMEA Business) or any facility used by the Business (excluding
the EMEA Business) as of the date hereof.

(e) None of the real property currently owned, leased or operated by the Sellers
in respect of the Business (excluding the EMEA Business), is listed or, to the
Knowledge of the Sellers, proposed for listing on the “National Priorities List”
under

 

72



--------------------------------------------------------------------------------

CERCLA, or on the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency, as updated through the Closing Date, or any similar state or
foreign list of sites requiring investigation or cleanup.

(f) To the Knowledge of the Sellers, there has heretofore been no material
Release of any Hazardous Material in connection with the Business (excluding the
EMEA Business) or the operations of the Business (excluding the EMEA Business).

(g) The Sellers have made available to, or provided the Purchaser with, true and
correct copies of all material environmental assessment reports (including Phase
I or Phase II reports) and any other material environmental studies in the
possession of the Sellers relating to the Business (excluding the EMEA Business)
or its operations.

SECTION 4.14. Undisclosed Liabilities. There are no Assumed Liabilities or EMEA
Assumed Liabilities of a type that would be required to be included on a balance
sheet of the Business prepared in accordance with GAAP (or reflected in the
notes thereto) except Liabilities that (i) in the aggregate are adequately
provided for in the Financial Statements; (ii) have been incurred in the
Ordinary Course since the date of the last balance sheet included in the
Financial Statements; (iii) have been incurred in connection with this Agreement
or the transactions contemplated hereby; or (iv) which (not including
Liabilities referred to in clauses (i) through (iii) above) would not have a
Material Adverse Effect.

SECTION 4.15. Reliance On Exemption From Registration Under Section 4(2) of the
Securities Act.

(a) The Distribution Agent is receiving the Shares in its capacity as agent for
the Sellers and the EMEA Sellers, and does not exercise independent voting or
investment power over the Shares. The Shares are being acquired by the Sellers
and the EMEA Sellers for investment only and not with a view to distribution,
except as contemplated by this Agreement. The Sellers and the EMEA Sellers have
been advised and understand that the issuance of the Shares to the Distribution
Agent has not been registered under the Securities Act or under the “blue sky”
or similar Laws of any jurisdiction and that the Shares may be resold only in a
transaction registered under the Securities Act and in accordance with such
“blue sky” or similar Laws as may be applicable, or, subject to the terms and
conditions of this Agreement, if an exemption from registration is available.
The Sellers and the EMEA Sellers have been advised and understand that the
Purchaser, in issuing the Shares, is relying upon, among other things, the
representations and warranties of the Sellers herein in concluding that such
issuance is not a “public offering” and is exempt from the registration
requirements of the Securities Act.

(b) Each of the Sellers and the EMEA Sellers is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and is
able to bear the risk of its investment in the Shares. Each of the Sellers and
the EMEA Sellers have such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of acquiring the
Shares.

 

73



--------------------------------------------------------------------------------

(c) Each of the Sellers and the EMEA Sellers understand that no United States
federal or state agency has passed on or made any recommendation or endorsement
of the Shares or the fairness or suitability of an investment in the Shares nor
have such authorities passed upon or endorsed the merits thereof.

(d) Each of the Sellers and the EMEA Sellers understand that the Shares are
restricted securities and must be held until an exemption from registration
under the Securities Act is available and all of the requirements of such
exemption have been met or unless and until the resale of such Shares is
registered under the Securities Act or subject to the terms and conditions of
this Agreement and the applicable U.S. securities Laws, an exemption from
registration is available.

(e) The Sellers and the EMEA Sellers have been furnished with all materials
relating to the business, finances and operations of the Purchaser and its
subsidiaries and materials relating to the offer and transfer of the Shares
which have been requested by them. The Sellers and the EMEA Sellers and their
advisors, if any, have been afforded the opportunity to ask such questions of
the Purchaser as they deem appropriate for purposes of the investment
contemplated hereby. Each of the Sellers and the EMEA Sellers understands that
beneficial ownership of the Shares involves a high degree of risk and that each
may lose its entire investment in the Shares and that each can afford to do so
without material adverse consequences to its financial condition. In choosing to
acquire beneficial ownership over any Shares, none of the Sellers or the EMEA
Sellers is relying on any information provided by the Purchaser and its
subsidiaries, except to the extent provided herein.

(f) The Sellers, the EMEA Sellers and their respective “Ultimate Parent
Entities” (including all entities under the control of such Ultimate Parent
Entities) within the meaning of the HSR Act are acquiring, and will hold, the
Shares “solely for the purposes of investment” within the meaning of
Section 18a(c)(9) of the HSR Act. As of the Closing, neither the Sellers and the
EMEA Sellers nor their respective “Ultimate Parent Entities” (including all
entities under the control of such Ultimate Parent Entities) within the meaning
of the HSR Act, shall hold more than ten million (10,000,000) shares of Common
Stock.

SECTION 4.16. Representations and Warranties by the Other Sellers.

Except as set forth in the Sellers Disclosure Schedule, each Other Seller
severally but not jointly will, as of the date such Other Seller will execute
this Agreement pursuant to Section 11.17, represent and warrant to the Purchaser
as follows:

4.16.1. Organization and Corporate Power.

(a) Such Other Seller is duly organized and validly existing under the Laws of
the jurisdiction in which it is organized. Subject to the receipt of the
Bankruptcy Consents, at the time it executes this Agreement, such Other Seller
will have the requisite corporate or other organizational power and authority
necessary to enter into, deliver and perform its obligations pursuant to each of
the Transaction Documents to which it is or, at the Closing Date, will become a
party.

 

74



--------------------------------------------------------------------------------

(b) Such Other Seller is qualified to do business and to own, lease or operate
its properties and assets, including the Assets, as applicable in each
jurisdiction in which the nature of its properties or the character of its
business relating to the Business (excluding the EMEA Business) requires it to
so qualify, except to the extent that the failure to be so qualified would not
have or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

4.16.2. Authorization; Binding Effect; No Breach.

(a) Subject to the Bankruptcy Consents, the execution, delivery and performance
by such Other Seller of the Transaction Documents to which such Other Seller
will be a party will have been duly and validly authorized by all corporate or
other organizational action by such Other Seller. Subject to the Bankruptcy
Consents, and assuming due authorization, execution and delivery by the
Purchaser, the Transaction Documents to which such Other Seller will be a party
will constitute a legal, valid and binding obligation of such Other Seller,
enforceable against it in accordance with its terms, except to the extent that
such enforceability may be limited by applicable principles of equity regarding
the availability of remedies (whether in proceeding at law or in equity).

(b) The execution, delivery and performance by such Other Seller of the
Transaction Documents to which such Other Seller will be a party will not
conflict with or result in a breach of the terms, conditions or provisions of,
constitute a default under, result in a violation of, result in the creation or
imposition of any Lien upon any of the Assets, or (subject to the receipt of
Consents in connection with the Assigned Contracts and other Consents expressly
provided for herein) require any Consent of any Person (other than the
Regulatory Approvals and the Bankruptcy Consents) or other action by or
declaration, filing or notice to any Person pursuant to (i) the articles,
charter, by-laws or other governing documents of such Other Seller, (ii) any
Material Contract to which the such Other Seller is a party or to which any of
its assets is subject, (iii) any Laws to which such Other Seller, or any of the
Assets owned by such Other Seller is subject, except, in the case of (ii) and
(iii) above, for such defaults, violations, actions and notifications that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

SECTION 5.1. U.S. Bankruptcy Actions. On the timetables and subject to the terms
set forth below, the Sellers who are U.S. Debtors shall (i) file with the U.S.
Bankruptcy Court one or more motions and proposed orders as set forth below,
(ii) notify, as required by the U.S. Bankruptcy Code, the U.S. Bankruptcy Rules,
and any order of the U.S. Bankruptcy Court, all parties entitled to notice of
such motions and orders, as modified by orders in respect of notice which may be
issued at any time and from time to time by the U.S. Bankruptcy Court, and such
additional parties as the Purchaser may reasonably request, and (iii) subject to
the provisions of this Agreement, including the provisions of Section 10.1, and
the U.S. Bidding Procedures Order, if entered, use commercially reasonable
efforts to obtain U.S. Bankruptcy Court approval of such orders.

 

75



--------------------------------------------------------------------------------

(a) As promptly as practicable, but in no event later than the second
(2nd) Business Day after the date hereof, the U.S. Debtors shall file with the
U.S. Bankruptcy Court a motion (the “U.S. Bidding Procedures and Sale Motion”)
and two (2) proposed orders substantially in the forms set forth in Exhibit
5.1(a) (as attached as exhibits to the U.S. Bidding Procedures and Sale Motion
and as may be modified pursuant to Section 5.1(c) and Section 5.1(d), the “U.S.
Bidding Procedures Order” and the “U.S. Sale Order”) seeking approval by the
U.S. Bankruptcy Court of, respectively, (i) as for the U.S. Bidding Procedures
Order, a process for the sale of the Business, the provision of the Solicitation
Period as set forth in Section 5.3(f) and the provision of the Break-Up Fee and
Expense Reimbursement as set forth in Section 10.2, and (ii) as for the U.S.
Sale Order, pursuant to Sections 105, 363 and 365 of the U.S. Bankruptcy Code,
the sale of the Assets to the Purchaser or a Designated Purchaser and the
assumption by the U.S. Debtors and assignment to the Purchaser or a Designated
Purchaser of the Assumed and Assigned Contracts.

(b) The Sellers who are U.S. Debtors shall use their reasonable best efforts to
cause the U.S. Bankruptcy Court to (i) schedule a hearing to consider the U.S.
Bidding Procedures and Sale Motion and (ii) enter the U.S. Bidding Procedures
Order within two (2) Business Days of the hearing referred to in clause (i) of
this sentence.

(c) The U.S. Bidding Procedures Order and the bidding procedures approved
therein shall not be materially amended by the Sellers without the prior
approval of the Purchaser in its reasonable discretion; provided, however, it
shall not be deemed unreasonable for the Purchaser to withhold its consent to
any change to the U.S. Bidding Procedures Order that conflict with any express
provisions of this Agreement, including without limitation Section 5.1(g) below.

(d) Material failure to adhere to the U.S. Bidding Procedures Order by the
Sellers from and after the entry thereof shall constitute a breach of this
Agreement and entitle the Purchaser to all rights and remedies set forth herein
with respect to such breach, subject to the Sellers’ cure right set out in
Section 10.1(b)(ii).

(e) The U.S. Sale Order shall contain the provisions (it being understood that
certain of such provisions must constitute findings of fact or conclusions of
Law to be made by the U.S. Bankruptcy Court as part of the U.S. Sale Order) set
forth in the form of Exhibit 5.1(a) attached hereto, without modification
thereto unless the Purchaser expressly consents in writing to such modification
in its reasonable discretion.

(f) The Sellers shall request that the U.S. Bankruptcy Court schedule, subject
to the availability of the U.S. Bankruptcy Court, a U.S. Sale Hearing on the
fourth (4th) Business Day following the conclusion of the Auction and shall use
their reasonable best efforts to cause the U.S. Bidding Procedures and Sale
Motion to be heard on that date or the earliest date thereafter permitted by the
Bankruptcy Court’s schedule.

(g) Notwithstanding anything to the contrary herein or in the U.S. Bidding
Procedures Order, under no circumstances (i) will the Purchaser be required to
remain obligated under this Agreement (as amended, at the Auction or otherwise)
as the Alternate Bidder (as such term is defined in the U.S. Bidding Procedures
Order) if any

 

76



--------------------------------------------------------------------------------

Alternative Transaction is selected by the Sellers at the Auction or (ii) will
the Purchaser be required to pay any deposit as a condition of participating in
the Auction or otherwise.

SECTION 5.2. Canadian Bankruptcy Actions.

5.2.1. Canadian Sales Process Order.

(a) Within five (5) days of execution of this Agreement, the Canadian Debtors
shall serve on the CCAA Service List and file with the Canadian Court a motion
(the “Canadian Sales Process Order Motion”) in form and substance acceptable to
the Sellers and the Purchaser, each acting reasonably, seeking an order
approving the execution, delivery and performance of this Agreement, including
payment of the Break-Up Fee and Expense Reimbursement and a process for the sale
of the Business. The Canadian Sales Process Order Motion, as served and filed,
shall include a copy of the order in the form set forth in Exhibit 5.2.1 with
such amendments as the Canadian Debtors and the Purchaser may agree (the
“Canadian Sales Process Order”). Any amendment to the form of the Canadian Sales
Process Order, after the Canadian Sales Process Order Motion has been served,
shall be subject to the prior written approval of the Purchaser in its
reasonable discretion.

(b) The Canadian Debtors shall use their reasonable best efforts to cause the
Canadian Court to (i) schedule and hear the Canadian Sales Process Order Motion
within seven (7) days of filing the Canadian Sales Process Order Motion, and
(ii) the Canadian Debtors shall enter the issued order forthwith after its
issuance.

5.2.2. Canadian Approval and Vesting Order. As promptly as practicable, but in
no event later than three (3) Business Days following completion of the Auction
(although, provided that service shall take place at least one (1) Business Day
prior to the Canadian Approval and Vesting Order Motion unless consented to by
the Purchaser), the Canadian Debtors shall serve on the CCAA Service List with
such reasonable additions as are requested by the Purchaser and file with the
Canadian Court a motion (the “Canadian Approval and Vesting Order Motion”) in
form and substance acceptable to the Sellers and the Purchaser, each acting
reasonably, seeking an order approving this Agreement and the transactions
contemplated herein. The Canadian Approval and Vesting Order Motion, as served
and filed, shall include a copy of the order in the form set forth in Exhibit
5.2.2 with such amendments as the Canadian Debtors and the Purchaser may agree
(the “Canadian Approval and Vesting Order”). Any amendment to the form of the
Canadian Approval and Vesting Order, after the Canadian Approval and Vesting
Order Motion has been served, shall be subject to the prior written approval of
the Purchaser.

SECTION 5.3. Consultation; Notification; Cooperation; Solicitation.

(a) The Purchaser and the U.S. Debtors shall cooperate with filing and
prosecuting the U.S. Bidding Procedures and Sale Motion, a draft of which shall
be delivered by the Sellers to the Purchaser no later than one (1) day after the
date hereof, and obtaining entry of the U.S. Bidding Procedures Order and the
U.S. Sale Order, and the U.S. Debtors shall deliver to the Purchaser prior to
filing, and as early in advance as is practicable to permit adequate and
reasonable time for the Purchaser and its counsel to review and comment, copies
of all proposed pleadings, motions, responses to objections, notices,

 

77



--------------------------------------------------------------------------------

statements, schedules, applications, reports and other material papers to be
filed by the U.S. Debtors in connection with such motions and relief requested
therein and any challenges thereto.

(b) The Purchaser and the Canadian Debtors shall cooperate with filing and
prosecuting the Canadian Sales Process Order Motion and the Canadian Approval
and Vesting Order Motion, and obtaining issuance and entry of the Canadian Sales
Process Order and the Canadian Approval and Vesting Order, and the Canadian
Debtors shall deliver to the Purchaser prior to filing, and as early in advance
as is practicable to permit adequate and reasonable time for the Purchaser and
its counsel to review and comment, copies of all of the Canadian Debtors’
proposed pleadings, motions, responses to objections, notices, statements
schedules, applications, reports and other material papers to be filed by the
Canadian Debtors in connection with such motions and relief requested therein
and any challenges thereto.

(c) If the U.S. Sale Order or any other order of the U.S. Bankruptcy Court
relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for rehearing, re-argument or stay shall be filed with
respect thereto), the U.S. Debtors agree to, and to cause their Subsidiaries to,
use their reasonable best efforts, to defend against such appeal, petition or
motion, and the Purchaser agrees to cooperate in such efforts. Each of the
Parties hereby agrees to use its reasonable best efforts to obtain an expedited
resolution of such appeal; provided, however, that, subject to the conditions
set forth herein, nothing contained in this Section shall preclude the Parties
from consummating, or permit the Parties not to consummate, the transactions
contemplated hereby if the U.S. Sale Order shall have been entered and shall not
have been stayed, modified, revised or amended, in which event the Purchaser and
the relevant Designated Purchasers shall be able to assert the benefits of
Section 363(m) of the U.S. Bankruptcy Code and, as a consequence of which, such
appeal shall become moot.

(d) If the Canadian Approval and Vesting Order or any other order of the
Canadian Court relating to this Agreement shall be appealed by any Person (or a
petition for certiorari or motion for rehearing, re-argument or stay shall be
filed with respect thereto), the Canadian Debtors agree to, and to cause their
Affiliates (other than the EMEA Sellers and their respective Subsidiaries) to,
take all commercially reasonable steps, and use their reasonable best efforts to
defend against such appeal, petition or motion, and the Purchaser agrees to
cooperate in such efforts. Each of the Parties hereby agrees to use its
reasonable best efforts to obtain an expedited resolution of such appeal;
provided, however, that, subject to the conditions set forth herein, nothing in
this Section shall preclude the Parties from consummating, or permit the Parties
not to consummate, the transactions contemplated hereby if the Canadian Approval
and Vesting Order shall have been entered and shall not have been stayed,
modified, revised or amended.

(e) Prior to Closing, the Sellers shall, from time to time, at the request of
the Purchaser, request such further Order or Orders from the Canadian Court or
the U.S. Bankruptcy Court as the Sellers and the Purchaser both agree, each
acting reasonably, are required in order to give effect to this Agreement and
the transactions contemplated hereby. The terms of such requested Orders shall
be satisfactory to the Sellers and the Purchaser, each acting reasonably. Upon
any such request each of the Purchaser and the Sellers, acting

 

78



--------------------------------------------------------------------------------

reasonably, shall cooperate with each other, as necessary or as may be
reasonably requested, in order to obtain such further Order or Orders.

(f) From the date of the later of (i) the entry of the U.S. Bidding Procedures
Order or (ii) the entry of the Canadian Sales Process Order, until the
conclusion of the Auction (the “Solicitation Period”), the Sellers are permitted
to cause their authorized representatives and Affiliates to initiate contact
with, solicit or encourage submission of any inquiries, proposals or offers by,
any Person (in addition to the Purchaser and its Affiliates, agents and
authorized representatives) in connection with any Competing Transaction. In
addition, during such Solicitation Period, the Sellers shall have the right to
respond to any inquiries or offers to purchase all or any part of the Business
and perform any and all other acts related thereto which are required under the
Bankruptcy Code or other applicable Law, including supplying information
relating to the Business and Assets to prospective buyers. The Sellers shall
contemporaneously, or as soon as possible thereafter, provide the Purchaser with
any information concerning the Business or Assets provided to any prospective
purchasers not previously provided to the Purchaser. The Main Sellers shall
provide the Purchaser with a copy of any Qualified Bid received by the Sellers
on the day that the determination is made that such bid is a Qualified Bid but
in no event later than 48 hours prior to the commencement of the Auction and
otherwise in accordance with the U.S. Bidding Procedures Order. In the event
that the time at which the final Qualified Bid to be delivered is less than 48
hours from the scheduled time for commencement of the Auction, either the
Sellers or the Purchaser, may, by written notice, require that the scheduled
commencement date and time of the Auction be delayed until such time the
Purchaser has had possession of the Qualified Bids for 48 hours prior to
commencement of the Auction. Nothing herein shall limit the Sellers’ ability to
consummate a Sponsored Reorganization Plan.

SECTION 5.4. Pre-Closing Cooperation.

(a) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, each of the Parties shall use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, and cooperate
with each other in order to do, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated by this Agreement as
soon as practicable, including (i) the preparation and filing of all forms,
registrations and notices required to be filed to consummate the Closing and the
taking of such actions as are necessary to obtain any requisite Consent,
provided that the Sellers shall not be obligated to make any payment or deliver
anything of value to any Third Party (other than filing and application fees to
Government Entities, all of which shall be paid or reimbursed by the Purchaser)
in order to obtain any Consent; (ii) taking reasonable actions to defend any
Actions filed against such Party by or before any Government Entity challenging
this Agreement or the consummation of the Closing (or to cooperate with the
other Party in the case of any such Action filed against such other Party); and
(iii) using reasonable efforts to cause to be lifted or rescinded any
injunction, decree, ruling, order or other action of any Government Entity
adversely affecting the ability of the Parties to consummate the Closing;
provided, that such reasonable efforts described in clauses (ii) and (iii) above
shall not require either Party to take, or agree to take any action, that would
reasonably be expected to materially and adversely impact the Business or any
other business of such Party.

 

79



--------------------------------------------------------------------------------

(b) Each Primary Party shall promptly notify the other Primary Party of the
occurrence, to such party’s knowledge, of any event or condition, or the
existence, to such party’s knowledge, of any fact, that would reasonably be
expected to result in any of the conditions set forth in Article IX not being
satisfied.

(c) The Purchaser hereby covenants and agrees until the Closing Date or the
earlier termination of this Agreement in accordance with Article X:

(i) to reserve for issuance the Shares in connection with the transactions
contemplated by this Agreement;

(ii) not to pay any dividend or make any cash distribution on or in respect of
its outstanding common stock, other than normal and customary cash dividends,
consistent with past practice; and

(iii) that except with respect to any matter expressly contemplated by this
Agreement, it will not acquire or agree to acquire by amalgamating, merging or
consolidating with, purchasing a substantial equity interest in or a substantial
portion of the assets of or otherwise, any business or Person which acquisition
or other transaction would reasonably be expected to prevent or materially delay
the transactions contemplated by this Agreement; provided, however,
notwithstanding anything to the contrary herein, nothing in this clause
(iii) shall prevent or otherwise restrict the Purchaser from being acquired or
agreeing to be acquired (whether by merger, consolidation, tender offer or
otherwise) by any other Person.

SECTION 5.5. Antitrust and Other Regulatory Approvals.

(a) In furtherance and not in limitation of the provisions of Section 5.4, each
of the Parties agrees (so far as it is legally bound to do so) to prepare and
file as promptly as practicable, or cause their ultimate parent entities (as
that term is defined in the HSR Act) to prepare and file as promptly as
practicable, and in any event by no later than ten (10) Business Days from the
date of this Agreement (or on such other subsequent day as the Parties mutually
agree (or the earlier date required by the applicable Antitrust Laws)): (i) a
request for an advance ruling certificate pursuant to Section 102 of the
Competition Act, and if deemed advisable by the Purchaser, acting reasonably, a
pre-merger notification filing under the Competition Act; (ii) an appropriate
filing of a Notification and Report Form pursuant to the HSR Act; and (iii) all
other necessary documents, registrations, statements, petitions, filings and
applications for ICA Approval and any other Consent of any other Government
Entities required to satisfy the condition set forth in Section 9.1(a).

(b) If a Party or any of its Affiliates receives a request for information or
documentary material from any Government Entity with respect to this Agreement
or any of the transactions contemplated by this Agreement (and/or by the EMEA
Asset Sale Agreement), then such Party shall endeavor in good faith to make, or
cause to be made, as soon as reasonably practicable and after consultation with
the other Party, an appropriate response in compliance with such request.

 

80



--------------------------------------------------------------------------------

(c) The Parties shall keep each other apprised of the status of matters relating
to the completion of the transactions contemplated by this Agreement (and/or by
the EMEA Asset Sale Agreement) and work cooperatively in connection with
obtaining the requisite Regulatory Approvals of each applicable Government
Entity, including:

(i) cooperating with each other in connection with filings required under the
applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction in connection with the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement) and each Antitrust Approval, and
liaising with each other in relation to each step of the procedure before the
relevant Government Entities and as to the contents of all communications with
such Government Entities. In particular, and except for any filings made
pursuant to the Investment Canada Act, no Party will make any notification or
other filing with or to any Government Entity in relation to the transactions
contemplated hereunder without first providing the other Party or its outside
counsel on an outside counsel only basis with a copy of such notification in
draft form (except with respect to any documents relating to Item 4(c) of the
notification form required by the HSR Act) and giving such other party or its
outside counsel a reasonable opportunity to discuss its content before it is
filed with the relevant Government Entities, and such first Party shall consider
and take account of all reasonable comments timely made by the other Party or
its outside counsel in this respect. For the avoidance of doubt, draft filings,
materials or information provided under this section or under any other
provision of this Agreement to the other Party’s counsel on an outside counsel
only basis shall only be given to outside counsel of the recipient and will not
be disclosed by such outside counsel to employees, officers or directors of the
recipient without the advance written consent of the Party providing such draft
filing or materials;

(ii) furnishing to the other party or its outside counsel in a timely fashion
all information within its possession that is required for any application or
other filing to be made by the other party pursuant to the applicable Antitrust
Laws or any Laws regulating foreign investment of any jurisdiction in connection
with the transactions contemplated by this Agreement (and/or by the EMEA Asset
Sale Agreement); provided, however, that no such information shall be required
to be provided by a Party if it determines, acting reasonably, that the
provision of such information would jeopardize any attorney-client or other
legal privilege (it being understood, however, that the Parties shall cooperate
in any reasonable efforts and requests that would enable otherwise required
disclosure to the other Party or its outside counsel to occur without so
jeopardizing the privilege);

(iii) promptly notifying each other of any communications from or with any
Government Entity with respect to the transactions contemplated by this
Agreement (and/or by the EMEA Asset Sale Agreement) and ensuring that each of
the parties or its outside counsel (as determined by the Purchaser in its
reasonable discretion in the case of meetings or appearances related to ICA
Approval), where acceptable to the Government Entity, is represented at any
meetings with or other appearances before any Government Entity with respect to

 

81



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement (and/or by the EMEA Asset Sale
Agreement); and

(iv) consulting and cooperating with one another and the other Party’s outside
counsel in connection with all analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party hereto in connection with proceedings under or relating to the
Antitrust Laws or any Laws regulating foreign investment of any jurisdiction in
connection with the transactions contemplated by this Agreement (and/or by the
EMEA Asset Sale Agreement).

(d) In addition, and subject to Section 5.5(e), the Purchaser shall, and shall
cause each of the Designated Purchasers to, use its reasonable efforts to
satisfy (or cause the satisfaction of) the conditions precedent to the
Purchaser’s obligations hereunder as set forth in Section 9.1(a) to the extent
the same is within its control and to take, or cause to be taken, all other
actions and to do, or cause to be done, all other things necessary, proper or
advisable under all applicable Laws to consummate the transactions contemplated
by this Agreement (and/or by the EMEA Asset Sale Agreement), including using its
reasonable efforts to obtain all Regulatory Approvals, and any other Consent of
a Government Entity required to be obtained in order for the Parties to
consummate the transactions contemplated by this Agreement (and/or by the EMEA
Asset Sale Agreement).

(e) The obligations of the Purchaser pursuant to Section 5.5(d) shall include
committing, and causing the Designated Purchasers to commit, to any and all
undertakings, divestitures, licenses or hold separate or similar arrangements
with respect to their respective assets and/or the Assets and/or the EMEA Assets
and/or to any and all arrangements for the conduct of any business and/or to any
termination of any and all existing relationships and contractual rights and
obligations as a condition to obtaining any and all Consents from any Government
Entity necessary to consummate the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement), including taking, and causing the
Designated Purchasers to take, any and all Consents from any Government Entity
necessary to consummate the transactions contemplated hereby, including taking
any and all actions necessary in order to ensure the receipt of the necessary
Consents and Regulatory Approvals; provided, however, that nothing in this
Agreement or the EMEA Asset Sale Agreement shall require or be construed to
require the Purchaser, any Designated Purchaser, any EMEA Designated Purchaser
or any of their respective Subsidiaries to commit to any undertaking,
divestiture, license or hold separate or similar arrangement or conduct of
business arrangement or to terminate any relationships, rights or obligations or
to do any other act, to the extent such commitment, termination or action would
be reasonably likely to be materially adverse to the Business or the Purchaser,
or financial condition or prospects of the Business or the Purchaser.

(f) For the avoidance of doubt, the covenants under this Section 5.5 shall not
apply to any action, effort, filing, Consent, proceedings, or other activity or
matter relating to the Bankruptcy Courts, the Bankruptcy Proceedings and/or the
Bankruptcy Consents, and the ICA Approval.

 

82



--------------------------------------------------------------------------------

SECTION 5.6. Pre-Closing Access to Information.

(a) Prior to the Closing, the Sellers shall, and shall cause their Subsidiaries
(other than the EMEA Sellers) to, (i) give the Purchaser and its authorized
representatives, upon reasonable advance notice and during regular business
hours, reasonable access to all books, records, personnel, officers and other
facilities and properties of the Business (excluding the EMEA Business),
(ii) permit the Purchaser to make such copies and inspections thereof, upon
reasonable advance notice and during regular business hours, as the Purchaser
may reasonably request, (iii) grant the Purchaser and its representatives
reasonable access to each of the facilities of the Business where Assets are
located for purposes of completing an updated inventory of the fixed assets of
the Business for purposes of completing an appraisal of the value thereof, and
(iv) cause the officers of the Sellers to (A) after each month-end promptly (and
in any event within thirty (30) days thereafter) furnish the Purchaser with
copies of the Sellers’ standard Business review of orders and revenue as is
regularly prepared in the Ordinary Course, and (B) after each quarter-end
promptly (and in any event within thirty (30) days thereafter) furnish the
Purchaser with an unaudited quarter-end balance sheet for the Business as of the
end of such quarter, and unaudited combined statements of earnings and cash
flows of the Business for the three (3) month period then ended; provided,
however, that (1) any such access shall be conducted at the Purchaser’s expense,
in accordance with Law (including any applicable Antitrust Laws and Bankruptcy
Laws), at a reasonable time, under the supervision of the Sellers’ personnel and
in such a manner as to maintain confidentiality and not to unreasonably
interfere with the normal operations of the businesses of the Sellers and their
Affiliates, and (2) the Sellers will not be required to provide to the Purchaser
access to or copies of any Tax records except as otherwise provided herein.

(b) In order to facilitate the Purchaser’s entry into new supply arrangements
effective as of the Closing, the Sellers shall make available to the Purchaser
unredacted copies of all Contracts with suppliers of the Business, or in the
case of any Non-Exclusive Supply Contracts, unredacted copies of any portion
thereof that are applicable to the Business (other than pricing/cost information
or other competitively sensitive information the sharing of which Sellers or
their representatives reasonably determine may violate applicable Law), promptly
following the date hereof (or in the event that any such Contract is subject to
confidentiality restrictions promptly following the receipt of any required
consent which the Sellers will cooperate with the Purchaser to obtain as
promptly as practicable). So long as the Purchaser is the winning bidder in the
Auction, the Sellers shall provide such information not provided in accordance
with the preceding sentence upon the later of the entry of the U.S. Sale Order,
the receipt of the HSR Approval and the receipt of the Competition Act Approval.
Any such disclosures shall be made to any employees or representatives of the
Purchaser who are designated by the Purchaser, who reasonably require access to
such information for any reasonable business purpose related to the acquisition
of the Business by the Purchasers and who have executed the applicable “Clean
Room Agreements,” provided, however, that employees of the Purchaser shall not
have access to such information unless they are not involved in making decisions
regarding pricing or the other material competitive terms offered to any
customer of a competing business to the Business, and if the transaction does
not close, agree not to be employed in such a role for an agreed-upon minimum
period of time.

 

83



--------------------------------------------------------------------------------

(c) In connection with the procedures set forth in Section 5.15 with respect to
the Bundled Contracts, the Sellers will provide unredacted copies of any portion
of any Bundled Contracts that relates to the Business (other than pricing
information and other competitive sensitive information the sharing of which the
Sellers or their representatives reasonably determine may violate applicable
Law) promptly following the date hereof, and so long as the Purchaser is the
winning bidder in the Auction, will provide such information upon the later of
the entry of the U.S. Sale Order, the receipt of the HSR Approval and the
receipt of the Competition Act Approval. Any such disclosures shall be made to
any employees or representatives of the Purchaser who are designated by the
Purchaser, who reasonably require access to such information for any reasonable
business purpose related to the acquisition of the Business by the Purchasers
and who have executed the applicable “Clean Room Agreements,” provided, however,
that employees of the Purchaser shall not have access to such information unless
they are not involved in making decisions regarding pricing or the other
material competitive terms offered to any customer of a competing business to
the Business, and if the transaction does not close, agree not to be employed in
such a role for an agreed-upon minimum period of time.

(d) Promptly following the date hereof, the Sellers will provide to Purchaser a
correct and complete list of table values from the Sellers’ SAP HR system for
the following fields: (i) job, (ii) organization/HR Department, and
(iii) location. Within twenty (20) days following the date hereof, the Sellers
will provide to the Purchaser a set of test files from the Sellers’ SAP HR
system, which shall include actual employee data (including at least one person
per country), but excluding in such data any information revealing the identity
of any Employees (including names, addresses, tax identification numbers and any
other information that would allow the Purchaser to individually identify any
Employee). Such test files shall be in the same format as the format that will
be subsequently provided to the Purchaser by the Sellers when actual payroll
data is transferred from the Sellers to the Purchaser. Within three (3) Business
Days following the completion of the Auction, the Sellers will provide the
following additional information with respect to each of the Employees whose
information was provided in Section 4.10(b) of the Sellers Disclosure Schedule:
(i) full name, (ii) work e-mail address, (iii) work telephone number,
(iv) specific recurring allowances paid to employees (if applicable),
(v) supervisor and (vi) pay schedule. Within three (3) Business Days following
the notification from Purchaser to Sellers of any Identified Employee pursuant
to Section 7.1.1, the Sellers will provide Purchaser with the Identified
Employee’s home address. Additionally, provided that Purchaser provides Seller
with proof that an Identified Employee has consented to its release and, if
applicable, transfer across boundaries, the Sellers will provide the Purchaser
with the following additional information with respect to such Identified
Employees as soon as practicable following the receipt by Seller of such proof:
(ix) tax identification number, (x) date of birth, and (xi) gender. In addition,
upon Purchaser’s reasonable request, the Sellers will promptly provide Purchaser
with aggregate census data with respect to gender and age (using five-year
bands) of the Identified Employees’ employee population (without individually
identifying any Identified Employee).

(e) Notwithstanding anything contained in this Agreement or any other agreement
between the Purchaser and the Sellers executed on or prior to the date hereof,
the Sellers shall not have any obligation to make available to the Purchaser or
its

 

84



--------------------------------------------------------------------------------

representatives, or provide the Purchaser or its representatives with, (i) any
Tax Return filed by the Sellers or any of their Affiliates or predecessors or
(ii) any other information, if in each case under subsection (i) and (ii),
making such information available would (A) jeopardize any attorney-client or
other legal privilege or (B) potentially cause the Sellers to be found in
contravention of any applicable Law or contravene any fiduciary duty or
agreement (including any confidentiality agreement with a Third Party to which
the Sellers or any of their Affiliates are a party) between Sellers and a Third
Party, it being understood that the Sellers shall cooperate in any reasonable
efforts and requests for waivers that would enable otherwise required disclosure
to the Purchaser to occur without so jeopardizing privilege or contravening such
Law, duty or agreement.

(f) Promptly following the date of the U.S. Sale Order, the Sellers agree to
provide the Purchaser with access to such documentation, records and databases
to the extent reasonably required to review and assess the Sellers’ use of Open
Source Software incorporated into any of the Products or Services.

SECTION 5.7. Public Announcements. The initial press release relating to this
Agreement shall be a joint press release, the text of which shall be agreed to
by the Purchaser and the Sellers acting reasonably. Unless otherwise required by
applicable Law or by obligations of the Parties or their Affiliates pursuant to
any listing agreement with or rules of any securities exchange, the Parties
hereto shall consult with each other before issuing any other press release or
otherwise making any public statement with respect to this Agreement, the
transactions contemplated hereby or the activities and operations of the other
Party and shall not issue any such release or make any such statement without
the prior written consent of the other Party (such consent not to be
unreasonably withheld or delayed).

SECTION 5.8. Further Actions. From and after the Closing Date, each of the
Parties shall execute and deliver such documents and other papers and take such
further actions as may reasonably be required to carry out the provisions of
this Agreement and the other Transaction Documents to which they are a party and
give effect to the transactions contemplated herein and therein, including the
execution and delivery of such assignments, deeds and other documents as may be
necessary to transfer any Assets as provided in this Agreement, including the
assignment of any Assigned Contract; provided, that subject to Section 5.5, the
Sellers shall not be obligated to make any payment or deliver anything of value
to any Third Party (other than filing and application fees to Government
Entities, all of which shall be paid or reimbursed by the party required to pay
such fees under the Agreement) in order to obtain any Consent to the transfer of
Assets or the assumption of Assumed Liabilities.

SECTION 5.9. Conduct of Business. The Sellers covenant that, subject to any
limitation imposed as a result of being subject to the Bankruptcy Proceedings
and except as (i) the Purchaser may approve otherwise in writing as set forth
below (such approval not to be unreasonably withheld or delayed), (ii) set forth
in Section 5.9 of the Sellers Disclosure Schedule, (iii) otherwise contemplated
or permitted by this Agreement or another Transaction Document, (iv) required by
Law (including any applicable Bankruptcy Laws or by any order of a Bankruptcy
Court), or (v) relates solely to Excluded Assets or Excluded Liabilities, the
Sellers shall and shall cause their Affiliates to (A) conduct the Business and
maintain the Owned Equipment in the Ordinary Course, (B) use efforts that are
commercially reasonable in the context of the Bankruptcy Proceedings and taking
into account employee attrition to continue

 

85



--------------------------------------------------------------------------------

operating the Business (excluding the EMEA Business) as a going concern, and to
maintain the business organizations of the Business (excluding the EMEA
Business) intact and (C) abstain from any of the following actions:

(a) sell or otherwise dispose of material Assets, other than sales of inventory
(including, without limitation, inventory that has been designated as “excess”
or “obsolete” (“E&O Inventory”)) on a basis consistent with past practice;

(b) incur any Lien on any Assets, other than Liens that will be discharged at or
prior to Closing and Permitted Encumbrances;

(c) (i) grant any license or sublicense of any rights under or with respect to
any Transferred Intellectual Property other than licenses to suppliers,
resellers and customers in the Ordinary Course and licenses or sublicenses
granted in accordance with the Intellectual Property License Agreement (if such
agreement were in effect as of the date hereof), or (ii) enter into any
exclusive license agreement that would restrict the Business or the Assets after
the Closing in any material respect or which is in conflict with the provisions
of this Agreement or that would be in conflict with the Intellectual Property
License Agreement if it were in effect as of the date hereof;

(d) increase the rate of cash compensation or other fringe, incentive, equity
incentive, pension, welfare or other employee benefits payable to the Employees,
other than normal periodic increases consistent with past practice or as
required by applicable Law, Contracts or Seller Employee Plans in effect as of
the date hereof, or pursuant to the KEIP or KERP (provided that the Sellers
provide the Purchaser with notice of amendments, modifications, supplements or
replacements to the KEIP as may be approved by the Canadian Court or to the KERP
as may be approved by the Canadian Court or the U.S. Bankruptcy Court), or
increases to welfare benefits that apply to substantially all similarly situated
employees (including the Employees) of the Sellers or the applicable Affiliates
of the Sellers, or (ii) except as otherwise expressly permitted under
Section 5.9, enter into, or increase the benefits or any payments under, any
employment, deferred compensation, severance or other similar agreement or
arrangement with any Employee;

(e) voluntarily terminate or waive any material right under, or materially amend
any Material Contract or any Bundled Contract material to the Business (other
than as necessary to effect the unbundling of any Bundled Contract required with
respect to any other business or business segment of the Sellers), unless such
Contract has become an Excluded Other Vendor Contract, an Excluded 365 Vendor
Contract or a Non-Assigned Contract;

(f) waive, release, assign, settle or compromise any material claim, litigation
or arbitration relating to the Business to the extent that such waiver, release,
assignment, settlement or compromise imposes any binding obligation, whether
contingent or realized, on the Business that will bind the Designated Purchasers
after the Closing Date and is materially adverse to the Business;

(g) fail to make any budgeted capital expenditures with respect to the Business
(excluding the EMEA Business) or make any unbudgeted capital expenditure with

 

86



--------------------------------------------------------------------------------

respect to the Business (excluding the EMEA Business) in excess of $100,000
individually or $250,000 in the aggregate;

(h) enter into any Material Contract for or relating to the Business that cannot
be assigned to the Purchaser;

(i) fail to maintain tangible property which, individually or in the aggregate,
is material to the Business and which is included in the Assets, consistent with
past practice since the filing of the Bankruptcy Proceedings;

(j) enter into, or agree to enter into, any sale-leaseback transactions with
respect to the Business;

(k) take any action, other than actions that an employer in bankruptcy would
take, to cause any employee of the Sellers who would otherwise be an Employee as
of the Closing not to be such an employee (other than termination for cause or
termination of Employees who failed to receive an offer of employment from the
Purchaser or a Designated Purchaser pursuant to this Agreement provided the
Sellers make a reasonable effort to provide notice to the Purchaser prior to
such employment termination);

(l) fail to maintain the material Consents with respect to the Business
(excluding the EMEA Business);

(m) on or before the Closing Date, make or rescind any material election in
relation to Taxes that would materially and adversely impact the Purchaser after
the Closing;

(n) grant any lease, sublease, license, sublicense or other occupancy rights
under or with respect to any portion of Real Property used in the Business
(except with respect to such rights granted to the purchasers of other Nortel
business segments which are co-located at such premises and the effect of which
would not have a material adverse effect on the lease, license or occupancy by
the Purchaser or any Designated Purchaser of such Real Property) or terminate or
surrender or agree to release any Lease, in whole or in part, which is
identified in the Real Estate Terms and Conditions except in accordance with the
Real Estate Terms and Conditions;

(o) construct, or permit to be constructed any capital improvements or major
alterations at any portion of the Real Property used for the Business (excluding
the EMEA Business, except with respect to any capital improvements or major
alterations at any portion of the Real Property required in connection with the
purchase by purchasers of other Nortel business segments), or as otherwise
contemplated in the Real Estate Terms and Conditions;

(p) enter into any Collective Labor Agreement affecting Transferred Employees
except as required by applicable Law; or

 

87



--------------------------------------------------------------------------------

(q) enter into any Contract not to compete in any line of business or geographic
area that would reasonably be expected to bind the Purchaser or any of its
Affiliates after the Closing in any material respect;

(r) enter into any Contract granting an indemnity in respect of intellectual
property infringement or misappropriation other than in the Ordinary Course that
would bind the Purchaser or any of its Affiliates after the Closing in any
material respect, except for those Contracts that will not be, or that the
Purchaser may elect not to have, assigned to the Purchaser hereunder; or

(s) authorize, or commit or agree to take, any of the foregoing actions.

If a Seller desires to take any action described in this Section 5.9, the Main
Sellers may, prior to any such action being taken, request the Purchaser’s
consent via an electronic mail or facsimile sent to the individual(s) at the
addresses listed on Exhibit 5.9. The Purchaser shall respond to such notice in
writing by 11:59 p.m. (New York time) on the second Business Day after the day
of delivery of such electronic mail or facsimile. The failure of the Purchaser
to respond within such two (2) Business Days shall not be deemed to be consent
to such action.

The Purchaser acknowledges and agrees that: (i) prior to the Closing Date, the
Sellers shall exercise, consistent with the terms and conditions of this
Agreement, control and supervision of the Business (excluding the EMEA Business)
and the EMEA Sellers shall exercise, consistent with the terms and conditions of
the EMEA Asset Sale Agreement, the EMEA Business and (ii) notwithstanding
anything to the contrary set forth in this Agreement, no consent of the
Purchaser shall be required with respect to any matter set forth in Section 5.9
or elsewhere in this Agreement to the extent the requirement of such consent
would, upon advice of the Purchaser’s counsel, violate any Law.

SECTION 5.10. Transaction Expenses. Except as otherwise provided in this
Agreement or the Ancillary Agreements, each of the Purchaser and the Sellers
shall bear its own costs and expenses (including brokerage commissions, finders’
fees or similar compensation, and legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby.

SECTION 5.11. Confidentiality.

(a) The Parties acknowledge that the Confidentiality Agreement remains in full
force and effect in accordance with its terms, which are incorporated herein by
reference, and the Parties agree to be bound thereby in the same manner and to
the same extent as if the terms had been set forth herein in full, except that
the Sellers shall be at liberty to disclose the terms of this Agreement to any
court or to any liquidator or in connection with any auction process with
respect to the Business or the Assets approved by the Bankruptcy Court and show
appropriate figures in their administration records, accounts and returns;
provided, that after the completion of the transactions contemplated herein, the
Purchaser’s confidentiality obligations under this Section 5.11 and the
confidentiality agreement between the Purchaser, NNC and its subsidiaries and
Alan Bloom dated March 27, 2009, with respect to information and data relating
to the Business and/or the Assets shall terminate. For greater certainty, the
Purchaser’s confidentiality obligations under the

 

88



--------------------------------------------------------------------------------

third clean team confidentiality agreement between the Purchaser and its
subsidiaries and NNL and its subsidiaries, dated June 19, 2009, shall not
terminate after the completion of the transactions contemplated herein.

(b) Subject to the requirements of the Bankruptcy Laws or as may be imposed by
the Bankruptcy Court or as otherwise required by applicable Law, from and after
the Closing: (i) the Sellers shall, and shall cause their Affiliates to, hold in
confidence all confidential information (including trade secrets, customer
lists, marketing plans and pricing information) of the Sellers relating to the
Business or the Assets; (ii) in the event that the Sellers or an Affiliate
thereof shall be legally compelled to disclose any such information, the Sellers
shall provide the Purchaser with prompt written notice of such requirement so
that the Purchaser may seek a protective order or other remedy; and (iii) in the
event that such protective order or other remedy is not obtained, the Sellers or
their Affiliates shall furnish only such information as is legally required to
be provided.

(c) It is acknowledged by the Purchaser and the Sellers that in the course of
attempting to sell the Assets, one or more of the Sellers has entered into
several confidentiality agreements with Third Parties in respect of information
relating to the Assets and has disclosed such information to certain of those
Third Parties.

(d) Each Seller shall assign to the Purchaser, at or prior to, and with effect
from and after the Closing, all of its rights under any such confidentiality
agreement made by such Seller with any Third Party but only as such
confidentiality agreements relate to the Assets and the Business and only to the
extent that such agreements permit such assignments without the consent of any
Third Party. To the extent such agreements do not permit any assignment without
the consent of any Third Party, at the Purchaser’s request and the Purchaser’s
expense, provided that the Sellers receive an indemnity from the Purchaser in
form and substance satisfactory to the Sellers, to the extent permitted by
applicable Laws and the terms of such confidentiality agreements, shall appoint
the Purchaser as such Sellers’ representative and agent in respect of
confidential information relating to the Business and Assets under such
confidentiality agreements and any amounts recovered or expenses incurred in
enforcing those confidentiality agreements in respect of the Sellers shall
accrue to the benefit of or be for the account of the Purchaser.

(e) Notwithstanding anything to the contrary contained in this Section 5.11,
nothing contained in this Agreement shall be construed as precluding,
prohibiting, restricting or otherwise limiting the ability of the Sellers, the
Sellers’ Affiliates or their respective representatives to: (i) make permitted
disclosures under Section 5.7 or as otherwise permitted under this Agreement;
(ii) make any disclosures that are required by applicable Law; (iii) use or
disclose information that is not exclusive to the Business to the extent
necessary to operate the other business segments of the Sellers or their
Affiliates or otherwise engage in any manner in any business activities
unrelated to the Business; (iv) perform any retained Contracts, whether or not
exclusively related to the Business; or (v) make customary disclosures, subject
to customary confidentiality agreements, regarding information that is not
exclusive to the Business and is primarily related to other business segments of
the Sellers in connection with acquiring, merging or otherwise combining with,
or being acquired by, or selling all or part of their assets to, any Person
(whether in a single transaction or a series of related transactions or whether
structured as an acquisition of

 

89



--------------------------------------------------------------------------------

assets, securities or otherwise). Notwithstanding anything to the contrary
contained in this Section 5.11, nothing contained in this Agreement shall be
construed as precluding, prohibiting, restricting or otherwise limiting the
ability of the Purchaser, the Purchaser’s Affiliates or their respective
representatives to: (i) make permitted disclosures under Section 5.7 or as
otherwise permitted under this Agreement or (ii) make any disclosures that are
required by applicable Law.

SECTION 5.12. Disclosure Schedules and Certain Information.

(a) The Sellers shall submit to the Purchaser via electronic mail or facsimile
sent to the individual(s) at the addresses listed in Exhibit 5.12, every two
(2) weeks, written updates to Section 4.10(b) of the Sellers Disclosure Schedule
with respect to additions, deletions or other status changes of Employees or,
after finalization of the Identified Employees, only with respect to Identified
Employees. The Sellers shall submit to the Purchaser at least three (3) Business
Days prior to the Closing Date, written updates to the Sellers Disclosure
Schedules in respect of Article IV disclosing any events or developments that
occurred or any information learned between the date of this Agreement and the
Closing Date that reflect any matters hereafter arising which, if existing,
occurring or known to the Sellers at the date hereof, would have been required
to be set forth or described in the Sellers Disclosure Schedule in relation to
Article IV.

(b) The Sellers shall give prompt notice to the Purchaser, and the Purchaser
shall give prompt notice to the Sellers, upon obtaining knowledge of the
occurrence or nonoccurrence of any event that, individually or in the aggregate,
would make the timely satisfaction of the conditions set forth in Article IX
impossible or unlikely.

(c) The delivery of any update or notice pursuant to this Section 5.12 shall not
cure any breach of any representation or warranty requiring disclosure of such
matter or otherwise limit or affect the remedies available hereunder to any
party receiving such notice.

SECTION 5.13. Certain Payments or Instruments Received from Third Parties.

To the extent that, after the Closing Date, (a) the Purchaser or any Designated
Purchaser receives any payment or instrument that is for the account of a Seller
according to the terms of this Agreement or relates primarily to any business or
business segment of the Sellers other than the Business, the Purchaser shall,
and shall cause the Designated Purchasers to promptly deliver such amount or
instrument to the relevant Seller, and (b) any of the Sellers receives any
payment that is for the account of the Purchaser or any of the Designated
Purchasers according to the terms of this Agreement or relates primarily to the
Business, the Main Sellers shall, and shall cause the Other Sellers to promptly
deliver such amount or instrument to the Purchaser or the relevant Designated
Purchasers. All amounts due and payable under this Section 5.13 shall be due and
payable by the applicable Party in immediately available funds, by wire transfer
to the account designated in writing by the relevant Party. Notwithstanding the
foregoing, each Party hereby undertakes to use reasonable best efforts to direct
or forward all bills, invoices or like instruments to the appropriate Party.

 

90



--------------------------------------------------------------------------------

SECTION 5.14. Non-Assignable Contracts.

(a) To the extent that any Seller Contract or any Seller Consent is not capable
of being assigned under Section 365 of the U.S. Bankruptcy Code (or, if
inapplicable, pursuant to other applicable Laws or the terms of such Contract or
Consent) to the Purchaser or a Designated Purchaser at the Closing without the
Consent of the issuer thereof or the other party thereto or any Third Party
(including a Government Entity) (collectively, the “Non-Assignable Contracts”),
this Agreement will not constitute an assignment thereof, or an attempted
assignment, unless any such Consent is obtained.

(b) For the purposes of this Agreement (including Section 5.14(a) and all
representations and warranties of the Sellers contained herein), the relevant
Sellers shall be deemed to have obtained all required Consents in respect of the
assignment of any 365 Vendor Contract and 365 Customer Contract if, and to the
extent that, pursuant to the U.S. Sale Order, the Sellers are authorized to
assume and assign to the Purchaser or Designated Purchasers such Seller Contract
pursuant to Section 365 of the U.S. Bankruptcy Code and any applicable Cure Cost
has been, or will be, satisfied as provided in Section 2.1.7. In furtherance
thereof, the U.S. Bidding Procedures Order shall contain procedures, in form and
substance acceptable to the Purchaser, for obtaining U.S. Bankruptcy Court
approval that all 365 Contracts other than the Non-Assignable Contracts can and
shall be assigned to the Purchaser on the Closing Date.

SECTION 5.15. Bundled Contracts.

(a) Section 5.15 of the Sellers Disclosure Schedule lists each Contract that the
Sellers or their Affiliates have entered into prior to the date hereof providing
for the sale or provision of Products and/or Services and the sale or provision
of other products and services of the Sellers or their Affiliates (each, a
“Bundled Contract”).

(b) During the period from the date hereof until the Auction, the Sellers and
their Affiliates shall cooperate (consistent with applicable Laws and any
confidentiality restrictions requiring consent of Third Parties) with the
Purchaser in developing a strategy with respect to transitioning each customer
of the Business that is party to a Bundled Contract by, among other things,
making available those employees who are responsible for managing the customer
relationship with each such customer, by providing unredacted copies of all
Contracts to which any Seller is a party (or in the case of Bundled Contracts,
the portions of such Bundled Contracts as are applicable to the Business) with
each of the top 40 customers of the Business by revenue for the year ended
December 31, 2008 (other than pricing information and other competitive
sensitive information the sharing of which Sellers or their representatives
reasonably determine may violate applicable Law) and such other information as
the Purchaser may reasonably request, which disclosures shall be subject to the
Confidentiality Agreement. On or before the date that is five (5) Business Days
after the date of the Auction, the Purchaser shall notify the Sellers of those
counterparties to Bundled Contracts with which the Purchaser elects to attempt
to negotiate alternative arrangements (effective as of and conditioned upon the
Closing) (“Alternative Arrangements”) directly with such counterparty to such
Bundled Contract, including without limitation, such counterparty’s purchase or
sale of items under an existing Contract between such counterparty and the
Purchaser or the entry into a new contract covering the

 

91



--------------------------------------------------------------------------------

Products and Services. Promptly following the later of (x) the entry of the U.S.
Sale Order and (y) the receipt of HSR Approval and Competition Act Approval, the
Sellers and their Affiliates shall (i) provide such competitive sensitive
information as was redacted pursuant to the first sentence of this subsection
(b) in such a manner, and subject to, Section 5.6(c) so as not to violate any
applicable Law and (ii) cooperate with the Purchaser with respect to the
negotiation of any such Alternative Arrangements, including without limitation,
by making introductions to customers with whom the Purchaser does not have an
existing customer relationship, by, subject to applicable Law, participating in
telephone calls and meetings with such customers and by providing such forecast
and other information as is necessary to assist the Purchaser negotiate such
Alternative Arrangements. The Purchaser agrees that any Alternative Arrangements
it reaches with counterparties shall, effective as of the occurrence of the
Closing, expressly release each Seller that is a party to the affected Bundled
Contract from any obligations and Liabilities under such Bundled Contract from
and after the Closing Date as they relate to the Products and Services sold or
provided after the Closing Date.

(c) With respect to those Bundled Contracts other than those which the Purchaser
has elected to negotiate Alternative Arrangements, promptly following the later
of (i) the entry of the U.S. Sale Order and (ii) the receipt of HSR Approval and
Competition Act Approval, the Purchaser and the Sellers shall cooperate to
jointly contact each party thereto including without limitation, by making such
contacts (by phone or in person) as may be reasonably requested by Purchaser and
by sending a joint letter, in form and substance satisfactory to each of Sellers
and Purchaser notifying the counterparty to each such Bundled Contract of the
transactions and requesting the counterparty to agree to amend such Bundled
Contract from and after the Closing Date so as to delete all obligations and
Liabilities therefrom as they relate to the Products and the Services and enter
into a new Contract (effective as of, and conditioned upon the occurrence of,
the Closing) with the applicable customer and which only relates to Products and
Services, in which event such new Contract shall be deemed to be a Seller
Contract, provided, however, that the Sellers shall be under no obligation to
compromise any right, asset or benefit or to expend any amount or incur any
Liabilities in obtaining such arrangements, and the failure to enter into such
arrangements shall not entitle the Purchaser to terminate this Agreement, fail
to complete the transactions contemplated hereby or reduce the Purchase Price
payable hereunder (except as otherwise provided in Section 2.2.1); provided,
further, that without the express written consent of Purchaser, Sellers shall
not agree to amend the material terms of any Bundled Contract as a condition of
such counterparty agreeing to amend the Bundled Contract in the manner set forth
in this subsection (c) and if so requested, Sellers shall notify Purchaser and,
unless Purchaser consents to such amendment, Sellers shall not enter into a new
Contract with such customer as set forth in this subsection (c) but shall
instead enter into a Subcontract Agreement with respect to such Bundled Contract
as provided in subsection (d) below. Each of the Sellers and the Purchaser shall
notify the other Party if any customer has contacted such Party with regard to
the matters set forth in this Section 5.15 and shall keep such other Party
reasonably informed regarding the content of any discussions with the customer.

(d) For those Bundled Contracts for which the arrangements mentioned in
Section 5.15 (a) – (c) have not been entered into by January 25, 2010 or such
later date as

 

92



--------------------------------------------------------------------------------

the Parties may mutually agree, the Sellers and the Purchaser shall use
commercially reasonable efforts to enter into one or more Subcontract Agreements
between the Sellers and the Purchaser or the applicable Designated Purchaser
with respect to such Bundled Contracts on such terms as are reasonably
satisfactory to each of them; provided that (x) nothing in this Section 5.15
shall require the Sellers to renew any Bundled Contract once it has expired,
(y) the Sellers shall have the right, any time after the date that is one
(1) year after the Closing Date, to exercise any right to terminate any Bundled
Contract, and (z) the Sellers shall be under no obligation to compromise any
right, asset or benefit or to expend any amount or incur any Liabilities in
order to comply with its obligations under this sentence.

SECTION 5.16. Post-Closing Assistance for Litigation.

(a) After the Closing, the Purchaser shall, upon the request of the Sellers and
at the Sellers’ cost (including reimbursement of reasonable out of pocket
expenses of the Purchaser and the Designated Purchasers and payment of a
reasonable per diem to the Purchaser or a Designated Purchaser which per diem
shall be based on the total compensation of the affected Transferred Employees
at the time), require the Transferred Employees to make themselves reasonably
available at reasonable times and cooperate in all reasonable respects with the
Sellers and their Affiliates in the preparation for, and defense of, any
lawsuit, arbitration or other Action (whether disclosed or not disclosed in the
Sellers Disclosure Schedule) filed or claimed against the Sellers or any of
their Affiliates or any of the respective agents, directors, officers and
employees of the Sellers and their Affiliates, whether currently pending or
asserted in the future, concerning the operation or conduct of the Business
prior to the Closing Date; provided, however, that the obligations of the
Purchaser hereunder shall only extend to the Transferred Employees who remain
employed by the Purchaser or a Designated Purchaser as of the date of the
Sellers’ request and shall not apply to former employees no longer employed by
the Purchaser or a Designated Purchaser as of such date and shall not require
the Purchaser or a Designated Purchaser to continue the employment of any such
employee.

(b) After the Closing, the Sellers shall, upon the request of the Purchaser, and
at the Purchaser’s cost (including reimbursement of reasonable out of pocket
expenses of the Sellers and payment of a reasonable per diem to the Sellers
which per diem shall be based on the total compensation of the affected
employees at the time), require their employees that were not Transferred
Employees to make themselves reasonably available and cooperate in all
reasonable respects with the Purchaser and the Designated Purchasers and their
Affiliates in the preparation for, and defense of, any lawsuit, arbitration or
other Action filed or claimed against the Purchaser, any of the Designated
Purchasers, any of their Affiliates or any of the respective agents, directors,
officers and employees of any of the foregoing, whether currently pending or
asserted in the future, concerning the operation or conduct of the Business
prior to the Closing Date; provided, that the obligations of the Sellers or
their Affiliates under this Section 5.16(b) shall only extend to the employees
of such Sellers or Sellers’ Affiliates as of the date of the Purchaser’s request
and shall not apply to former employees no longer employed by such Sellers or
Sellers’ Affiliates as of such date and shall not require such Sellers or
Sellers’ Affiliates to continue the employment of any such employee.

 

93



--------------------------------------------------------------------------------

SECTION 5.17. Tangible Asset Removal. Except as otherwise set forth in the Real
Estate Terms and Conditions and the Real Estate Agreements, the Purchaser shall,
and shall cause the relevant Designated Purchasers to remove all tangible Assets
from all premises owned or leased by the Sellers or their Affiliates that are
not being leased, subleased or licensed to the Purchaser or any Designated
Purchaser in accordance with the Real Estate Terms and Conditions within sixty
(60) days after the Closing Date; provided, however, that in the event that the
Sellers notify the Purchaser in writing that the Sellers desire, or are
required, to vacate earlier, (i) the Sellers shall have the right by written
notice to the Purchaser to require the Purchaser to remove all tangible Assets
from all premises owned or leased by the Sellers or their Affiliates prior to
the date that is thirty (30) days after the Closing Date or (ii) the Sellers may
remove and store all tangible Assets at the Sellers’ sole cost and expense until
the date that is sixty (60) days after the Closing Date. The Sellers shall
cooperate with such efforts, including by providing access to such facilities
during normal business hours or where necessary to minimize disruption to the
Business and to the other businesses of the Sellers, to provide reasonable
access during non-working hours for the purpose of facilitating such removal.

SECTION 5.18. Termination of Overhead and Shared Services and Intercompany
Licensing Arrangements.

(a) The Purchaser acknowledges and agrees that, except as otherwise expressly
provided in the Transition Services Agreement, effective as of the Closing Date
(i) all Overhead and Shared Services provided to the Business (excluding the
EMEA Business and except the Transferred Overhead and Shared Services) shall
cease and (ii) the Sellers or their Affiliates shall have no further obligation
to provide any Overhead and Shared Services to the Business (excluding the EMEA
Business).

(b) The Sellers shall, on or before Closing, provide the Purchaser with
reasonable evidence confirming that Nortel Networks S.A. has agreed:

(i) not to assert its Intellectual Property and exclusive license rights, if
any, in a manner that could restrict or conflict with the ability of the
Purchaser or its successors, assigns, licensees, sub-licensees or customers to
operate in the field of the Business and its natural evolutions; and

(ii) to the fullest extent permitted under French Law, to relinquish, waive and
terminate all its Intellectual Property and license rights (including any
enforcement rights) to the extent (but only to the extent) that they relate to
the Intellectual Property that is sold or licensed to the Purchaser in
connection with the sale of the Business.

(c) The Sellers (other than NNL) shall, on or before Closing, provide the
Purchaser with Appropriate License Termination agreements (as defined in the
IFSA) executed by each of them and shall use commercially reasonable efforts to
obtain and provide the Purchaser with Appropriate License Termination agreements
from each of their Affiliates who are not Sellers.

SECTION 5.19. Financing. Notwithstanding anything to the contrary set forth
herein, the Purchaser acknowledges and agrees that (i) its obligations to
consummate the

 

94



--------------------------------------------------------------------------------

transactions contemplated by this Agreement are not conditioned or contingent in
any way upon receipt of any financing and the failure to consummate the
transactions contemplated herein as a result of the failure to obtain financing
shall constitute a breach of this Agreement by the Purchaser (including its
obligations pursuant to Section 2.3).

SECTION 5.20. Insurance Matters.

(a) The Purchaser acknowledges and agrees that coverage of the assets, tangible
or intangible property, Liabilities, ownership, activities, businesses,
operations, current and former shareholders, and current and former directors,
officers, employees and agents of, the Business (excluding the EMEA Business)
(collectively, the “Covered Assets and Persons”) under all current or previous
insurance policies of the Sellers and their Affiliates, including, without
limitation, all environmental, directors’ and officers’ Liability, fiduciary
Liability, employed lawyers, property and casualty flood, ocean marine,
contaminated products and all other insurance policies or programs arranged or
otherwise provided or made available by the Sellers or their Affiliates that
cover (or covered) any of the Covered Assets and Persons at any time prior to
the Closing (the “Seller Insurance Policies”) shall cease as of the Closing Date
and the Covered Assets and Persons will be deleted in all respects as insured
(or additional insured, as the case may be) under all Seller Insurance Policies.
Except as expressly provided herein, the Sellers shall retain any rights to,
including any right to any proceeds received in respect of, any claim pending as
of the date hereof or made after the date hereof under any Seller Insurance
Policy, even if such claims relates to the capital assets or properties of the
Business (excluding the EMEA Business).

(b) If after the Closing Date the Purchaser or the Sellers (or any of their
respective Affiliates) reasonably require any information regarding claim data
or other information pertaining to a claim or an occurrence reasonably likely to
give rise to a claim (including any pre-Closing claims under the Seller
Insurance Policies that are to be covered under the retrospective component of
the new insurance policy) in order to give notice to or make filings with
insurance carriers or claims adjustors or administrators or to adjust,
administer or otherwise manage a claim, then the Sellers or the Purchaser, as
the case may be, shall cause such information to be supplied to the other (or
their designee), to the extent such information is in their possession and
control or can be reasonably obtained by the Sellers or the Purchaser (or their
respective Affiliates), as applicable, promptly upon a written request
therefore. If the Purchaser desires access to, and utilization of, claims data
or information maintained by an insurance company or other Third Party in
respect of any claim (including any pre-Closing claims under any Seller
Insurance Policies that are covered under the retrospective component of the new
insurance policies), the Purchaser shall be exclusively responsible for
acquiring from such insurance company or Third Party, at the Purchaser’s sole
cost and expense, the rights necessary to permit them to obtain access to and
utilization of such claims data or information. If any Third Party requires the
consent of the Sellers or any of their Affiliates to the disclosure of such
information, such consent shall not be unreasonably withheld.

(c) Prior to Closing, the Sellers shall maintain the Seller Insurance Policies,
or in the event any such policies are cancelled or otherwise terminated, shall
obtain other substantially comparable insurance policies that have the same
coverage limits and

 

95



--------------------------------------------------------------------------------

deductibles or self-retention amounts. In respect of insurance claims relating
to the Owned Equipment (excluding for the purposes of this Section 5.20(c), any
fixtures and improvements forming part of the Carling Property) or the premises
subject to a Real Estate Agreement (except for the Carling Property) occurring
prior to Closing, the following provisions shall apply:

(i) The Sellers shall make and diligently pursue any applicable insurance claims
related to damage or destruction to any Owned Equipment wherever located.

(ii) If and to the extent that any Owned Equipment, wherever located, is
destroyed or damaged prior to Closing, and is not replaced or repaired or
restored to its condition prior to such damage or destruction, then at Closing,
the Sellers shall pay to the Purchaser the amount of any net insurance proceeds
received (or which would have been received had the Sellers maintained the
Seller Insurance Policies) in respect of such Owned Equipment that have not been
applied to repair, replacement or restoration, as applicable, and assign any
such claim and the rights to receive the proceeds of any such claim that has not
yet been finally adjusted. In the event that insurance proceeds would have been
available but for the Sellers’ failure to maintain the Seller Insurance
Policies, or due to the rights of any superior lender, then in such event, the
Purchase Price shall be reduced by an amount equal to the cost of repair, or, if
destroyed or damaged beyond repair, by an amount equal to the cost of replacing
the Owned Equipment so damaged or destroyed with equipment of comparable age and
condition.

(iii) Except in respect of the Carling Property, if and to the extent that any
leasehold improvements at any premises subject to a Real Estate Agreement are
destroyed or damaged prior to Closing, then to the extent of the receipt of
insurance proceeds relating to such damage or destruction by the Sellers or
which would have been received had the Sellers complied with the Seller
Insurance Policies, or tenant’s insurance requirements under the applicable
Lease, as applicable (but excluding any proceeds related to business
interruption insurance or related to any part of any premises in the applicable
building not forming part of the premises subject to a Real Estate Agreement)
the Sellers shall be responsible to the extent required under the terms of the
applicable Lease, to utilize such insurance proceeds received to restore the
applicable improvements and leasehold improvements in accordance with the
provisions of the applicable Lease. To the extent that any Real Property which
is the subject of a Real Estate Agreement is destroyed or damaged after Closing,
the applicable terms of the applicable Real Estate Agreement shall apply; and to
the extent that the subject Real Estate Agreement provides that it is the
responsibility of the landlord to repair or restore any destruction or damage to
real or personal property, the Sellers shall make and diligently pursue any
applicable claims against the landlord related to such damage or destruction.

(d) If and to the extent that the Carling Property is destroyed or damaged prior
to Closing and the Purchaser does not elect to terminate this Agreement pursuant
to

 

96



--------------------------------------------------------------------------------

Section 10.1(f), hereof, then to the extent of the Sellers’ receipt of insurance
proceeds relating to such damage or destruction or which would have been
received had the Seller maintained the Seller Insurance Policies, (but excluding
any proceeds related to business interruption insurance), and subject to the
rights of any superior landlord or mortgagee in respect of the Carling Property,
the Sellers shall be responsible to the extent required under the terms of the
Carling Property Lease Agreements (as if such Lease Agreements were in effect
prior to Closing and as if the landlord were required to restore tenant
improvements in the same manner as other improvements) to restore the applicable
improvements and fixtures to a condition substantially comparable to the
condition prior to such damage or destruction. In the event that (i) insurance
proceeds are not immediately available to the Sellers on Closing for purposes of
the repair and restoration of the Carling Property (including any fixtures and
tenant improvements forming a part thereof); or (ii) insurance proceeds would
have been available but for the Sellers’ failure to maintain the Seller
Insurance Policies, or due to the rights of any superior landlord or mortgagee,
the Purchaser may withhold from the Purchase Price due on Closing and pay into
the Escrow Account an amount equivalent to the aggregate cost of repairing such
damage and restoring the Carling Property (including any fixtures and
improvements forming a part thereof) to a condition substantially comparable to
the condition prior to such damage or destruction (such cost to be determined by
an independent and qualified architect or engineer mutually acceptable to the
Sellers and Purchaser, each acting reasonably). The provisions of Article II.C
of the Real Estate Terms and Conditions shall apply mutatis mutandis in respect
of these escrow amounts and the completion of the repair and restoration works.
To the extent that the Carling Property is destroyed or damaged after Closing,
the terms of the Carling Property Lease Agreements shall apply.

SECTION 5.21. Sellers Deposits, Guarantees and Other Credit Support of the
Business.

(a) Following the Closing, the Purchaser shall, or shall cause the applicable
Designated Purchaser to, cooperate with the Sellers to procure the return and/or
release by the applicable counterparty, as soon as reasonably practicable, of
any lease security deposits given by the Sellers under any Leases that are
Assigned Contracts or any deposits, bonds or other security posted in connection
with Assigned Contracts and that are set forth in Section 5.21(a) of the Sellers
Disclosure Schedule (which such Section of the Sellers Disclosure Schedule may
be updated by the Sellers upon notice to the Purchaser up until three
(3) Business Days prior to the Closing Date) (the “Security Deposits”),
including where required by the applicable counterparty, offering to post such
Security Deposits on terms and conditions no less favorable than offered to such
Seller by such counterparty. Except as required by the immediately preceding
sentence, the Purchaser shall in no event be required to provide any replacement
financial security or any financial security or other deposits with respect to
any premises leased pursuant to any lease or sublease arrangement with any
Seller, all of which shall be the sole responsibility of the Seller.

(b) The Purchaser shall, or shall cause the applicable Designated Purchaser to,
hold the Sellers and their Affiliates harmless from and against any and all
Losses suffered by the Sellers and their Affiliates resulting from, or relating
to, the failure of the Purchaser or the applicable Designated Purchaser, as the
case may be, to procure the return and/or release of the Security Deposits to
the relevant Seller in accordance with Section

 

97



--------------------------------------------------------------------------------

5.21(a); provided, however, that (i) the Purchaser shall have no liability to
the Sellers and their Affiliates pursuant to this Section 5.21(b) unless the
Sellers and their Affiliates assign to the Purchaser all of the Sellers’ and
their Affiliates’ right, title and interest in the unreturned Security Deposits
and (ii) the Purchaser’s liability to the Sellers and their Affiliates shall be
limited, in each case, to the amount of such Security Deposits.

SECTION 5.22. Use of Sellers’ Trademarks. Except as expressly provided in the
Trademark License Agreement, as of the Closing Date, the Purchaser shall not
have the right to use the name “Nortel” or any Trademarks owned by the Sellers
or any of their Affiliates or any other mark employing the word “Nortel” or any
part or variation of any of the foregoing or any confusingly similar Trademarks
to any of the foregoing (collectively, the “Sellers’ Trademarks”).

SECTION 5.23. Accessible Information. After the Closing, the Purchaser shall
have the right to reasonably request from the Main Sellers copies of all books,
records, files, documentation and sales literature (other than Tax records and
Employee Records, except as provided in Sections 5.6(d) and 7.4(d)) in the
possession or under control of the Sellers and held or used in the Business
(other than records to the extent prohibited by applicable Law), to which the
Purchaser in good faith determines it needs access for bona fide business or
legal purposes. The Sellers shall use commercially reasonable efforts to, or
cause their Respective Affiliates to use commercially reasonable efforts to,
provide such copies to the Purchaser (at the Purchaser’s expense) as soon as
reasonably practicable; provided, that the Sellers shall be allowed to redact
any such requested document in order to delete any information and data relating
to business segments of any such Seller and its Respective Affiliates not
included in the Business; provided, further, that nothing herein shall require
the Sellers to (i) disclose any information to the Purchaser if such information
disclosure would jeopardize any attorney-client or legal privilege or
(ii) contravene any applicable Law, fiduciary duty or agreement (including any
confidentiality agreement to which the Sellers or any of their Affiliates is a
party); it being understood, that the Sellers shall cooperate in any reasonable
efforts and requests for waivers that would enable otherwise required disclosure
to the Purchaser to occur without so jeopardizing privilege or contravening such
Law, duty or agreement).

SECTION 5.24. Maintenance of Books and Records. After the Closing, each Primary
Party shall, and shall cause its Affiliates to, preserve, until at least the
third (3rd) anniversary of the Closing Date (or, in the case of Tax records
(including VAT records), such later date as may be required by Law), all
pre-Closing Date records to the extent relating to the Business possessed or to
be possessed by such Person. After the Closing Date and up until at least the
third (3rd) anniversary of the Closing Date, upon any reasonable request from
any Primary Party or its representatives, the other Primary Party shall, and/or
shall cause the Person holding such records to, (a) provide to the requesting
Primary Party or its representatives reasonable access to such records during
normal business hours and (b) permit the requesting Primary Party or its
representatives to make copies of such records, in each case at no cost to the
requesting Primary Party or its representatives (other than for reasonable
out-of-pocket expenses). In addition, in the event that the financial statements
of the Business are audited for any period prior to the Closing Date, upon
execution of a customary access letter if required, the requesting Primary Party
and its representatives (including their outside accountants) shall be granted
access to all relevant documents and information in connection with the
requesting Primary Party completing the audit of its accounts for the 2009
fiscal year; provided, however,

 

98



--------------------------------------------------------------------------------

that nothing herein shall require the non-requesting Primary Party to disclose
any information to the requesting Primary Party if such disclosure would
jeopardize any attorney-client or other legal privilege or contravene any
applicable Law, fiduciary duty or agreement (it being understood that the
non-requesting Primary Party shall cooperate in any reasonable efforts and
requests for waivers that would enable otherwise required disclosure to the
requesting Primary Party to occur without so jeopardizing privilege or
contravening such Law, duty or agreement). Such records may be sought under this
Section 5.24 for any reasonable purpose, including to the extent reasonably
required in connection with accounting, litigation, federal securities
disclosure or other similar needs of the requesting Primary Party (other than
claims between the Primary Parties or any of their respective Subsidiaries under
this Agreement or any Ancillary Agreement). Notwithstanding the foregoing, any
and all such records may be destroyed by the non-requesting Primary Party if the
non-requesting Primary Party sends to the requesting Primary Party written
notice of its intent to destroy such records, specifying in reasonable detail
the contents of the records to be destroyed; (i) such records may then be
destroyed after the 60th day following such notice unless the requesting Primary
Party notify the destroying party that the requesting Primary Party desire to
obtain possession of such records, in which event the non-requesting Primary
Party shall transfer or cause to be transferred the records to the requesting
Primary Party and the requesting Primary Party shall pay all reasonable expenses
of the non-requesting Primary Party in connection therewith, and (ii) neither
Primary Party shall be required to provide the other Party access to, or copies
of any of its Tax records.

SECTION 5.25. Certain Ancillary Agreements. The Primary Parties shall use their
commercially reasonable efforts to:

(a) promptly negotiate in good faith with the relevant contract manufacturers
and finalize the terms of the Contract Manufacturing Inventory Agreements based
on the term sheet attached hereto as Exhibit 1.1;

(b) promptly negotiate in good faith with the LGN Joint Venture with respect to
the LGN/Korea Distribution Agreement;

(c) promptly negotiate in good faith with NETAS with respect to the NETAS
Distribution Agreement;

(d) negotiate in good faith with the relevant counterparties with respect to the
Mutual Development Agreement, the Seller Supply Agreement, the NGS Distribution
Agreement and the EFA Development Agreement;

(e) negotiate in good faith with respect to any Subcontract Agreement;

(f) on or before the Closing and subject to the completion prior to Closing of
the negotiation of each such agreement to the mutual satisfaction of each party
thereto, enter into the Contract Manufacturing Inventory Agreements, the
LGN/Korea Distribution Agreement and the NETAS Distribution Agreement, the
Mutual Development Agreement, the Seller Supply Agreement, the NGS Distribution
Agreement and the EFA Development Agreement, each as negotiated and finalized
pursuant to this Section 5.25; and

 

99



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Primary Parties shall have no obligation to
enter into any of the agreements described in this Section 5.25 unless each of
them are satisfied, in their sole and absolute discretion with the terms thereof
and it shall not be a breach of this Agreement to fail to enter into such
agreements before, on or after the Closing Date; provided however, that the
Parties acknowledge that the failure to enter into any such Agreement shall not
be deemed a failure of any condition precedent to any Party’s obligations
hereunder. In the event that the Purchaser is unable prior to the Closing to
negotiate terms and conditions for the Seller Supply Agreement that are
satisfactory to it in its sole discretion, the Purchaser may by written notice
to the Sellers given by January 18, 2010 elect to require that the Sellers
purchase such amount of the components and other products intended to be
supplied under the Seller Supply Agreement and such components and other
products shall be transferred to the Purchaser as part of the Owned Inventory
hereunder.

SECTION 5.26. Additional Financial Statements. The Sellers shall use
commercially reasonable efforts to cause KPMG (as their independent accountants)
to complete the audit of the combined carve-out (A) balance sheets for the
Business at December 31, 2007 and 2008, (B) related statements of earnings and
cash flows of the Business for the fiscal years ended December 31, 2007 and
2008, and (C) balance sheet for the Business at September 30, 2009, and (D) the
related statements of earnings and cash flows of the Business for the nine
(9) month period ending on September 30, 2009 and (E) only if the Closing Date
is February 12, 2010 or later, a balance sheet for the Business at December 31,
2009 and related statements of earnings and cash flows of the Business for the
fiscal year ended December 31, 2009 (any such balance sheets and statements of
earnings and cash flows, collectively, the “Audited Financial Statements”) and
to deliver to the Purchaser as promptly as practicable, and in any event within
three (3) Business Days of receipt thereof the Audited Financial Statements. The
Sellers shall use commercially reasonable efforts to prepare and furnish the
Purchaser with any other financial and other pertinent information regarding the
Business as may be reasonably requested by the Purchaser, including all
financial statements (including, to the extent required, unaudited combined
carve-out financial statements of the Business as of the end of and for the nine
(9) month period ended September 30, 2008, the “Unaudited September 30, 2008
Financial Statements”) and financial data, in each case of the type required by
Regulation S-X and Regulation S-K under the Securities Act or in order for the
Purchaser to comply with its financial reporting obligations as established by
the SEC under the Exchange Act. The Sellers shall provide the Purchaser and its
representatives with such cooperation and information as they shall reasonably
request in connection with the Purchaser’s compliance with its obligations under
Section 8.1(a) hereof, or in order for the Purchaser to comply with its
obligations as established by the SEC under the Securities Act and the Exchange
Act.

SECTION 5.27. Securities Compliance. The Purchaser shall notify NASDAQ of the
listing of the Shares as required by the NASDAQ listing rules prior to the
Closing Date.

SECTION 5.28. Transition Services. Section 5.28 of the Sellers Disclosure
Schedule addresses certain matters related to the Transition Services Agreement
and the services to be performed by certain Affiliates of the Sellers for the
Purchaser. The Parties agree that the terms and conditions set forth in
Section 5.28 of the Sellers Disclosure Schedule are incorporated by reference
herein and form a part of this Agreement.

 

100



--------------------------------------------------------------------------------

SECTION 5.29. Standstill Period.

(a) From the date of this Agreement until the entry of the U.S. Bidding
Procedures Order, and from the date of the conclusion of the Auction until the
Closing Date or termination of this Agreement, neither any Seller nor any
Affiliate of any Seller shall, directly or indirectly through any of its
authorized representatives, (i) solicit, initiate or encourage or engage in
discussions or negotiations with respect to any proposal or offer from any
Person (other than the Purchaser or its Affiliates) relating to in each case any
acquisition, divestiture, recapitalization, business combination or
reorganization of or involving all or a substantial part of the business and
operations of the Business (a “Competing Transaction”), (ii) furnish any
information with respect to, or participate in, or assist, any effort or attempt
by any Person to do or seek a Competing Transaction, (iii) execute any letter of
intent or agreement providing for a Competing Transaction, or (iv) seek or
support Bankruptcy Court approval of a motion or Order inconsistent with the
transactions contemplated herein, provided, however, that nothing contained
herein shall prohibit the Sellers from providing any Person with the bidding
procedures for the sale of the Business and related documents, answering
questions about the bidding procedures for the sale of the Business, announcing
the execution of this Agreement or the Auction or selecting an Alternate Bid (as
such term is defined in the U.S. Bidding Procedures Order) at Auction and
obtaining approval of such Alternate Bid as an alternate bid; and provided that
nothing herein shall limit the Sellers’ ability to negotiate, file, seek
approval of or consummate a Sponsored Reorganization Plan prior to the
completion of the Auction.

(b) Notwithstanding the foregoing, the Sellers may provide continued access to
written due diligence materials about the Business in an electronic data room
(including written responses to requests for information made after the date
hereof), to only such Person or Persons that (i) have access to such electronic
data room as of the date hereof, and (ii) have satisfied the requirements of
paragraph (a) of the “Participation Requirements” of the U.S. Bidding Procedures
Order within ten (10) Business Days from the date hereof, it being understood
that, during such ten (10) Business Day period, the Sellers will be allowed to
(x) request such Persons to enter into amendments to their existing
confidentiality agreements in order to render them compliant with the
requirements of the bidding procedures for the sale of the Business, (y) discuss
and negotiate such amendments with those Persons, and (z) execute such
amendments, and each such action shall not constitute a breach of this
Section 5.29, provided, however, that the Sellers must provide the Purchaser at
least equivalent access to all such written due diligence materials.

(c) Without prejudice to any other methods or actions that may result in the
cure of any breach of this Section 5.29, the Parties acknowledge and agree that
in the event that any officer or other employee of any Seller acting alone
(without the assistance of outside advisors) in violation of a corporate policy
approved by the board of directors of NNC takes an action that constitutes a
breach of Section 5.29(a)(i) but does not constitute a breach of any other
clause of this Section 5.29, such breach shall be deemed cured in the event such
action ceases and one or more of the Sellers notifies the counterparty or
counterparties to the potential Competing Transaction in writing that the
Sellers will not undertake such Competing Transaction, in each case no later
than the fifth (5th) day after the Sellers become aware of such breach (for such
purposes excluding the knowledge of the employee or officer whose action
constitutes such breach), provided that such action that

 

101



--------------------------------------------------------------------------------

constituted the breach did not involve substantive negotiations regarding the
terms of such Competing Transaction.

SECTION 5.30. Hazardous Materials at the Carling Property.

(a) The Sellers acknowledge that the Purchaser and any Designated Purchaser did
not cause or contribute to, and shall not be liable or responsible for, any
currently or formerly existing Hazardous Materials contamination in, under, at,
near or migrating from, to or through the Carling Property prior to or at the
Closing Date.

(b) The Sellers that own and lease the Carling Property and the Purchaser agree
that the relevant Sellers and the Purchaser or a Designated Purchaser shall
include in the Carling Property Lease Agreements: (i) an acknowledgement that
the Purchaser or a Designated Purchaser did not cause or contribute to, and
shall not be liable or responsible for, the currently or formerly existing
Hazardous Materials contamination in, under, at, near or migrating from, to or
through the Carling Property prior to or at the commencement of the Carling
Property Lease Agreements; (ii) an indemnity by the relevant Sellers in favor of
the Purchaser and any Designated Purchaser for (A) any Liabilities, including
any Order, arising (directly or indirectly) out of or relating to any currently
or formerly existing Hazardous Materials contamination in, under, at, near or
migrating from, to or through the Carling Property prior to or at the
commencement of the Carling Property Lease Agreements and (B) if and to the
extent caused by Sellers, any Liabilities, including any Order, arising
(directly or indirectly) out of or relating to any Hazardous Materials
contamination in, under, at, near or migrating from, to or through the Carling
Property; and (iii) an indemnity by the Purchaser or Designated Purchaser, as
the case may be, in favor of the Sellers for, if and to the extent caused by the
Purchaser or Designated Purchaser, as the case may be, any Liabilities, if and
to the extent caused by the Purchaser or Designated Purchaser, as the case may
be, including any Order, arising (directly or indirectly) out of or relating to
any Hazardous Materials contamination in, under, at, near or migrating from, to
or through the Carling Property after the commencement of the Carling Property
Lease Agreements.

SECTION 5.31. Montreal Premises and Other Real Estate. Before, on and after the
Closing Date, the Parties shall take such actions as are contemplated by, and
comply with, the Real Estate Terms and Conditions which shall be incorporated
herein by reference. Without limiting the foregoing, at the Closing, the
Purchaser and/or a Designated Purchaser and each applicable Seller shall enter
into an Occupancy Agreement with respect to each Critical Location (identified
in the Real Estate Terms and Conditions) and shall enter into a license
agreement with respect to each Short-Term Licensed Property location which the
Purchaser shall be licensed to occupy following the Closing Date, in each case
on the terms and conditions specified in the Real Estate Terms and Conditions.

SECTION 5.32. Right to Exclude.

(a) At any time prior to the date of the Auction, the Purchaser may elect, by
written notice to the Main Sellers, but without any effect on the Purchase Price
or the Purchaser’s obligation to offer employment to at least the numbers of
Employees set out in Section 7.1.1, to designate as Excluded Assets all of the
assets, interests and rights of any

 

102



--------------------------------------------------------------------------------

Other Seller other than any Other Seller with respect to which it has previously
made an election under Section 2.2.3 if it is the case that, absent such
election, by consummating the transactions contemplated hereby, the Purchaser or
a Designated Purchaser would be reasonably likely to succeed to Liabilities of
such Other Seller that are not Assumed Liabilities hereunder, or Liabilities of
such Other Seller would be reasonably likely to be transferred to, or assumed
by, the Purchaser or a Designated Purchaser, whether by operation of Law or
otherwise (including, without limitation, any Liability for Taxes) (any such
Other Seller so designated by the Purchaser, an “Excluded Other Seller”. For the
avoidance of doubt, if the Purchaser makes an election under this Section 5.32
with respect to any Excluded Other Seller, the provisions of Section 2.2.3 shall
not apply to such Excluded Other Seller. Upon designation of any Excluded Other
Seller, the assets, interests and rights of such Excluded Other Seller shall be
Excluded Assets and any Liabilities of such Excluded Other Seller or otherwise
relating to such Excluded Assets shall be Excluded Liabilities, and such
Excluded Other Seller shall not be a Party to this Agreement, shall not be an
Other Seller, and shall have no rights or obligations hereunder, provided that
each Excluded Other Seller shall remain bound by the provisions of Article XI.
In addition to the foregoing, following the designation of an Excluded Other
Seller by the Purchaser, no sublease and no license or other arrangement
pursuant to the Real Estate Terms and Conditions shall be required to be entered
into with respect to any premises related to such Excluded Other Seller’s
operations prior to the date of the Purchaser’s election. For the avoidance of
doubt, the designation of assets, interests or rights in any country as Excluded
Assets shall not in any way prevent the Purchaser or any of its Affiliates from
engaging in the Business (defined as if such assets, interests or rights were
not Excluded Assets) in such country either before or after the Closing. If a
TSA Seller becomes an Excluded Other Seller pursuant to this Section 5.32, such
entity shall not be required to be a party to the Transition Services Agreement.
For the avoidance of doubt, the failure of any TSA Seller to become party to the
Transition Services Agreement shall not in any way diminish the obligations of
the remaining TSA Sellers to provide, or to cause one or more of the Providers
to provide, all Services (as defined in the Transition Services Agreement).
Notwithstanding anything herein to the contrary, the Parties agree that neither
the Included Services nor the Extra Services shall include any service currently
provided by an Excluded Seller unless such service can reasonably be provided by
the TSA Sellers without materially changing or burdening the operations of the
TSA Sellers.

(b) The Main Sellers agree that, as of the Closing, (i) neither any Seller nor
any Seller’s Affiliate will be a party to any Contract with any Excluded Seller
that will restrict the Purchaser or a Designated Purchaser, in any material
respect, from engaging after the Closing in any business activity relating to
the Business in the country where such Excluded Seller is located or organized;
and (ii) the Sellers and their Affiliates will cease to supply Products or
Services or provide other assistance to an Excluded Seller with respect to the
Business (except to the extent required in order to allow such Excluded Seller
to continue to perform any obligations under (x) a contract with one of its
customers existing as of the date hereof, or (y) a contract with one of its
customers entered into after the date hereof but before Closing that was entered
into in the Ordinary Course, in each case which such Excluded Seller is required
by such contract to perform until the earliest of (A) the expiration of such
contract (without giving effect to any extension of the term thereof other than
at the option of the counterparty thereto), (B) the earliest date on which such
Excluded

 

103



--------------------------------------------------------------------------------

Seller has the right to terminate such contract without penalty or (C) the date
on which such contract is terminated by the counterparty thereto; provided that
the Purchaser and its Affiliates shall be under no obligation to make Products
or Services (or any other products or services) available to the Sellers or
their Affiliates or provide other assistance in connection therewith) and the
Purchaser and its Affiliates will have no obligation to supply Products or
Services (or any other products or services) or provide other assistance to the
Excluded Sellers; provided that, notwithstanding clauses (i) and (ii) above, the
Purchaser or a Designated Purchaser will, if requested to do so, perform any
Subcontract Agreement that it enters into pursuant to Section 5.15(c) at the
request of an Excluded Seller and the Sellers may be a conduit through which the
Purchaser supplies Products or Services to an Excluded Seller.

SECTION 5.33. Purchaser Management Presentation. On or before October 31, 2009,
the Chief Financial Officer, General Counsel and Vice President of Business
Development of the Purchaser will deliver a management presentation with respect
to the Purchaser and its business to a reasonable number of representatives of
the Sellers, the EMEA Sellers, the Joint Administrators, the Monitor and their
financial advisors and such other Persons as the Sellers may notify the
Purchaser for the sole purpose of permitting them to form an independent view of
the value of the Shares. Each participant in such management presentation shall
be required to execute a customary nondisclosure agreement with respect to all
non-public information presented at such presentation. The scope of such
management presentation will be agreed in advance between the Purchaser, the
Sellers and the EMEA Sellers, each acting reasonably.

SECTION 5.34. Patent Assignments. Prior to the Closing Date, the Purchaser shall
notify the Sellers in writing of any defects in title affecting any of the
transferred Patents and the Sellers shall take, as soon as reasonably
practicable thereafter, all reasonable steps necessary to ensure that NNL is the
assignee on record in the relevant government registry or patent office, as
applicable, for all transferred Patents and to correct all material defects in
title affecting any of the transferred Patents that are still in force in the
relevant jurisdiction.

SECTION 5.35. India. Section 5.35 of the Sellers Disclosure Schedule addresses
certain matters related to the transfer of assets that are used by Nortel
Networks Singapore Pte. Limited, Nortel Networks India International Inc. and
Nortel Networks (India) Private Limited in the Business in India. The Parties
agree that the terms and conditions set forth in Section 5.35 of the Sellers
Disclosure Schedule are incorporated by reference herein and form a part of this
Agreement.

ARTICLE VI

TAX MATTERS

SECTION 6.1. Transfer Taxes.

(a) The Parties agree that the Purchase Price is exclusive of any Transfer
Taxes. The Purchaser shall (on behalf of itself and the Designated Purchasers)
promptly pay directly to the appropriate Tax Authority all applicable Transfer
Taxes that are properly imposed upon or payable or collectible or incurred in
connection with the purchase by the Purchaser (or a Designated Purchaser) of the
Assets under this Agreement and in connection

 

104



--------------------------------------------------------------------------------

with the other Transaction Documents including, for greater certainty, any
stamp, documentary, recording, filing and similar Taxes that may be imposed upon
or payable or collectible or incurred in connection with the execution of this
Agreement and any other Transaction Documents; provided that if any such Taxes
are required to be collected, remitted, or paid by the Sellers or any Subsidiary
of the Sellers or any agent thereof (as requested by the Sellers or any
Subsidiary of the Sellers), they shall be paid by the Purchaser to the Sellers
or any Subsidiary of the Sellers or any such agent, as applicable, at the
Closing, as applicable, or thereafter as requested of or by the Sellers. For
greater certainty, the Purchaser shall remain liable in respect of any Transfer
Taxes for which it is liable under the terms hereof regardless of the date that
the Assets purchased under this Agreement are removed by the Purchaser or its
agents from the premises of the Sellers or any of the Sellers’ suppliers. Upon
request from a Seller, the Purchaser shall provide to such Seller an original
receipt (or other such evidence as shall be reasonably satisfactory to such
Seller) evidencing the payment of Transfer Taxes by the Purchaser to the
applicable Tax Authority under this Section 6.1(a).

(b) If the Purchaser or any Designated Purchaser wishes to claim or elect any
exemption relating to, or a reduced rate of, Transfer Taxes, in connection with
this Agreement or the other Transaction Documents (other than the EMEA Asset
Sale Agreement, with respect to which Transfer Taxes are separately addressed
therein), the Purchaser or any Designated Purchaser, as the case may be, acting
reasonably and in good faith, shall be solely responsible for determining that
such exemption, reduction or election (a “Transfer Tax Reduction Determination”)
applies. In such case, the Purchaser or the Designated Purchaser, as the case
may be, shall provide the Sellers prior to Closing with its permit number, GST
or other similar registration numbers and/or any appropriate certificate of
exemption, election and/or other document or evidence to support the claimed
entitlement to such exemption by the Purchaser or such Designated Purchaser, as
the case may be, it being understood that Purchaser shall remain responsible for
any Transfer Taxes whether or not shown due on such Tax Return and shall
indemnify and hold harmless the Sellers and their respective officers and
directors from any Losses arising out of or resulting from the Transfer Tax
Reduction Determination, including without limitation, any Tax, interest,
penalty or sanction. The Sellers shall, if applicable, agree to make a joint
election under Section 167 of the Excise Tax Act (Canada) and other similar
Canadian provincial sales tax elections. If the Purchaser or any Designated
Purchaser pays any Transfer Taxes pursuant to this Section 6.1 and a Seller
thereafter becomes entitled to a refund for, or a reduction in Liability for,
Transfer Taxes payable by such Seller in respect of such Transfer Taxes paid by
the Purchaser or a Designated Purchaser, then such Seller shall promptly
reimburse the Purchaser or Designated Purchaser for an amount equal to such
refund or reduction (including any interest paid in connection with such refund
or reduction and net of reasonable out of pocket expenses incurred in obtaining
such refund or reduction).

(c) Each of the Sellers shall cooperate with the Purchaser and its Affiliates in
complying with the reporting requirements relating to any Transfer Taxes under
applicable Law with respect to this Agreement and the Transaction Documents, and
shall make reasonable efforts to cooperate to the extent necessary to obtain any
exemption from, or any reduction in amount or rate of, Transfer Taxes sought by
Purchaser or any Designated Purchaser. For the avoidance of doubt, such
cooperation shall include any applicable Seller using reasonable efforts to
obtain and/or furnish to the Purchaser or any Designated

 

105



--------------------------------------------------------------------------------

Purchaser any applicable information that is reasonably requested by Purchaser
or any Designated Purchaser in connection with its efforts to obtain any
exemption or reduction in amount or rate of Transfer Taxes, including through
the provision of invoices, receipts or other documentation requested by
Purchaser or any Designated Purchaser to document the payment of or establish
the entitlement to a recovery or refund of, such Transfer Taxes or the
eligibility of the transactions to qualify as a “transfer of a going concern”
under applicable Law. Each Seller that is required by Law to collect VAT in
connection with this Agreement and the Transaction Documents shall, prior to and
on the Closing Date, be registered for VAT purposes in any jurisdiction
applicable to such Seller.

(d) Each Tax Return with respect to Transfer Taxes (a “Transfer Tax Return”)
imposed upon or payable or collectible or incurred in connection with the
purchase by the Purchaser (or a Designated Purchaser) of the Assets under this
Agreement shall be prepared by the Party that customarily has primary
responsibility for filing such Transfer Tax Return pursuant to applicable Law.
Any Transfer Tax Returns prepared by the Sellers pursuant to this Section 6.1(d)
shall be made available to the Purchaser at least five (5) Business Days before
such Tax Returns are due to be filed. The Purchaser shall be entitled to review
and comment on any Transfer Tax Return prepared by the Sellers prior to making
any payment in respect thereof, and the Sellers shall incorporate any reasonable
comments received from Purchaser at least three (3) Business Days before such
Tax Returns are due to be filed, it being understood that the Purchaser shall
remain responsible for any Transfer Taxes whether or not shown due on such Tax
Return. Subject to Section 6.1(a), the Purchaser shall pay to the Sellers the
amount of any Transfer Taxes payable in respect of Transfer Tax Returns to be
filed by the Sellers pursuant to this Section 6.1(d) at least one (1) Business
Day before such Transfer Tax becomes due and payable.

(e) With respect to any provision of this Article VI that by its terms applies
to another Transaction Document, such provision shall not apply to the other
Transaction Document to the extent that such other Transaction Document contains
a contrary provision or contains a provision that is inconsistent with the
relevant provision of this Article VI. A reference to a Transaction Document in
this Article VI shall not include the EMEA Asset Sale Agreement or the schedules
thereto.

SECTION 6.2. Withholding Taxes. Subject to Section 2.4, the Purchasers and
Designated Purchasers shall be entitled to deduct and withhold from the Purchase
Price and other payments made under this Agreement and the Transaction Documents
(other than the Transition Services Agreement, with respect to which withholding
Taxes are separately addressed therein) such amounts as the Purchaser or
Designated Purchasers, as the case may be, are required to deduct and withhold
under the Code or under any provision of state, local or foreign Tax Law, with
respect to the making of such payment. To the extent such amounts are so
withheld by the Purchaser or a Designated Purchaser, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement and the
Transaction Documents as having been paid to the relevant Seller in respect of
whom such deduction and withholding was made by such Purchaser or Designated
Purchaser. If any of the Parties learns of any obligation to deduct and withhold
from the Purchase Price and other payments made under this Agreement or the
Transaction Documents (other than the Transition Services Agreement, with
respect to which withholding Taxes are separately addressed therein) on or prior
to the Closing Date, then (i) in the case of a Seller, such Seller shall
promptly provide reasonable notice of such obligation to the Purchaser,

 

106



--------------------------------------------------------------------------------

and (ii) in the case of the Purchaser, the Purchaser shall promptly provide
reasonable notice of such obligation to the Sellers. The Parties shall cooperate
in good faith to minimize the amounts that the Purchaser or Designated
Purchasers, as the case may be, are required to deduct and withhold. In
connection therewith, the Parties shall cooperate to obtain any applicable
forms, certificates, or other documentation or information that is reasonably
requested by a Party to obtain any exemption from, or reduced rate of,
withholding on any payments made pursuant to this Agreement and the other
Transaction Documents.

SECTION 6.3. Tax Characterization of Payments Under This Agreement. The Sellers
and the Purchaser agree to treat all payments made either to or for the benefit
of the other Party under this Agreement (other than any interest payments) as
adjustments to the Purchase Price for Tax purposes and that such treatment shall
govern for purposes hereof to the extent permitted under applicable Tax Law.

SECTION 6.4. Apportionment of Taxes.

(a) Except as otherwise provided in this Article VI, (i) the Main Sellers shall
and shall cause the Other Sellers, as the case may be, to bear all Taxes of any
kind relating to the Assets or the conduct or operation of the Business
(excluding the EMEA Business), in each case, for all Tax periods or portions
thereof ending on or before the Closing Date and (ii) the Purchaser shall and
shall cause the Designated Purchasers to bear all Taxes of any kind relating to
the Assets or the conduct or operation of the Business (excluding the EMEA
Business) for all Tax periods or portions thereof beginning after the Closing
Date. The Sellers shall pay, when due, all Taxes apportioned to the Sellers
under this Section 6.4(a) that could result in a liability of a Purchaser or
Designated Purchaser as a successor or transferee or a Lien on any of the Assets
in the hands of the Purchaser or Designated Purchaser. For purposes of the
preceding sentence, a Tax shall be considered due when required to be paid after
assessment (it being understood that Sellers shall have the right to pursue any
action for reconsideration or appeal that under applicable law tolls the time
for the payment of the disputed Tax and prevents the Tax Authority from availing
itself of its collection remedies); provided that no Tax shall be considered due
for purposes of this subsection to the extent payment thereof is excused under
applicable Bankruptcy Law.

(b)

(i) For purposes of this Agreement, any Taxes for a “Straddle Period” (a Tax
period that includes, but does not end on, the Closing Date) shall be
apportioned between the Sellers, on the one hand, and the Purchaser and the
Designated Purchasers, on the other hand, based on the portion of the period
ending on and including the Closing Date and the portion of the period beginning
after the Closing Date, respectively. The amount of any Taxes based on or
measured by income or receipts of the Business (excluding the EMEA Business)
shall be allocated between the Pre-Closing Taxable Period and the Post-Closing
Taxable Period on a closing-of-the-books basis. The amount of other Taxes shall
be allocated between portions of a Straddle Period in the following manner:
(a) in the case of a Tax imposed in respect of property (excluding, for the
avoidance of doubt, any income Tax) and that applies rateably to a Straddle
Period, the amount

 

107



--------------------------------------------------------------------------------

of Tax allocable to a portion of the Straddle Period shall be the total amount
of such Tax for the period in question multiplied by a fraction, the numerator
of which is the total number of days in such portion of such Straddle Period and
the denominator of which is the total number of days in such Straddle Period,
and (b) in the case of sales, value-added and similar transaction-based Taxes
(other than Transfer Taxes allocated under Section 6.1), such Taxes shall be
allocated to the portion of the Straddle Period in which the relevant
transaction occurred.

(ii) In the case where the parties do not file their own separate Tax Return for
any Straddle Period under applicable Law, the party legally obligated to file
any Tax Return for a Straddle Period (the “Filing Party”) shall timely and
accurately prepare and file such Tax Return and timely pay all Taxes due and
payable on such Tax Return. Promptly upon the filing of any Tax Return for a
Straddle Period, the party filing such Tax Return shall provide a copy of such
Tax Return to the Purchaser or Sellers, as the case may be, of the Assets to
which such Tax Return relates, (the “Non-Filing Party”) along with a calculation
of the allocation of the Taxes shown to be due on such Tax Return between the
Filing Party and the Non-Filing Party pursuant to this Section 6.4(b). Within
ten (10) Business Days of the receipt of such Tax Return, the Non-Filing party
shall, unless it timely objects to the calculation of the apportioned Tax based
upon the principles set forth in this Section 6.4(b), pay to the Filing Party
the amount shown in the calculation to be due by the Non-Filing Party. If the
Non-Filing Party objects to the calculation of the apportioned Tax as prepared
by the Filing Party in writing within ten (10) Business Days of the receipt of
such Tax Return, the Filing Party and the Non-Filing Party shall negotiate in
good faith a resolution of the calculation and the Non-Filing Party shall
promptly pay to the Filing Party the amount of the apportioned Tax as finally
resolved. If after five (5) Business Days of negotiation, the Parties cannot
agree upon the apportioned Tax amount, they shall promptly submit the matter to
the Accounting Arbitrator for final resolution as promptly as practical and the
Accounting Arbitrator’s decision shall be final and binding upon the Parties as
to the amount of any disputed apportioned Tax, and the Non-Filing Party shall
promptly pay to the Filing Party the amount of the disputed apportioned Tax as
determined by the Accounting Arbitrator. The costs of the Accounting Arbitrator
shall be borne by the Party whose position is less correct in the judgment of
the Accounting Arbitrator.

(c) Prior to, on and after the Closing Date, each of the Sellers shall
reasonably cooperate with the Purchaser and its Affiliates (i) to obtain any
applicable forms, certificates, or other information and (ii) to comply with
clearance procedures established under applicable Law in the jurisdictions in
which the Assets are being transferred hereunder to establish, quantify, reduce
or eliminate the extent to which the Purchaser or any Designated Purchaser could
be liable for any Taxes of the Sellers that are Excluded Liabilities, including
by reason of a Lien being filed on the Assets or as a result of such Purchaser
or Designated Purchaser having liability as a transferee or successor under
applicable Law; provided that such cooperation shall not include a liquidation
or restructuring of a Seller or any business of a Seller, and provided further
that such cooperation would not: (i) in the Sellers’ opinion, acting reasonably
and in good faith, result

 

108



--------------------------------------------------------------------------------

in the imposition on the Sellers of any director’s or officer’s liability or Tax
liability (other than any amount necessary to pay any Taxes of the Sellers that
are Excluded Liabilities that Sellers are required to pay (as being due) under
Section 6.4(a) at the time such cooperation is provided and any interest,
penalties and additions to Tax thereon) that is not fully and promptly
reimbursed by the Purchaser and its Affiliates; or (ii) cause any of the Sellers
to bear any other out-of-pocket cost or expense that is not fully and promptly
reimbursed by the Purchaser and its Affiliates; and provided further that such
cooperation would not violate applicable Law, including Bankruptcy Laws as
applied to the relevant Seller(s) and any order or other legal obligation of a
Seller arising out of the Bankruptcy Proceedings. For the avoidance of doubt,
such cooperation shall include taking actions necessary to comply with Tax
clearance procedures established under applicable Law in Argentina and Hong
Kong.

SECTION 6.5. Tax Records.

(a) Notwithstanding the provisions of Section 5.6(a), Section 5.23 and
Section 5.24, but subject to the provisions of Section 5.6(e) (i) after the date
of the Auction, the Purchaser and the Designated Purchasers, on the one hand,
and the Sellers, on the other hand, will make available to the other, as
reasonably requested, and to any Tax Authority, all information, records or
documents relating to Taxes with respect to the Assets, Assumed Liabilities or
the Business (excluding the EMEA Business) for all periods prior to and
including the Closing Date (including Straddle Periods), and will preserve such
information, records or documents until the expiration of any applicable statute
of limitations or extensions thereof, and (ii) in the event that one party
reasonably needs access to the records in the possession of a second party
relating to the Assets, Assumed Liabilities or the Business (excluding the EMEA
Business) for purposes of preparing Tax Returns or complying with any Tax audit
request, subpoena or any other investigative demand by any Tax Authority or for
any other legitimate Tax-related purpose not injurious to the second party, the
second party will allow Representatives of the other party access to such
records during regular business hours and the second party’s place of business
for the sole purpose of obtaining information for use as aforesaid and will
permit such other party to make extracts and copies thereof as may be necessary
or convenient. The obligation to cooperate pursuant to this Section 6.5(a) shall
terminate at the time the relevant applicable statute of limitations expires
(giving effect to any extension thereof).

(b) On or prior to Closing, the Sellers shall cause copies of Restricted
Technical Records to be placed into escrow with the Records Custodian, who shall
hold such Restricted Technical Records for ten (10) years in accordance with an
escrow agreement between the Purchaser, the Sellers and the Records Custodian,
in form satisfactory to the Purchaser and the Main Sellers. The escrow agreement
will provide for access to the copies of the Restricted Technical Records only
by the relevant Canadian Tax Authority or by Tax advisors of any purchaser (“Tax
Credit Purchaser”) of the scientific research and experimental development tax
credits of the Sellers under the Income Tax Act (Canada), and only if such
advisors have executed an appropriate confidentiality agreement in form
satisfactory to the Purchaser. The access permitted by the escrow agreement
shall be only for the limited purpose of defending any audit, claim or action by
any Canadian Tax Authority in respect of the characterization of expenditures by
NNL or Nortel Networks Technology Corporation (“NNTC”) as qualified expenditures
on scientific research and

 

109



--------------------------------------------------------------------------------

experimental development for purposes of the applicable provisions of the Income
Tax Act (Canada) (“Qualified Expenditures”).

(c) The Purchaser shall use reasonable efforts to make available to the relevant
Taxing Authority or Tax advisors of the Tax Credit Purchaser, those former
employees of NNL or NNTC, as the case may be, with direct knowledge of the
Qualified Expenditures who are then employed by the Purchaser and whose
cooperation is necessary for the purpose of defending any audit, claim or action
by any Taxing Authority of the characterization of expenditures by NNL or NNTC,
as the case may be, as Qualified Expenditures, and provided such advisors have
executed an appropriate confidentiality agreement satisfactory to the Purchaser.

(d) The Purchaser shall have no obligation to provide any access under this
provision unless the Seller (if there is no Tax Credit Purchaser in respect of
the request for access) or the Tax Credit Purchaser pays all the Purchaser’s
reasonable expenses in connection with the foregoing provisions, including a
reasonable per diem rate for access to former employees of NNL or NNTC, as the
case may be (based on the total compensation of the employee at the time access
is provided).

SECTION 6.6. Cooperation.

(a) The Sellers and the Purchaser shall reasonably cooperate with each other in
connection with the conduct of any Tax audit, investigation, dispute, or appeal
relating to any Pre-Closing Taxable Period.

(b) Notwithstanding the provisions of Section 5.6, but subject to the provisions
of Section 5.6(e) and, solely with respect to the subject matter addressed
therein, subject to Section 6.5(a), from and after the date hereof through the
Closing Date, (i) the Sellers shall reasonably cooperate with the Purchaser and
its Affiliates to develop and provide such information as is reasonably
requested and reasonably necessary to permit the Purchaser and its Affiliates to
identify and timely comply with their respective obligations under applicable
Tax Laws arising out of this Agreement and the other Transaction Documents and
(ii) the Sellers shall reasonably cooperate with the Purchaser and its
Affiliates to structure and carry out the transactions between the Sellers, on
the one hand, and the Purchaser and its Affiliates, on the other hand,
contemplated by this Agreement and the other Transaction Documents in a
tax-efficient manner (including, without limitation, to limit withholding Taxes
and irrecoverable VAT with respect to the transactions contemplated by this
Agreement and the Transaction Documents); provided that any such cooperation to
be provided in (i) and (ii) above would not include a liquidation or
restructuring of a Seller or any business of a Seller, would not result in the
imposition on any Seller of any additional Tax Liability or cause any Seller to
bear any additional out-of-pocket cost or expense, in each case which is not
fully and promptly reimbursed by the Purchaser and its Affiliates and such
cooperation would not violate applicable law, including Bankruptcy Laws as
applicable to the relevant Seller(s) and any order or other legal obligation of
a Seller arising out of the Bankruptcy Proceedings

 

110



--------------------------------------------------------------------------------

SECTION 6.7. North American Tax Escrow.

(a) In the event that any Tax Authority shall (A) make any claim against any
Purchaser, Designated Purchaser, or any of their Affiliates (a “Purchaser
Party”) for any Taxes that are Excluded Liabilities of any Seller or (B) have in
its favor a Lien on any of the Assets arising out of the non-payment of any
Taxes that are Excluded Liabilities of a Seller (any Taxes described in (A) and
(B) above hereby are referred to collectively as “Excluded Taxes”), such
Purchaser Party shall be entitled to recover all Losses arising out of or in
connection with such Excluded Taxes promptly (in accordance with the following
provisions) by obtaining cash from the Tax Escrow Amount in an amount equal to
the aggregate amount of such Losses, provided that (i) the aggregate amount to
be recovered under this Section 6.7 in respect of such Losses shall not exceed
the Tax Escrow Amount (plus any accrued interest on the Tax Escrow Amount); and
(ii) the only Losses recoverable under this Section 6.7 shall be Losses incurred
by a Purchaser Party after the earlier of the date on which a Tax Authority has
made a claim described in (A) above or registered or imposed a Lien described in
(B) above, as applicable.

(b) If a claim for Losses under Section 6.7(a) (a “Tax Claim”) is to be made by
a Purchaser Party, the Purchaser shall give written notice (a “Claim Notice”) on
behalf of such Purchaser Party to the Main Sellers promptly after such Purchaser
Party becomes aware that a Tax Authority has made a claim against it for any
Excluded Taxes or that such Taxes have given rise to a Lien described in clause
(B) of subsection (a) above, as applicable, stating, with reasonable
specificity, the basis for the Tax Claim, and including a copy of all relevant
documents received from the relevant Tax Authority. In the event that any
Purchaser Party is entitled to recover the amount of any such Losses from the
Tax Escrow Amount, the Purchaser and the Main Sellers shall issue joint written
instructions to the Escrow Agent authorizing distribution of the amount of such
Losses to such Purchaser Party and such Purchaser Party shall be responsible for
paying over to the relevant Tax Authority the amount of Excluded Taxes
distributed to it from the Tax Escrow Amount to the extent it has not already
done so at the time of the distribution of such amount from such fund and shall
provide Sellers with such written evidence as is reasonably requested in writing
to confirm that payment to the relevant Tax Authority has been duly made.

(c) Upon delivery by the Sellers to the Purchaser prior to Closing of a
certificate or other documentation issued by the Hong Kong Inland Revenue
Department reasonably satisfactory in form and content to the Purchaser
confirming that Nortel Networks (Asia) Limited has no outstanding Tax
Liabilities, the Tax Escrow Amount payable on Closing to the Escrow Agent shall
be reduced by $5,000,000.

(d) Upon delivery by the Sellers to the Purchaser after Closing of a certificate
or other documentation issued by the Hong Kong Inland Revenue Department
reasonably satisfactory in form and content to the Purchaser confirming that
Nortel Networks (Asia) Limited has no outstanding tax liabilities, and provided
that a Purchaser Party has not served a valid Claim Notice to the Main Sellers
before that time in respect of a Tax Claim relating to Excluded Taxes of Nortel
Networks (Asia) Limited, the Purchaser and the Main Sellers shall deliver to the
Escrow Agent joint written instructions to release to the Distribution Agent, on
behalf of the Sellers and the EMEA Sellers, $5,000,000 out of the Tax Escrow
Amount (or such lesser amount remaining therein at that time).

 

111



--------------------------------------------------------------------------------

(e) On the date that is the first Business Day after the third anniversary of
the Closing Date, the Purchaser and the Main Sellers shall deliver to the Escrow
Agent joint written instructions to release to the Distribution Agent, on behalf
of the Sellers and the EMEA Sellers, any remaining portion of the Tax Escrow
Amount (including any accrued interest thereon) in excess of an amount equal to
the aggregate of all Tax Claims which have been asserted prior to such date
evidenced by one or more Claim Notices and which remain pending and unresolved
on such date. Thereafter, as soon as reasonably practicable after the final
resolution of any such Tax Claims, the Purchaser and the Main Sellers shall
issue joint written instructions to the Escrow Agent to release to the
Distribution Agent, on behalf of the Sellers and the EMEA Sellers, any remaining
portion of the Tax Escrow Amount (including any accrued interest thereon).

(f) In the event that a Claim Notice is served, the Purchaser shall take such
steps as are commercially reasonable to mitigate or otherwise defend the
assessment(s) made by the relevant Tax Authority. In the event that a payment is
made to a Purchaser Party pursuant to this Section 6.7, and subsequently a
Purchaser Party becomes entitled to and receives a refund of Excluded Taxes (in
whole or in part), then the Purchaser shall, or shall cause the relevant
Purchaser Party to, promptly pay to the Distribution Agent, on behalf of the
Sellers and the EMEA Sellers, an amount equal to such refund (including any
interest paid in connection with such refund), net of reasonable out-of-pocket
expenses incurred by the Purchaser Party in obtaining such refund, unless
(i) such refund is received prior to the third anniversary of the Closing Date
or (ii) at the time the refund is received, the Tax Escrow Amount is less than
the sum of the Tax Claims that are evidenced by one or more Claim Notices and
which remain pending and unresolved on such date, then, in each case, the
Purchaser Party shall pay the net amount of such refund to the Escrow Agent to
be added to the Tax Escrow Amount.

(g) Notwithstanding anything to the contrary in this Agreement (including,
without limitation, the provisions of Section 11.1 of this Agreement as applied
to provisions other than those contained in this Article VI), recourse to the
Tax Escrow Amount under this Section 6.7 shall be the sole and exclusive remedy
available to the Purchaser and any Designated Purchaser following the Closing in
respect of any liability for Taxes that are Excluded Liabilities of a Seller or
any liability for Taxes that give rise to any Lien on any Assets.

SECTION 6.8. EMEA Tax Escrow.

(a) In the event that any Tax Authority shall make any claim against Purchaser
or any EMEA Designated Purchaser or any of their Affiliates (an “EMEA Purchaser
Party”) for (A) any Taxes that are EMEA Excluded Liabilities of any EMEA Seller
or (B) any Succession Tax Liabilities or (C) any Succession Tax Lien (any Taxes
described in (A) and (B) and (C) above hereby are referred to collectively as
“EMEA Excluded Taxes”), such EMEA Purchaser Party shall be entitled to recover
all Losses arising out of or in connection with such EMEA Excluded Taxes
promptly (in accordance with the following provisions) by obtaining cash from
the EMEA Tax Escrow Amount in an amount equal to the aggregate amount of such
Losses, provided that: (i) the aggregate amount to be recovered under this
Section 6.8 in respect of such Losses shall not exceed the EMEA Tax Escrow
Amount (plus any accrued interest on the EMEA Tax Escrow

 

112



--------------------------------------------------------------------------------

Amount); (ii) the only Losses recoverable under this Section 6.8 shall be Losses
incurred by an EMEA Purchaser Party after a Tax Authority has made a claim
described in (A), (B) or (C) above, as applicable; and (iii) no claim shall be
allowed by any EMEA Purchaser Party in respect of Italian Excluded Taxes other
than pursuant to Section 6.9 below.

(b) If a claim for Losses under subsection (a) (an “EMEA Tax Claim”) is to be
made by an EMEA Purchaser Party, the Purchaser shall give written notice (an
“EMEA Tax Claim Notice”) on behalf of such EMEA Purchaser Party to the Joint
Administrators promptly after such EMEA Purchaser Party becomes aware that a Tax
Authority has made a claim against it for any EMEA Excluded Taxes or that such
Taxes have given rise to any Succession Tax Lien for which recovery is sought
under this Section 6.8, stating, with reasonable specificity, the basis for the
EMEA Tax Claim and the amount of EMEA Excluded Taxes claimed, and including a
copy of all relevant documents received from the relevant Tax Authority. In the
event that any EMEA Purchaser Party is entitled to recover the amount of any
such Losses from the EMEA Tax Escrow Amount, the Purchaser and the Joint
Administrators shall issue joint written instructions to the Escrow Agent
authorizing distribution of the amount of such Loss to such EMEA Purchaser Party
and such EMEA Purchaser Party shall be responsible for paying over to the
relevant Tax Authority the amount of such EMEA Excluded Taxes distributed to it
from the EMEA Tax Escrow Amount to the extent it has not already done so at the
time of the distribution of such amount from such fund, and shall provide the
Joint Administrators with such written evidence as is reasonably requested in
writing to confirm that payment to the relevant Tax Authority has been duly
made.

(c) On the date that is the first Business Day after the third anniversary of
the Closing Date, the Purchaser and the Joint Administrators shall deliver to
the Escrow Agent joint written instructions to release to the Distribution
Agent, on behalf of the Sellers and EMEA Sellers, any remaining portion of the
EMEA Tax Escrow Amount (including any accrued interest thereon) in excess of an
amount equal to the aggregate of all EMEA Tax Claims which have been asserted
prior to such date evidenced by one or more EMEA Tax Claim Notices and which
remain pending and unresolved on such date. Thereafter, as soon as reasonably
practicable after the final resolution of all such EMEA Tax Claim(s), the
Purchaser and the Joint Administrators shall issue joint written instructions to
the Escrow Agent to release to the Distribution Agent, on behalf of the Sellers
and EMEA Sellers, the remaining portion of the EMEA Tax Escrow Amount (including
any accrued interest thereon).

(d) In the event that an EMEA Claim Notice is served, the Purchaser shall take
such steps as are commercially reasonable to mitigate or otherwise defend the
assessment(s) made by the relevant Tax Authority. In the event that a payment is
made to an EMEA Purchaser Party pursuant to this Section 6.8, and subsequently
an EMEA Purchaser Party or any Affiliate becomes entitled to and receives a
refund of amounts in respect of EMEA Excluded Taxes, then the Purchaser shall or
shall procure that the relevant EMEA Purchaser Party shall promptly pay to
Distribution Agent, on behalf of the Sellers and EMEA Sellers, an amount equal
to such refund (including any interest paid in connection with such refund), net
of reasonable out-of-pocket expenses incurred by the EMEA Purchaser Party in
obtaining such refund, unless (i) such refund is received prior to the third
anniversary of the Closing Date or (ii) at the time the refund is received, the

 

113



--------------------------------------------------------------------------------

EMEA Tax Escrow Amount is less than the sum of the EMEA Tax Claims that are
evidenced by one or more EMEA Tax Claim Notices and which remain pending and
unresolved on such date, then, in each case, the Purchaser Party shall pay the
net amount of such refund to the Escrow Agent to be added to the EMEA Tax Escrow
Amount.

SECTION 6.9. Italian Tax Escrow.

(a) In the event that any Tax Authority in Italy shall make any claim against
the Purchaser or any EMEA Designated Purchaser or any of their Affiliates (an
“Italian Purchaser Party”) for (A) any Taxes that are EMEA Excluded Liabilities
of any EMEA Seller or (B) any Succession Tax Liabilities or (C) any Succession
Tax Lien (any such Taxes are hereby are referred as “Italian Excluded Taxes”),
such Italian Purchaser Party shall be entitled to recover all Losses arising out
of or in connection with such Italian Excluded Taxes promptly (in accordance
with the following provisions) by obtaining cash from the Italian Tax Escrow
Amount in an amount equal to the aggregate amount of such Losses, provided that:
(i) the aggregate amount to be recovered under this Section 6.9 in respect of
such Losses shall not exceed the Italian Tax Escrow Amount (plus any accrued
interest on the Italian Tax Escrow Amount); and (ii) the only Losses recoverable
under this Section 6.9 shall be Losses incurred by an Italian Purchaser Party
after a Tax Authority in Italy has made a claim.

(b) If a claim for Losses under subsection (a) (an “Italian Tax Claim”) is to be
made by an Italian Purchaser Party, the Purchaser shall give written notice (an
“Italian Tax Claim Notice”) on behalf of such Italian Purchaser Party to the
Joint Administrators promptly after such Italian Purchaser Party becomes aware
that a Tax Authority in Italy has made a claim against it for Italian Excluded
Taxes or that such Taxes have given rise to any Succession Tax Lien for which
recovery is sought under this Section 6.9, stating, with reasonable specificity,
the basis for the Italian Tax Claim and the amount of Italian Excluded Taxes
claimed, and including a copy of all relevant documents received from the
relevant Tax Authority. In the event that any Italian Purchaser Party is
entitled to recover the amount of any such Losses from the Italian Tax Escrow
Amount, the Purchaser and the Joint Administrators shall issue joint written
instructions to the Escrow Agent authorizing distribution of the amount of such
Loss to such Italian Purchaser Party and such Italian Purchaser Party shall be
responsible for paying over to the relevant Tax Authority the amount of such
Italian Excluded Taxes distributed to it from the Italian Tax Escrow Amount to
the extent it has not already done so at the time of the distribution of such
amount from such fund, and shall provide the Joint Administrators with such
written evidence as is reasonably requested in writing to confirm that payment
to the relevant Tax Authority has been duly made.

(c) On the date that is the first Business Day after the third anniversary of
the Closing Date, the Purchaser and the Joint Administrators shall deliver to
the Escrow Agent joint written instructions to release to the Distribution
Agent, on behalf of the Sellers and EMEA Sellers, any remaining portion of the
Italian Tax Escrow Amount (including any accrued interest thereon) in excess of
an amount equal to the aggregate of all Italian Tax Claims which have been
asserted prior to such date evidenced by one or more Italian Tax Claim Notices
and which remain pending and unresolved on such date. Thereafter, as soon as
reasonably practicable after the final resolution of all such Italian Tax
Claim(s), the

 

114



--------------------------------------------------------------------------------

Purchaser and the Joint Administrators shall issue joint written instructions to
the Escrow Agent to release to the Distribution Agent, on behalf of the Sellers
and EMEA Sellers, the remaining portion of the Italian Tax Escrow Amount
(including any accrued interest thereon).

(d) In the event that an Italian Claim Notice is served, the Purchaser shall
take such steps as are commercially reasonable to mitigate or otherwise defend
the assessment(s) made by the relevant Tax Authority. In the event that a
payment is made to an Italian Purchaser Party pursuant to this Section 6.9, and
subsequently an Italian Purchaser Party or any Affiliate becomes entitled to and
receives a refund of amounts in respect of Italian Excluded Taxes, then the
Purchaser shall or shall procure that the relevant Italian Purchaser Party shall
promptly pay to Distribution Agent, on behalf of the Sellers and EMEA Sellers,
an amount equal to such refund (including any interest paid in connection with
such refund), net of reasonable out-of-pocket expenses incurred by the Italian
Purchaser Party in obtaining such refund, unless (i) such refund is received
prior to the third anniversary of the Closing Date (other than where, prior to
such refund being received, the provisions at Section 6.9(f) have applied) or
(ii) at the time the refund is received, the Italian Tax Escrow Amount is less
than the sum of the Italian Tax Claims that are evidenced by one or more Italian
Tax Claim Notices and which remain pending and unresolved on such date, then, in
each case, the Purchaser Party shall pay the net amount of such refund to the
Escrow Agent to be added to the Italian Tax Escrow Amount.

(e) Upon delivery by Nortel Italy to the Purchaser prior to Closing of a
certificate, ruling or other documentation issued by the Tax Authorities in
Italy (including but not limited to a response to the Interpellation addressed
to the regional department of the Revenue Office of Lombardy as submitted by
Nortel Italy on 4 August 2009) reasonably satisfactory in form and content to
the Purchaser (acting in good faith), and, if such certificate, ruling or other
documentation does not address Succession Tax Liens, such other written evidence
as is reasonably satisfactory in form and content to the Purchaser (acting in
good faith) addressing Succession Tax Liens, together confirming either:

(i) that Nortel Italy does not have any liabilities for Tax that could become
Succession Tax Liabilities or Succession Tax Liens; or

(ii) that it is not possible (whether as a result of Bankruptcy Proceedings or
otherwise) for liabilities for Tax of Nortel Italy to become Succession Tax
Liabilities or Succession Tax Liens,

then the Italian Escrow Amount payable on Closing to the Escrow Agent shall be
reduced to nil.

(f) Upon delivery by Nortel Italy to the Purchaser after Closing of a
certificate, ruling or other documentation issued by the Tax Authorities in
Italy (including but not limited to a response to the Interpellation addressed
to the regional department of the Revenue Office of Lombardy as submitted by
Nortel Italy on 4 August 2009) reasonably satisfactory in form and content to
the Purchaser (acting in good faith) and, if such certificate, ruling or other
documentation does not address Succession Tax Liens, such

 

115



--------------------------------------------------------------------------------

other written evidence as is reasonably satisfactory in form and content to the
Purchaser (acting in good faith) addressing Succession Tax Liens, together
confirming either:

(i) that Nortel Italy does not have any liabilities for Tax that could become
Succession Tax Liabilities or Succession Tax Liens; or

(ii) that it is not possible (whether as a result of Bankruptcy Proceedings or
otherwise) for liabilities for Tax of Nortel Italy to become Succession Tax
Liabilities or Succession Tax Liens,

then the Purchaser and Joint Administrators shall deliver to the Escrow Agent
joint written instructions to release to the Distribution Agent, on behalf of
the Sellers and the EMEA Sellers, any remaining portion of the Italian Tax
Escrow Amount (including any accrued interest thereon) in excess of an amount
equal to the aggregate of all Italian Tax Claims which have been asserted prior
to such date evidenced by one or more Italian Tax Claim Notices and which remain
pending and unresolved on such date, provided that as soon as reasonably
practicable after the final resolution of each such Italian Tax Claim, the
Purchaser and the Joint Administrators shall issue joint written instructions to
the Escrow Agent to release to the Distribution Agent, on behalf of the Sellers
and EMEA Sellers, the remaining portion of the Italian Tax Escrow Amount
referable to that Italian Tax Claim (including any accrued interest thereon).

ARTICLE VII

EMPLOYMENT MATTERS

SECTION 7.1. Employment Obligations with Respect to Non-Union Employees.

Except for the provisions of Section 7.1.1(a) and the first three (3) sentences
of Section 7.1.2(b)(ii)(B), the provisions of this Section 7.1 shall apply only
with respect to Non-Union Employees. Subject to the clarificatory wording in
7.1.1(a) and the provisions relating to the Closing Accrued Vacation and Service
Award Amount, the Excess ARD Employees Amount and the Closing Retirement
Obligation Amount, the provisions of this Agreement shall not apply to EMEA
Employees.

7.1.1. Employment Terms.

(a) Within thirty (30) days following the completion of the Auction, the
Purchaser shall notify the Sellers of the identity of the Employees on
Section 4.10(b) of the Sellers Disclosure Schedule by unique identifier (the
“Identified Employees”) to whom the Purchaser or a Designated Purchaser intends
to provide a written offer of employment or notice of continued employment in
accordance with applicable Law (each an “Offer” and collectively, the “Offers”);
provided that, promptly after the date hereof, the relevant Sellers have
permitted the Purchaser with access to such information as the Purchaser
reasonably requires in accordance with Section 5.6(d) and Section 7.4(c) in
order to make such identifications (except as prohibited by Law). As soon as
reasonably practicable following the latest of the granting of the U.S. Sale
Order and the Canadian Approval and Vesting Order, but in any event no later
than the time required to provide the Offer Consideration Period described
below, the Purchaser shall, or shall cause a Designated Purchaser to,

 

116



--------------------------------------------------------------------------------

extend a minimum of Two Thousand (2,000) Offers, which number shall include all
EMEA Transferring Employees, whose employment shall be governed by the EMEA
Asset Sale Agreement (for the avoidance of doubt, no Offers will be required to
be made to ARD Transferring Employees whose contracts of employment will
transfer to the Purchaser by operation of Law, but the number of EMEA
Transferring Employees will be included within the minimum number set forth
above, and the terms of Offers made to Non-ARD Transferring Employees will be
governed by the EMEA Asset Sale Agreement), plus a sufficient number of
Employees equal to, in total, such minimum number, with employment of such
Employee who is not an EMEA Employee to take effect as of the Effective Hire
Date, as defined below. Such Offers to Employees (who are not EMEA Employees)
shall be contingent (i) in the discretion of the Purchaser, on each such
Employee passing a background check and, if such Employee is located in the
United States, drug screening, in all cases, to the extent permitted and
consistent with applicable Law and except with respect to Union Employees, and
(ii) in the case of Inactive Employees, upon their return to active status
(other than Employees set forth on Section 7.1.1(a) of the Sellers Disclosure
Schedule whose employment transfers automatically by operation of Law to the
Purchaser or a Designated Purchaser) with the Purchaser or one of its Affiliates
within two (2) years following the date of the commencement of the leave or such
longer period as provided under applicable Law. The Offers shall be made prior
to the Closing in compliance with Section 7.1.1 and shall provide each such
Employee with a consideration period prior to the Closing that is no less than
two (2) weeks with respect to Employees located in Japan and with respect to
Employees located in other countries, one week, or such longer period as
required by applicable Law (the “Offer Consideration Period”). The Sellers shall
have the right to review any form Offer with respect to a particular
jurisdiction (and any Offer that deviates in any material respect from the form
Offer with respect to the relevant country) made pursuant to Section 7.1.1 prior
to it being sent to any Employee. As soon as reasonably practicable following
the Sellers’ receipt from the Purchaser of the notice containing the Identified
Employees (as required pursuant to the first sentence of this Section 7.1.1(a))
but in all events prior to Closing, the Sellers shall take any and all action
permitted under applicable Law legally necessary to cause the termination of
employment, effective prior to the Closing, of each Employee set forth on
Section 4.10(b) who is not an Identified Employee but only to the extent such
employment would otherwise transfer to the Purchaser or a Designated Purchaser
by operation of Law.

(b) For Employees employed in Canada and the United States, the Offers shall be
in accordance with applicable Law and provide terms and conditions of employment
as of such Employee’s Effective Hire Date that will consist of (i) either the
same annual base salary (whether on a salary, wage or hourly rate basis) and
annual incentive plan target amount for such Employee as set out in the Employee
Information or a substantially comparable overall compensation package (taking
into account any equity-based compensation that may be offered by Purchaser or
its Affiliates to such Employee) to such annual base salary and annual incentive
plan target amount set out in the Employee Information, (ii) a location of
employment reasonably close to such Employee’s current location as set out in
the Employee Information, and (iii) employee benefits that are substantially
comparable in the aggregate to (A) employee benefits received by such Employee
from the Sellers as of the date hereof or (B) employee benefits provided by the
Purchaser (or any of its Affiliates) to its similarly situated employees.

 

117



--------------------------------------------------------------------------------

(c) For all Employees set forth in Section 4.10(b) of the Sellers Disclosure
Schedule (other than Employees in Canada and the United States) in any country
set forth on Section 7.1.1(c) of the Seller Disclosure Schedule where the number
of Employees in such country is ten (10) or more, the Purchaser’s Offer to
Employees in such country shall be in accordance with applicable Law and on
terms and conditions not less favorable in the aggregate than those terms and
conditions received by the Employees as of the date hereof as disclosed in
Section 4.10(a) and Section 4.10(b) of the Sellers Disclosure Schedule, subject
to certain adjustments to conform to the Purchaser’s (or its Affiliates’)
standard employment policies where legally possible; provided, that, following
the Employee Transfer Date, nothing shall prohibit the Purchaser or any
Designated Purchaser from making changes to such terms and conditions of
employment that are generally applicable and broadly based across the
Purchaser’s or Designated Purchaser’s employee population in the particular
country; provided, further that in no event other than as required by applicable
Law, shall the Purchaser or a Designated Purchaser be required to (i) provide
defined benefit pension plans, or (ii) take into account defined benefit pension
benefits, post retirement health and welfare benefits, severance or retention,
the KEIP or KERP, equity compensation, non-qualified deferred compensation
plans, non-qualified retirement plans or retirement allowance plans of the
Sellers or any of their Affiliates when determining whether terms and conditions
of employment are no less favorable in the aggregate.

(d) For Employees other than Employees referred to in Section 7.1.1(b) or
Section 7.1.1(c), the Purchaser’s Offer to such Employee shall be in accordance
with applicable Law and on such terms and conditions of employment reasonably
competitive with those received by similarly situated employees in the local
market.

(e) Employees whose employment transfers automatically by operation of Law to
the Purchaser or a Designated Purchaser will have their terms and conditions of
employment governed by such applicable Laws, but at a minimum shall receive
terms and conditions of employment that are no less favorable than those
employees in Section 7.1.1(c) or Section 7.1.1(d), as applicable, based on the
number of the Sellers’ Employees in the country where such Employees are
employed, except with respect to Employees located in the Province of Quebec,
Canada, as indicated in the Employee Information, who shall be treated in
accordance with 7.1.1(b).

(f) Any Employee who accepts an Offer and commences employment with the
Purchaser or a Designated Purchaser pursuant to this Agreement, and any
Employees whose employment transfers by operation of Law, shall each be deemed
to be a Transferred Employee for all purposes of this Agreement. Inactive
Employees shall remain employed by the relevant Seller until their release in
the Ordinary Course to return to active status with the Purchaser or one of its
Affiliates within two (2) years following the date of the commencement of the
leave or such longer period as provided under applicable Law. Visa Employees and
Seconded Employees shall remain employed by the relevant Seller under the terms
and conditions of the Loaned Employee Agreement. The Purchaser or a Designated
Purchaser shall use commercially reasonable efforts beginning immediately after
the date of the Auction to obtain, prior to the Closing Date, and beyond if
necessary, at Purchaser’s cost, such visas or permits as are required for
Purchaser or a Designated Purchaser to employ any Visa Employee who accepts an
Offer effective as of the Effective Hire Date. The Purchaser or Designated
Purchaser shall use commercially reasonable

 

118



--------------------------------------------------------------------------------

efforts beginning promptly following the notification to Sellers of the
Identified Employees (as provided for in Section 7.1.1(a)) to resolve, as soon
as reasonably practicable following such notification, at the Purchaser’s cost,
any impediments to Purchaser’s or Designated Purchaser’s employment of Employees
in countries set forth in Section 1.1(m) of the Sellers Disclosure Schedule.

(g) The Effective Hire Date for Employees is (i) the Employee Transfer Date for
those Employees other than Inactive Employees, Seconded Employees and Visa
Employees, (ii) 12:01 a.m. on the first Business Day following the release to
return to active employment from leave for all Inactive Employees and (iii) the
date specified in the Loaned Employee Agreement with respect to Visa Employees
and Seconded Employees, as applicable. As of the Effective Hire Date and, except
as otherwise provided herein, for a period of not less than twelve (12) months
after the Closing Date, the employment of Non-Union Employees shall be, at a
minimum, on the terms and conditions set forth in Section 7.1.

(h) With respect to all Employees (other than EMEA Employees and Union
Employees) to whom the Purchaser extends an Offer pursuant to Section 7.1.1 but
who do not accept or who reject such an Offer (each, a “Rejecting Employee”),
the Purchaser shall reimburse the Sellers for payments made by Sellers in an
aggregate amount up to $2,000,000 in respect of pay in lieu of notice (including
WARN Act notice) and/or severance liability relating to such Rejecting Employees
(the “Rejecting Employees Liability Limit”); provided that any such payments
shall have been made by the Sellers as required by applicable Law or the Seller
Employee Plans listed in Section 4.10(a)(i) of the Sellers Disclosure Schedule
or pursuant to a Contract in effect as of the date hereof, and a copy of which
will be delivered to the Purchaser at the time such liability is incurred.
Notwithstanding anything to the contrary in this Agreement, the Sellers shall
retain, and neither the Purchaser nor any of its Affiliates shall assume any
Liability whatsoever related to or arising from the Rejecting Employees in
respect of pay in lieu of notice (including WARN Act notice) and/or severance
liability, including without limitations, any Liability relating to or arising
from Claims with respect to a change in the terms of employment made with
respect to any Rejecting Employee in the Province of Quebec) to the extent such
Liabilities exceed the Rejecting Employees Liability Limit.

7.1.2. Employee Benefits.

(a) The Purchaser or a Designated Purchaser shall, and shall cause its relevant
Affiliates to, recognize the service date of each Transferred Employee as set
out in the Employee Information for all purposes other than benefit accrual
under any defined benefit pension plan, and except as would result in a
duplication of benefits.

(b) Without limiting the generality of the foregoing, the Purchaser shall, or
shall cause its relevant Affiliates to, provide the following benefits to
Transferred Employees:

(i) For the period beginning on the Closing Date and ending on the date that is
twelve (12) months from the Closing Date, the Purchaser shall, or shall cause
its relevant Affiliates to, provide Transferred Employees with

 

119



--------------------------------------------------------------------------------

severance payments and severance benefits that are substantially similar to the
severance payments and severance benefits provided to similarly situated
employees of the Purchaser or the Designated Purchaser.

(ii)

(A) The Sellers shall pay the amount of compensation with respect to the accrued
and unused vacation hours that is due and owing to the Transferred Employees
(other than Transferred Employees whose accrued and unused vacation is specified
in Section 7.1.2(b)(ii)(B) of the Sellers Disclosure Schedule (the “Specified
Transferred Employees”)), up to their Effective Hire Date, to such Transferred
Employees by the date required under applicable Law. The Purchaser will, and
will cause the relevant Designated Purchasers to, make commercially reasonable
efforts to accommodate time off requests of such Transferred Employees until
such time as they accrue sufficient paid time off under the Purchaser Employee
Plans to address their vacation plans.

(B) Section 7.1.2(b)(ii)(B) of the Sellers Disclosure Schedule sets forth the
amount of accrued and unused vacation hours that are due and owing to the
Specified Transferred Employees as of the date hereof and updated by the Sellers
as of the Closing Date. The Purchaser shall, or shall cause its relevant
Affiliates to, grant each Specified Transferred Employee paid time off in an
amount equal to such accrued unused vacation hours for such Specified
Transferred Employee as set forth in Section 7.1.2(b)(ii)(B) of the Sellers
Disclosure Schedule. If such Specified Transferred Employee terminates
employment with the Purchaser or an Affiliate of the Purchaser prior to
receiving such paid time off, as described above, the Purchaser shall pay such
Specified Transferred Employee an amount equal to any such unused paid time off
upon such employment termination. Under the vacation policy of the Purchaser or
an Affiliate of the Purchaser, the vacation accrual rate of each Transferred
Employee on and after the Effective Hire Date shall be equal to either, in the
sole discretion of the Purchaser or its Affiliate, the Transferred Employee’s
vacation accrual rate (i) as reflected in the Employee Information or (ii) under
the vacation policy of the Purchaser or its relevant Affiliate applicable to
similarly situated employees after taking into account such Transferred
Employee’s service, if applicable, as provided in Section 7.1.2(a). For the
avoidance of doubt, such vacation accrual rate applicable to Specified
Transferred Employees shall not be decreased by the Purchaser or its Affiliates
as a result of the obligation in this Section 7.1.2(b)(ii)(B) that the Purchaser
or its Affiliates grant such Employees accrued and unused vacation hours due and
owing as of the Closing Date.

(iii)

(A) With respect to each Transferred Employee (and his or her eligible
dependents, as applicable) in Canada and the United States, the Purchaser or the
relevant Purchaser’s Affiliates shall (x) waive any eligibility periods,
evidence of insurability or pre-existing condition limitations and (y) honor any
deductibles, co-payments, co-insurance or out-of-pocket expenses paid or
incurred by such

 

120



--------------------------------------------------------------------------------

employee, including with respect to his or her dependents, under comparable
Seller Employee Plans during the Purchaser Employee Plan year in which the
relevant Effective Hire Date occurs, provided that such employee provides
documentation of such expenses paid or incurred to the Purchaser or its
Affiliates, and in each case to the extent waived or honored under the Seller
Employee Plans in which such Transferred Employee participated immediately prior
to the Closing and to the extent doing so will not result in the duplication of
benefits.

(B) With respect to each Transferred Employee (and his or her eligible
dependents, as applicable) in all countries other than those described in
Section 7.1.2(b)(iii)(A), the Purchaser or the relevant Purchaser’s Affiliates
shall use commercially reasonable efforts to cause the Purchaser Employee Plans
to (x) waive any eligibility periods, evidence of insurability or pre-existing
condition limitations and (y) honor any deductibles, co-payments, co-insurance
or out-of-pocket expenses paid or incurred by such employee, including with
respect to his or her dependents, under comparable Seller Employee Plans during
the Purchaser Employee Plan year in which the relevant Effective Hire Date
occurs, provided that such employee provides documentation of such expenses paid
or incurred to the Purchaser or its Affiliates, and in each case to the extent
waived or honored under the Seller Employee Plans in which such Transferred
Employee participated immediately prior to the Closing and to the extent doing
so will not result in the duplication of benefits.

(iv) The Purchaser or Designated Purchaser shall provide each Transferred
Employee employed in:

(A) Australia, with the benefit of the amount set forth in Section 7.1.2(b)(iv)
of the Sellers Disclosure Schedule of long service leave and sick leave, at such
time, if any; and

(B) Pakistan, with the gratuity payment as set forth on Section 7.1.2(b)(iv) of
the Sellers Disclosure Schedule provided under applicable Law in Pakistan at
such time, if any,

as payment of such amount is due and owing to each such Transferred Employee
under applicable Law, taking into account in the calculation of such total
payment due, the service of such Transferred Employee as set forth in the
Employee Information together with such Transferred Employee’s service with the
Purchaser on and after the Closing Date. Section 7.1.2(b)(iv) of the Sellers
Disclosure Schedule shall be updated no later than ten (10) Business Days prior
to the Closing Date to reflect additions or deletions of Identified Employees or
other status changes that are not prohibited under Section 5.9.

SECTION 7.2. Employment Obligations with Respect to Union Employees. The
provisions of this Section 7.2 shall apply to Union Employees. As of the Closing
Date the Purchaser or its relevant Affiliate will be bound by the terms and
obligations of the Collective Labor Agreements specified in the Employee
Information with respect to the employment of the relevant Union Employees who
are Transferred Employees as a successor, assign or purchaser of the relevant
Seller. With respect to all Union Employees who are not Identified Employees,
the

 

121



--------------------------------------------------------------------------------

Purchaser shall reimburse the Sellers for payments made by Sellers in respect of
severance liability pursuant to the Collective Labor Agreement or as required by
applicable Law relating to such Union Employees; provided, that, the Sellers
agree to use commercially reasonable efforts to mitigate the Liabilities
associated with the termination of such Union Employees by providing, upon
notice from the Purchaser identifying any Union Employee who will not be an
Identified Employee, working notice to such Union Employees and, in the case of
Union Employees located in the province of Quebec, written notice, and the
Minister of Employment and Social Solidarity in the case of a mass or group
termination in all material respects in accordance with applicable Law.

SECTION 7.3. Excluded Employee Liabilities. For purposes of clarity, the Sellers
shall retain, and neither the Purchaser nor any of the Designated Purchasers or
Purchaser Employee Plans shall assume, any of the following Liabilities of the
Sellers or Seller Employee Plans (the “Excluded Employee Liabilities”):

(a) Liabilities related to the Seller Employee Plans or any employee plans or
arrangements related to former employees of the Business (excluding the EMEA
Business), including the Sellers’ or any of their Affiliates’ (excluding the
EMEA Sellers) or Seller Employee Plans’ obligations to make payments or provide
benefit accrued under any Seller Employee Plan, except with respect to the
Specified Employee Liabilities or as specified in the Loaned Employee Agreement;

(b) Any obligation to provide continuation coverage pursuant to COBRA under any
Seller Employee Plan that is a “group health plan” (as defined in
Section 5000(b)(1) of the Code) to the Employees and/or their qualified
beneficiaries with respect to a COBRA qualifying event that occurs prior to such
Employees’ Effective Hire Date including, for avoidance of doubt, an Employee’s
termination of employment from the Sellers or their Affiliates;

(c) Liabilities related to the stock or other equity interests in the Seller or
any of its Affiliates;

(d) Except with respect to the Assumed Liabilities and as provided for in
Article VII, Liabilities relating to (i) any Employee’s or a former employee’s
employment or termination of employment with any of the Sellers or their
Affiliates, including any severance or similar obligations that may arise as a
result of the transfer of an Employee’s employment to the Purchaser or one of
its Affiliates or as a result of the Employee’s refusal of the Purchaser’s Offer
and any Liabilities that relate to the Inactive Employees’, Visa Employees’ and
Seconded Employees’ employment or termination of employment with any of the
Sellers or their Affiliates, except as otherwise provided in the Loaned Employee
Agreement, (ii) an applicant with respect to potential employment with any of
the Sellers or their Affiliates, (iii) the purported class action filed in
Ontario Superior Court of Justice under Court file number 08-CV41878CP, (iv) any
Action arising on or prior to the Closing filed by any Person in connection with
any Employee’s employment or the termination thereof with the Sellers, or
(v) any Action arising prior to, on or after the Closing relating to or filed by
any of the Employees set forth in Section 4.10(b) who are not Identified
Employees in connection with any such Employee’s employment or termination of
employment with the Sellers; and

 

122



--------------------------------------------------------------------------------

(e) Any Liabilities with respect to Canadian Union Retirees.

SECTION 7.4. Other Employee Covenants.

(a) After the date hereof, and subject to each Party’s disclosure obligations
imposed by Law or by Government Entities and each Party’s obligations hereunder,
the Purchaser shall not, and shall procure that the Designated Purchasers and
any of the Purchaser’s Affiliates shall not, issue any announcement or
communication to their respective employees or the Employees, prior to
consultation with, and the approval of, the Main Sellers (not to be unreasonably
withheld or delayed) with respect to this Agreement or any of the transactions
contemplated hereby. If requested, the non-requesting Party shall cooperate with
the requesting Party in respect of the development and distribution of any
announcement and communication to the employees of the Sellers, including
Employees, with respect to this Agreement or any of the transactions
contemplated hereby.

(b) The Purchaser undertakes to keep the Employee Data and any additional
information provided to the Purchaser by the Sellers with respect to
individually identifiable Employees (collectively, “Employee Data”) in
confidence and agrees that, until the relevant Employee Transfer Date with
respect to those Employees who become Transferred Employees, and at all times
with respect to those Employees who do not become Transferred Employees:

(i) the Purchaser shall, and shall cause the Designated Purchasers to, restrict
the disclosure of the Employee Data only to such of its employees, agents and
advisors as is reasonably necessary for the purposes of complying with its
obligations pursuant to this Agreement;

(ii) the Employee Data shall not be used except for the purposes of complying
with the obligations of the Purchaser and the Designated Purchasers pursuant to
this Agreement and shall be returned to the Sellers or destroyed, at the
Sellers’ election, if this Agreement is terminated; and

(iii) the Purchaser shall, and shall cause the Designated Purchasers to, comply
with such additional obligations as may be reasonably required in any particular
jurisdiction to comply with any applicable data privacy Laws.

(c) The Purchaser and the Sellers shall cooperate with each other to provide for
an orderly transition of the Transferred Employees from the Sellers to the
Purchaser or the Designated Purchasers, as applicable (including the providing
of any information by the Sellers to the Purchaser as may be reasonably
requested by Purchaser for purposes of complying with its obligations pursuant
to Article VII), subject to Section 5.6(d), and to minimize the disruption to
the respective businesses of the Parties resulting from the transactions
contemplated hereby.

(d) Within sixty (60) days following the relevant Effective Hire Date, except to
the extent prohibited by applicable data privacy Laws and subject to consent by
such employee to be obtained by the Purchaser or Designated Purchaser in his or
her Offer (including any consent, if required, to transfer Employee Records
across geographical

 

123



--------------------------------------------------------------------------------

boundaries), or as otherwise required by Law, the Sellers shall provide the
Purchaser or the Designated Purchaser with the Employee Records (or a copy
thereof) of Transferred Employees other than those Employee Records that
constitute Assets pursuant to Section 2.1.1(h) hereof. Further, after the
Effective Hire Date, the Purchaser may request in writing an individual Employee
Record in relation to a reasonably contemplated employment termination by the
Purchaser and, except to the extent prohibited by applicable data privacy Laws
and subject to consent by such employee to be obtained by the Purchaser or
Designated Purchaser in his or her Offer (including any consent, if required, to
transfer Employee Records across geographical boundaries), the Seller shall
provide such individual Employee Record within two (2) Business Days. With
respect to such Employee Records provided by the Sellers to the Purchaser or
Designated Purchasers, in the event that the Sellers reasonably need access to
such records for purposes of complying with a subpoena or in connection with any
pending or threatened Action, the Purchaser or Designated Purchaser will allow
the Sellers reasonable access to such records for the sole purpose of obtaining
information for use as aforesaid and will permit the Sellers to make copies
thereof as may be necessary or convenient.

(e) During the Non-Solicitation Period the Sellers shall not, without the
advance written consent of the Purchaser, either directly or indirectly solicit
for employment or hire any Transferred Employee unless the employment of such
employee is involuntarily terminated by the Purchaser or Designated Purchaser
prior to such action by the Sellers; provided, however, that nothing in this
Section 7.4(e) shall prevent the Sellers from (i) conducting generalized
employment searches, including placing bona fide public advertisements, that are
not specifically targeted at such Transferred Employees, or (ii) hiring such
Transferred Employees identified through such generalized employment searches.

(f) During the Non-Solicitation Period, the Purchaser and the Designated
Purchasers shall not, without the Sellers’ advance written consent, either
directly or indirectly solicit for employment (i) any of the employees of the
Sellers who are not Employees, unless the employment of such employee is
involuntarily terminated by the Sellers prior to such action by the Purchaser or
the Designated Purchasers, (ii) any Employees who have rejected their Offer or
objected to their transfer of employment to the Purchaser or Designated
Purchasers pursuant to this Agreement, or (iii) any Employees to whom the
Purchaser or any Designated Purchaser have not made an Offer; provided, however,
that nothing in this Section 7.4(f) shall prevent the Purchaser or the
Designated Purchasers from (A) conducting generalized employment searches,
including placing bona fide public advertisements, that are not specifically
targeted at such employees or former employees of the Sellers, or (B) hiring
such employees or former employees identified through such generalized
employment searches; provided, further, that, with respect to any Employee
described in clauses (ii) and (iii) above who becomes employed with the
Purchaser or a Designated Purchaser (other than by operation of Law) during the
ninety-day period following the Closing Date, the Purchaser and the Designated
Purchasers shall be required to reimburse the Sellers, if applicable, for any
pay in lieu of notice (including WARN Act notice) and/or severance payments to
the extent paid by the Sellers to such Employee.

 

124



--------------------------------------------------------------------------------

(g) Neither the Sellers nor any of their Affiliates shall enforce against any
Transferred Employee any, non-compete, non-solicit or similar contractual
obligations, or otherwise assert, with respect to any such Transferred Employee
or the Purchaser or any of its Affiliates, claims that would otherwise prohibit
or restrict such Transferred Employee’s employment with the Purchaser or any of
its Affiliates in the Business.

SECTION 7.5. Canadian Pension Plans.

7.5.1. Non-Union Defined Benefit. As of the relevant Effective Hire Date, each
Non-Union Employee who has any entitlement to defined benefits under the Nortel
Networks Limited Managerial and Non-Negotiated Pension Plan (the “Nortel Plan”),
whether such Non-Union Employee was accruing such benefits as of such Effective
Hire Date or whether accrual had ceased prior to such date, shall cease to
participate actively in such Seller Employee Plan. The Purchaser shall cause all
such Non-Union Employees who become Transferred Employees to participate in a
defined contribution registered pension plan (the “Canadian Non-Union DC
Replacement Plan”) to be established by the relevant Designated Purchaser
effective as of the day after the Closing Date. The Purchaser shall cause the
Canadian Non-Union DC Replacement Plan to recognize the prior service of such
Transferred Employees with the Seller for the purposes of eligibility to
participate, vesting and entitlement to benefits. The Canadian Non-Union DC
Replacement Plan shall contain an employer contribution formula of at least 1%
of the salary of such Transferred Employees, subject to any applicable Tax Law.
The Designated Purchaser shall maintain the Canadian Non-Union DC Replacement
Plan in respect of such Transferred Employees (A) for at least five (5) years
after the Closing Date or their respective employment termination dates with the
Designated Purchaser or (B) until the wind-up of the Nortel Plan, whichever is
earlier, without any adverse amendment. For greater certainty, there shall be no
transfer of assets or liabilities from the Nortel Plan to the Canadian Non-Union
DC Replacement Plan or any other Purchaser Employee Plan in respect of defined
benefit accruals.

7.5.2. Non-Union Defined Contribution. As of the relevant Effective Hire Date,
each Non-Union Employee who participates only in the defined contribution
component of the Nortel Plan shall cease to participate actively in, and accrue
benefits under, such Seller Employee Plan. The Purchaser shall cause all such
Non-Union Employees to participate in the Canadian Non-Union DC Replacement Plan
beginning as of the relevant Effective Hire Date. The Purchaser shall cause the
Canadian Non-Union DC Replacement Plan to recognize the prior service of such
Transferred Employees with the Seller for the purposes of eligibility to
participate, vesting and entitlement to benefits. The Canadian Non-Union DC
Replacement Plan shall contain an employer contribution formula of at least 1%
of the salary of such Transferred Employees, subject to any applicable Tax Law.

7.5.3. Union Defined Benefit. As of the relevant Effective Hire Date, each Union
Employee who was accruing defined benefits under the Nortel Networks Negotiated
Pension Plan shall cease to participate actively in, and accrue benefits under,
such Seller Employee Plan. The Purchaser shall cause all such Union Employees
who become Transferred Employees to participate in a defined benefit registered
pension plan (the “Canadian DB Replacement Plan”) to be established by the
relevant Designated Purchaser effective as of the day after the Closing Date and
which shall contain a benefit formula which is no less favorable than the
formula in the Nortel Networks Negotiated Pension Plan and which shall otherwise

 

125



--------------------------------------------------------------------------------

comply with the applicable Collective Labor Agreement. The Purchaser shall cause
the Canadian DB Replacement Plan to recognize the prior service of such
Transferred Employees with the Seller for the purposes of eligibility to
participate, vesting and entitlement to benefits, but not for the purpose of
benefit accrual. For greater certainty, there shall be no transfer of assets or
liabilities from the Nortel Networks Negotiated Pension Plan to the Canadian DB
Replacement Plan or any other Purchaser Employee Plan.

7.5.4. Union Defined Contribution. As of the relevant Effective Hire Date, each
Union Employee who participates in the defined contribution component of the
Nortel Networks Negotiated Pension Plan shall cease to participate actively in,
and accrue benefits under, such plan. The Purchaser shall cause all such Union
Employees who become Transferred Employees to participate in a defined
contribution registered pension plan (the “Canadian Union DC Replacement Plan”)
to be established by the Purchaser effective as of the day after the Closing
Date and which shall comply with the applicable Collective Labor Agreement. The
Purchaser shall cause the Canadian Union DC Replacement Plan to recognize the
prior service of such Transferred Employees with the Seller for the purposes of
eligibility to participate, vesting and entitlement to benefits.

SECTION 7.6. Sole Benefit of Sellers and Purchaser. The terms and provisions of
this Article VII are for the sole benefit of the Parties. Nothing contained
herein, express or implied (i) shall be construed to establish, amend, or modify
any Seller Employee Plan, any Purchaser Employee Plan, or any other benefit
plan, program, agreement or arrangement, (ii) shall alter or limit the ability
of the Purchaser, the Sellers, or any of their respective Affiliates to amend,
modify or terminate any Seller Employee Plan, any Purchaser Employee Plan (other
than as provided in Section 7.5), or any other benefit or employment plan,
program, agreement or arrangement after the Closing Date, (iii) is intended to
confer or shall confer upon any current or former employee any right to
employment or continued employment, or constitute or create an employment
agreement with any Transferred Employee, or (iv) is intended to confer or shall
confer upon any individual or any legal representative of any individual
(including employees, retirees, or dependents or beneficiaries of employees or
retirees and including collective bargaining agents or representatives) any
right as a third-party beneficiary of this Agreement.

ARTICLE VIII

REGISTRATION AND SALE OF SHARES

SECTION 8.1. Shelf Registration.

(a) Provided that the Sellers have complied with their obligations to deliver
the information, including the Audited Financial Statements and Unaudited
September 30, 2008 Financial Statements, as may be required by and within the
time periods specified in Section 5.26, on or prior to the later of (x) the 30th
calendar day following the Closing and (y) sixty (60) days following the receipt
of such information and financial statements from the Sellers as are required by
the rules and regulations promulgated under the Securities Act in connection
with the filing and effectiveness of the Shelf Registration Statement referred
to below, the Purchaser shall prepare and file an automatic shelf registration
statement on Form S-3 (or other applicable form) (together with any amendments
or supplements thereto, the “Shelf Registration Statement”), to permit the

 

126



--------------------------------------------------------------------------------

immediate resale of the Shares under the Securities Act by the Sellers and shall
use its commercially reasonable efforts to cause the Shelf Registration
Statement to remain continuously effective until the later of (i) one year after
the Closing and (ii) when the Shares are no longer subject to the volume
limitations set forth in Rule 144(e) of the Securities Act (such period, the
“Effective Period”); provided that the Purchaser may by written notice to the
Distribution Agent immediately suspend the use of the Shelf Registration
Statement for:

(i) any period starting on the date on which additional financial statements for
the Business with respect to any interim period that begins after the date of
the latest period covered by the Audited Financial Statements but ends prior to
the Closing Date and that are not then included in the Shelf Registration
Statement and any financial statements for the corresponding period of the
preceding fiscal year that, in each case, are required by the rules and
regulations promulgated under the Securities Act to be included or incorporated
by reference in the Shelf Registration Statement (the “Additional Statements”)
and ending three (3) Business Days after the date on which the Sellers have
provided such Additional Statements to the Purchaser. The Purchaser shall
provide the Main Sellers and their representatives reasonable access to the
records and employees of the Business to the extent relevant for the preparation
and delivery of any Additional Statements and shall cause the employees of the
Business to provide the Main Sellers with such cooperation as they shall
reasonably request in connection with their preparation and delivery of any
Additional Statements;

(ii) any period starting on the date that the Purchaser’s board of directors (or
a committee thereof) concludes that any previously issued financial statements
included in, or incorporated by reference into, such Shelf Registration
Statement should no longer be relied upon because of an error in such financial
statements as addressed in Accounting Principles Board Opinion No. 20, as may be
modified, supplemented or succeeded, and ending on the date on which the
Purchaser takes corrective action necessary to permit sales under the Shelf
Registration Statement to resume; and

(iii) a period not to exceed twenty (20) consecutive days in any one instance
and for a period not to exceed forty-five (45) days in any six (6) month period,
without regard to any period of suspension pursuant to the immediately preceding
clauses, at any time that the Purchaser becomes engaged in a material business
activity or negotiation or any other event has occurred or is anticipated, which
activity, negotiation or event is not disclosed in that prospectus and that the
Purchaser’s board of directors (or a committee thereof) reasonably believes
after consultation with counsel should be disclosed therein under applicable Law
and determines in good faith that such disclosure would be premature or would
adversely affect the Purchaser or its business or prospects; provided, however,
that the Purchaser may not suspend the use of the Shelf Registration Statement
pursuant to this clause (iii) during the sixty (60) consecutive trading day
period commencing on the effective date of the Shelf Registration Statement.

 

127



--------------------------------------------------------------------------------

The Purchaser will use its reasonable best efforts to ensure that the use of the
Shelf Registration Statement may be resumed immediately following any such
period of suspension (including by taking such corrective actions as referred to
in clause (ii) above).

(b) At its expense, the Purchaser will use reasonable best efforts during the
Effective Period to:

(i) prepare and file with the SEC such amendments and supplements to the Shelf
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the Shares covered by the Shelf Registration Statement;

(ii) furnish such number of prospectuses and any amendments or supplements
thereto, as the Distribution Agent, the Sellers or the EMEA Sellers from time to
time may reasonably request;

(iii) promptly amend the Shelf Registration Statement onto a form the Purchaser
is then eligible to use or file a new registration statement on such form and to
keep such registration statement effective in accordance with the requirements
otherwise applicable under this Agreement if the Purchaser ceases to be a WKSI;

(iv) make and keep adequate current public information with respect to the
Purchaser available in accordance with Rule 144 under the Securities Act; and

(v) file with the SEC in a timely manner all reports and other documents
required of the Purchaser under the Securities Act and the Exchange Act.

SECTION 8.2. Indemnification.

(a) As a condition to any Seller’s or EMEA Seller’s inclusion in the Shelf
Registration Statement as a selling shareholder, such Seller or EMEA Seller
shall, severally and not jointly, indemnify the Purchaser, each person, if any,
who controls the Purchaser within the meaning of the Securities Act or the
Exchange Act, and each officer or director of the Purchaser, against all losses,
claims, damages or liabilities (including any loss, damage, claim or liability
under the Securities Act, the Exchange Act, state securities laws or otherwise)
arising out of or based upon any untrue statement or alleged untrue statement of
any material fact contained in the Shelf Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arising out of or based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading and each agrees, severally and not
jointly, to reimburse the Purchaser and each such officer, director and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending such loss, claim, damage,
liability or action, provided, however, that any Seller or EMEA Seller shall
only be liable hereunder in any such case if and only to the extent that any
such loss, claim, damage, liability arises out of or

 

128



--------------------------------------------------------------------------------

is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement, preliminary
prospectus or final prospectus, or any such amendment or supplement, in reliance
upon and in conformity with information pertaining to such Seller or EMEA
Seller, as such, as furnished in writing to the Purchaser by or on behalf of the
Sellers or the EMEA Sellers, respectively, specifically for use in the
preparation thereof, provided, further, however, that the liability of each of
the Sellers and the EMEA Sellers hereunder shall not in any event exceed the net
proceeds received by such Seller or EMEA Seller from the sale of Shares covered
by the Shelf Registration Statement. The Purchaser will indemnify and hold
harmless each of the Sellers and the EMEA Sellers selling Shares registered on
the Shelf Registration Statement and each other person, if any, who controls any
of them within the meaning of the Securities Act or Exchange Act, and each
officer, director or agent of any of them, against any losses, claims, damages
or liabilities (including any loss, damage, claim or liability under the
Securities Act, the Exchange Act or state securities Laws) or otherwise to the
extent such losses, claims, damages or liabilities arise out of or based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Shelf Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading and the Purchaser will reimburse each such Seller and
EMEA Seller and each such officer, director, agent and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Purchaser will not be liable hereunder in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement, preliminary
prospectus or final prospectus or any such amendment or supplement, in reliance
upon and in conformity with information pertaining to any of the Sellers or the
EMEA Sellers, as such, as furnished in writing to the Purchaser by or on behalf
of any of them specifically for use in the preparation thereof. The Purchaser
shall bear all costs and expenses associated with the registration of the Shares
as specified in this Section 8.1 and the preparation and filing of the Shelf
Registration Statement, the Purchaser’s outside counsel, NASDAQ and blue sky
registration and filing fees and transfer agents’ and registrars’ fees and legal
fees and disbursements of counsel to the Sellers or the EMEA Sellers.

(b) If the indemnification provided for in Section 8.2(a) is unavailable to a
Person intended to be indemnified under Section 8.2(a) (an “Indemnitee”) in
respect of any losses, damages, claims or liabilities referred to herein, then,
as a condition to any Seller’s or EMEA Seller’s inclusion in the Shelf
Registration Statement as a selling shareholder, the Person who was to provide
the indemnity under Section 8.2(a) (an “Indemnitor”), in lieu of indemnifying
such Indemnitee hereunder, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, damages, claims or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnitor and the Indemnitee and the Persons acting on behalf of or controlling
the Indemnitor or the Indemnitee in connection with the statements or omissions
or violations which resulted in such losses, damages, claims or liabilities, as
well as any other relevant equitable considerations. If the indemnification
described in Section 8.2(a) is unavailable to an

 

129



--------------------------------------------------------------------------------

Indemnitee, the relative fault of the Indemnitor and the Indemnitee and Persons
acting on behalf of or controlling the Indemnitor or the Indemnitee shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnitor or the
Indemnitee or the Persons acting on behalf of or controlling the Indemnitor or
the Indemnitee and their relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Indemnitor
shall not be required to contribute pursuant to this Section 8.2(b) if there has
been a settlement of any proceeding affected without its written consent. No
claim against the assets of the Sellers or the EMEA Sellers shall be created by
this Section 8.2(b), except as and to the extent permitted by applicable Law.
Notwithstanding the foregoing, no Seller or EMEA Seller shall be required to
make a contribution in excess of the net amount received by such Seller or EMEA
Seller from the sale of the Shares in the offering giving rise to such
liability.

SECTION 8.3. Trading Limitation. The Sellers and EMEA Sellers agree that for any
given day, the aggregate amount of Shares sold for the account of the Sellers
and the EMEA Sellers collectively, whether pursuant to the Shelf Registration
Statement or otherwise, shall not exceed the Daily Trading Limit.

ARTICLE IX

CONDITIONS TO THE CLOSING

SECTION 9.1. Conditions to Each Party’s Obligation. The Parties’ obligation to
effect, and, as to the Purchaser, to cause the relevant Designated Purchasers to
effect, the Closing is subject to the satisfaction or the express written waiver
of the Primary Parties, at or prior to the Closing, of the following conditions:

(a) Regulatory Approvals. All Regulatory Approvals shall have been obtained.

(b) No Injunctions or Restraints. There shall not be in effect any Law or Order
of any court or other Government Entity in the U.S., Canada or the United
Kingdom (in respect of the transactions contemplated under the EMEA Asset Sale
Agreement) prohibiting the consummation of the transactions contemplated hereby
and there shall not be any proceeding pending by any Government Entity in the
U.S., Canada or the United Kingdom seeking such prohibition.

(c) Bidding Procedures Order and Canadian Sales Process Order. The U.S. Bidding
Procedures Order and the Canadian Sales Process Order shall have been entered
and shall not have been stayed as of the Closing Date and such orders shall have
become Final Orders.

(d) U.S. Sale Order and Canadian Approval and Vesting Order. The U.S. Sale Order
and the Canadian Approval and Vesting Order shall have been entered and shall
not have been stayed and (x) such orders shall have become Final Orders,
(y) following Closing any such appeal of either such Order shall become moot
under applicable Law or (z) any ruling or order by the court in respect of the
issue on appeal could not reasonably be

 

130



--------------------------------------------------------------------------------

expected to have a material adverse effect on the Purchaser or the Business
taken as a whole.

(e) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in clauses 15.1, 15.2 and
15.3 thereof (other than the condition regarding the satisfaction of the
conditions hereunder) shall have been satisfied or waived in accordance with the
terms of the EMEA Asset Sale Agreement.

(f) Consummation of Closing under EMEA Asset Sale Agreement. The transaction
contemplated by the EMEA Asset Sale Agreement shall be completed simultaneously
with the Closing hereunder.

SECTION 9.2. Conditions to Sellers’ Obligation. The Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Main Sellers), at or prior to the Closing, of each of the
following conditions:

(a) No breach of Representations and Warranties. Each of the representations and
warranties set forth in Article III, disregarding all materiality and material
adverse effect qualifications contained therein, shall be true and correct
(i) as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, except, in each case, for any failure to be
true and correct that has not had or would not reasonably be expected to have
individually or in the aggregate (i) a material adverse effect on the
Purchaser’s ability to consummate the transactions contemplated hereby or (ii) a
material adverse effect on the assets, liabilities, results of operations or
condition (financial or otherwise) of the Purchaser and its subsidiaries taken
as a whole.

(b) No breach of Covenants. The material covenants, obligations and agreements
contained in this Agreement to be complied with by the Purchaser on or before
the Closing shall not have been breached in any material respect.

(c) Notification of NASDAQ for Listing. The Purchaser has submitted a
notification of listing of the Shares to NASDAQ, such listing to be effective as
of the Closing Date, subject to the filing of required documentation, notice of
issuance and/or other usual requirements at least fifteen (15) days prior to the
Closing Date and has not received any notification of objection from NASDAQ with
respect to such listing.

(d) Purchaser’s Deliveries. Each of the deliveries required to be made by the
Purchaser pursuant to Sections 2.3.2(b), and 2.3.2(e) shall have been so
delivered.

SECTION 9.3. Conditions to Purchaser’s Obligation. The Purchaser’s obligation to
effect, and to cause the relevant Designated Purchasers to effect, the Closing
shall be subject to the fulfillment (or express written waiver by the
Purchaser), at or prior to the Closing, of each of the following conditions:

(a) No breach of Representations and Warranties. Each of the representations and
warranties set forth in Article IV, disregarding all materiality and Material
Adverse Effect qualifications contained therein, shall be true and correct
(i) as if

 

131



--------------------------------------------------------------------------------

restated on and as of the Closing Date or (ii) if made as of a date specified
therein, as of such date, except in each case for any failure to be true and
correct that has not had or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) No breach of Covenants. The material covenants, obligations and agreements
contained in this Agreement to be complied with by the Sellers on or before the
Closing shall not have been breached in any material respect, provided that a
failure by the Sellers to achieve First Day Ready (as defined in Section 5.28 of
the Sellers Disclosure Schedule) on or before April 30, 2010 shall not fall
within the scope of this condition.

(c) Sellers’ Deliveries. Each of the deliveries required to be made by the
Sellers pursuant to Section 2.3.2(f) shall have been so delivered except if such
deliverable is a Non-Assigned Contract in respect of which a Consent is
outstanding.

(d) Financial Statements. The Sellers shall have delivered to the Purchaser at
least five (5) days prior to the Closing Date, the Audited Financial Statements
and Unaudited September 30, 2008 Financial Statements as required by and
pursuant to Section 5.26 hereof and the Audited Financial Statements and
Unaudited September 30, 2008 Financial Statements shall be consistent in all
material respects with the Financial Statements for such periods that are
included in the Financial Statements (other than to the extent such differences
arise from the differences between the carve-out accounting guidelines
promulgated by the SEC and the principals used to allocate corporate overhead
used by the Sellers in preparing the Financial Statements).

(e) Carling Property. The premises in Lab 10 of the Carling Property to be
leased to the Purchaser in accordance with the Carling Property Lease Agreements
shall not have been destroyed or substantially damaged.

ARTICLE X

TERMINATION

SECTION 10.1. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Primary Parties;

(b) by either Primary Party, upon written notice to the other:

(i) if the Closing does not take place on or before April 30, 2010.

(ii) in the event of a material breach by such other Primary Party of such other
Primary Party’s representations, warranties, agreements or covenants set forth
in this Agreement, which breach (x) would result in a failure of the conditions
to Closing set forth in Section 9.1(a), Section 9.2(a), Section 9.2(b),
Section 9.3(a) or Section 9.3(b), as applicable, and (y) is not cured within 30
days from receipt of a written notice from the non-breaching Primary Party;

 

132



--------------------------------------------------------------------------------

(iii) if the U.S. Bidding Procedures Order and the Canadian Sales Process Order
are not entered by the respective courts by October 19, 2009 in the case of any
termination pursuant to this clause (iii) by the Purchaser or October 30, 2009
in the case of any termination pursuant to this clause (iii) by the Main
Sellers, provided however, that the Main Sellers shall only have the right to
terminate pursuant to this Section 10.1(b)(iii) if they are not otherwise in
breach of Section 5.1 or Section 5.2;

(iv) if the U.S. Sale Order and Canadian Approval and Vesting Order are not
entered into by December 17, 2009;

(v) upon the entry of an order by the Bankruptcy Court authorizing an
Alternative Transaction;

(vi) if the EMEA Asset Sale Agreement is terminated in accordance with its
terms;

(vii) if a Government Entity in the U.S., Canada or the United Kingdom issues a
ruling or Final Order prohibiting the transactions contemplated hereby; or

(viii) if the Auction is not completed by December 11, 2009;

(c) by the Purchaser in the event that the Sellers fail to consummate the
Closing in breach of Section 2.3, within ten (10) Business Days of a written
demand by the Purchaser to consummate the Closing;

(d) by the Purchaser if any of the Sellers withdraw or seek authority to
withdraw the Canadian Approval and Vesting Order Motion or the U.S. Bidding
Procedures and Sale Motion, or publicly announce any stand-alone plan of
reorganization or plan of arrangement in respect of the Business or liquidation
or winding up of all or substantially all of the Assets or the EMEA Assets or
any of the Sellers or the EMEA Sellers (or support any such plan filed by any
other Person);

(e) by the Main Sellers upon the entry of an order by the Bankruptcy Court
authorizing a Sponsored Reorganization Plan; or

(f) by the Purchaser if premises in Lab 10 of the Carling Property to be leased
to the Purchaser in accordance with the Carling Property Lease Agreements is
destroyed or substantially damaged,

provided, however, that the right to terminate this Agreement pursuant to
Section 10.1(b)(i), Section 10.1(b)(ii), Section 10.1(b)(iii),
Section 10.1(b)(iv), Section 10.1(b)(vi) and Section 10.1(b)(viii) shall not be
available to any Party whose breach hereof has been the principal cause of, or
has directly resulted in, the event or condition purportedly giving rise to a
right to terminate this Agreement under such clauses; and further provided
however, that a Party shall not be permitted to terminate under
Section 10.1(b)(ii) if such Party is then itself in material breach of this
Agreement.

 

133



--------------------------------------------------------------------------------

SECTION 10.2. Termination Payments.

(a) In the event that this Agreement is terminated by either Primary Party
pursuant to Section 10.1(b)(v) or by the Purchaser pursuant to
Section 10.1(b)(ii), Section 10.1(c) or Section 10.1(d) or by the Main Sellers
pursuant to Section 10.1(b)(iii), Section 10.1(b)(iv), Section 10.1(b)(viii) or
Section 10.1(e) or in the event that the EMEA Asset Sale Agreement is terminated
by the Purchaser pursuant to clause 15.4.4 or clause 15.4.5 of the EMEA Asset
Sale Agreement, then the Sellers shall pay to the Purchaser in immediately
available funds, within two (2) Business Days following such termination, a cash
fee equal to $10,696,000 (the “Break-Up Fee”). Additionally, if this Agreement
is terminated by either Party pursuant to Section 10.1 (other than
Section 10.1(a) or by Sellers pursuant to Section 10.1(b)(ii) or pursuant to
Section 10.1(b)(vi) to the extent that no EMEA Expense Reimbursement (as defined
in the EMEA Asset Sale Agreement) is payable under the EMEA Asset Sale
Agreement), the Sellers shall pay to the Purchaser an amount in cash equal to
the total amount of all reasonable and documented fees, costs and expenses
incurred by the Purchaser in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby,
including all filing and notification fees, and all fees and expenses of the
Purchaser and its Affiliates in an amount not to exceed $3,565,333 (the “Expense
Reimbursement”). The Sellers acknowledge and agree that the Expense
Reimbursement is a reasonable amount given the size and complexity of the
transactions contemplated by this Agreement. The Expense Reimbursement shall be
paid by wire transfer or other means acceptable to the Purchaser not later than
two (2) Business Days following the receipt by the Main Sellers of a written
notice from the Purchaser describing the fees and expenses which constitute the
Expense Reimbursement in reasonable detail (the “Expense Reimbursement Notice”).

(b) Notwithstanding anything to the contrary in this Agreement, the payment of
any fees payable pursuant to Section 10.2(a) shall be the sole and exclusive
remedy of the Purchaser, whether at Law or in equity, under this Agreement in
the event this Agreement is terminated in accordance with Article X and the
Purchaser is paid such fees.

(c) The Sellers’ obligation to pay the Expense Reimbursement and the Break-Up
Fee pursuant to this Section 10.2 shall survive termination of this Agreement
and shall, to the extent owed by the U.S. Debtors, constitute an administrative
expense of the U.S. Debtors under Section 503(b) of the U.S. Bankruptcy Code.

(d) Notwithstanding anything to the contrary herein, the Sellers’ obligation to
pay the Break-Up Fee and Expense Reimbursement pursuant to this Section 10.2 is
expressly subject to entry of the U.S. Bidding Procedures Order and the Canadian
Sales Process Order.

SECTION 10.3. Effects of Termination. If this Agreement is terminated pursuant
to Section 10.1:

(a) all further obligations of the Parties under or pursuant to this Agreement
shall terminate without further liability of any Party to the other except for
the provisions of (i) Section 5.7 (Public Announcements), (ii) Section 5.10
(Transaction Expenses), (iii) Section 5.11 (Confidentiality),
(iv) Section 7.4(b)(ii) (Other Employee

 

134



--------------------------------------------------------------------------------

Covenants), (v) Section 10.1 (Termination) (vi) Section 10.2 (Termination
Payments), (vii) Section 10.3 (Effects of Termination) and (vii) Article XI
(Miscellaneous); provided, that neither the termination or anything in this
Section 10.3 shall relieve any Party hereto from liability for any breach of
this Agreement occurring before the termination hereof and thereof;

(b) except as required by applicable Law, the Purchaser shall return to the
Sellers or destroy all documents, work papers and other material of any of the
Sellers relating to the transactions contemplated hereby, whether so obtained
before or after the execution hereof; and

(c) the provisions of the Confidentiality Agreement will continue in full force
and effect.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Survival of Representations and Warranties or Covenants.

(a) No representations or warranties, covenants or agreements of the Sellers or
the Other Sellers in this Agreement shall survive beyond the Closing Date,
except for covenants and agreements that by their terms are to be satisfied
after the Closing Date, which shall survive until satisfied in accordance with
their terms. For the avoidance of doubt, the covenants of the Sellers in
Section 5.26, Article VI and Article VIII shall survive until fully discharged.

(b) No representations or warranties, covenants or agreements of the Purchaser
in this Agreement shall survive beyond the Closing Date, except the
representations and warranties, covenants and agreements of the Purchaser set
forth in Section 3.1, Section 3.2, Section 3.5, Section 3.7 and Section 5.27
shall survive beyond the Closing Date, as shall any covenants and agreements set
forth in Article VI and Article VIII and covenants and agreements of the
Purchaser that by their terms are to be satisfied after the Closing Date, which
shall survive until satisfied in accordance with their terms.

SECTION 11.2. Remedies. No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement or the documents referred
to in this Agreement by any Party will operate as a waiver of such right,
remedy, power or privilege, nor will any single or partial exercise of any
right, remedy, power or privilege under this Agreement preclude any other or
further exercise of such right, remedy, power or privilege or the exercise of
any other right, remedy, power or privilege. To the maximum extent permitted by
applicable Law, (a) no waiver that may be given by a Party shall be applicable
except in the specific instance for which it is given and (b) no notice to or
demand on one Party shall be deemed to be a waiver of any right of the Party
giving such notice or demand to take further action without notice or demand.

SECTION 11.3. Third-Party Beneficiaries. The acknowledgements, rights,
undertakings, representations or warranties contained in this Agreement and
expressed to be for the benefit of the EMEA Sellers, the Joint Administrators or
the Joint Israeli Administrators

 

135



--------------------------------------------------------------------------------

(including the provisions of Section 2.2, Section 3.7, Section 5.4(c),
Section 5.27, Section 5.33, Section 6.8, Section 6.9, Section 5.28 of the
Sellers Disclosure Schedule (other than subsection (k)) and Article VIII)
(collectively, the “Third Party Provisions”) shall inure to, are expressly
intended to be for the benefit of, and shall be enforceable by, each of the EMEA
Sellers, the Joint Administrators or the Joint Israeli Administrators (and their
applicable successors or representatives) (the “Third Party Beneficiaries”), as
applicable, and shall be binding on the Purchaser and its successors and
assigns. In the event that any Party or any of its successors or assigns
(a) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger,
or (b) transfers all or a majority of its properties and assets to any Person,
then, and in each such case, proper provision shall be made so that the
successors and assigns of such Party, assumes the obligations thereof contained
in the Third Party Provisions or otherwise in this Agreement. Except as provided
in this Section 11.3, this Agreement is for the sole benefit of the Parties and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

SECTION 11.4. Consent to Amendments; Waivers. No Party shall be deemed to have
waived any provision of this Agreement or any of the other Transaction Documents
unless such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver. This Agreement and the Ancillary
Documents shall not be amended, altered or qualified except by an instrument in
writing signed by all the parties hereto or thereto, as the case may be.
Notwithstanding the foregoing provisions of this Section 11.4, (a) no Third
Party Beneficiary shall be deemed to have waived any Third Party Provision
unless such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver and (b) no Third Party Provision
shall be amended, altered or qualified except by an instrument in writing signed
by all the parties hereto and the Third Party Beneficiaries affected by such
amendment, alteration or qualification.

SECTION 11.5. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned (whether directly or indirectly) by any Party without
the prior written consent of the other Party, which consent may be withheld in
such party’s sole discretion, except for (i) direct assignment by any Seller to
an Affiliate (provided that the applicable Seller remains liable jointly and
severally with its assignee Affiliate for the assigned obligations), (ii) direct
assignment by the Purchaser to a Designated Purchaser (provided that the
Purchaser remains liable jointly and severally with its assignee Designated
Purchaser for the assigned obligations), (iii) direct assignment by a U.S.
Debtor to a succeeding entity following such U.S. Debtor’s emergence from
Chapter 11, and (iv) direct assignment by any of the Canadian Debtors pursuant
to any plan of arrangement approved by the Canadian Court, which will not
require the consent of the Purchaser.

SECTION 11.6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties, shall be

 

136



--------------------------------------------------------------------------------

governed exclusively by the Laws of the State of New York without regard to the
rules of conflict of laws of the State of New York or any other jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party: (i) agrees
that any claim, action or proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement, or the transactions
contemplated hereby shall be brought only in (a) either the U.S. Bankruptcy
Court, if brought prior to the entry of a final decree closing the Chapter 11
Cases or the Canadian Court, if brought prior to the termination of the CCAA
Cases and (b) in the United States District Court for the Southern District of
New York or, if that court lacks subject matter jurisdiction, the Supreme Court
of the State of New York, County of New York (collectively, the “New York
Courts”) or the Superior Court of Justice for the Province of Ontario (“Ontario
Court”), if brought after entry of a final decree closing the Chapter 11 Cases
and termination of the CCAA Cases, and shall not be brought in each case, in any
other court in the United States of America, Canada or any court in any other
country; (ii) agrees to submit to the jurisdiction of the U.S. Bankruptcy Court,
the Canadian Court, the New York Courts and the Ontario Court, as applicable,
pursuant to the preceding clauses (i)(a) and (b) for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby; (iii) waives and agrees not to assert any
objection that it may now or hereafter have to the laying of the venue of such
action brought in any such court or any claim that any such action brought in
such court has been brought in an inconvenient forum; (iv) agrees that the
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 11.7 or any other manner as may be
permitted by Law should be valid and sufficient service thereof; and (v) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdictions by suit on the judgment and in any
other manner provided by applicable Law.

(c) Section 11.6(b) shall not limit the jurisdiction of (i) the Accounting
Arbitrator set forth in Section 2.2.4.1(b) with respect to all disputes
hereunder which the Parties have agreed to be arbitrated by the Accounting
Arbitrator, or (ii) the TSA Arbitrator set forth in Section 5.28(m)(i) of
Section 5.28 of the Sellers Disclosure Schedule with respect to all disputes
thereunder which the Parties have agreed to be arbitrated by the TSA Arbitrator,
although claims described in the foregoing may be asserted in the courts
referred to in Section 11.6(b) for purposes of enforcing the jurisdiction and
judgments of the Accounting Arbitrator and the TSA Arbitrator.

(d) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE ANCILLARY

 

137



--------------------------------------------------------------------------------

AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.6.

SECTION 11.7. Notices. All demands, notices, communications and reports provided
for in this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other Person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 11.7.

 

If to the Purchaser to:

  Ciena Corporation   1201 Winterson Road   Linthicum, Maryland 21090  
Attention:   David Rothenstein,     Senior Vice President and General Counsel  
Facsimile:   +1-410-865-8001

With copies (that shall not constitute notice) to:

  Latham & Watkins LLP   555 Eleventh Street, NW   Suite 1000   Washington, DC
20004   Attention:   David S. Dantzic     Joseph A. Simei   Facsimile:  
+1-202-637-2201   and     Stikeman Elliott LLP   5300 Commerce Court West   199
Bay Street   Toronto, Ontario M5L 1B9   Attention: Brian M. Pukier  
Facsimile:    +1-416-947-0866

If to the Main Sellers or the Sellers, to:

  Nortel Networks Corporation   195 The West Mall   Mailstop: T0505009  
Toronto, Ontario M9C 5K1   Attention:   Anna Ventresca     General Counsel –
Corporate and Corporate Secretary

 

138



--------------------------------------------------------------------------------

  Facsimile:   +1-905-863-7739   and     Nortel Networks Limited   195 The West
Mall   Mailstop: T0505009   Toronto, Ontario M9C 5K1   Attention:   Anna
Ventresca     General Counsel – Corporate and Corporate Secretary   Facsimile:  
+1-905-863-7739   and    

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee 37228

  Attention:   Lynn C. Egan     Assistant Secretary  
Facsimile:    +1-615-432-4067

With copies (that shall not constitute notice) to:

 

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee 37228

  Attention:   Robert Fishman     Senior Counsel   Facsimile:   +1-347-427-3815
& +1-615-432-4067   and    

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

  Attention:   Daniel S. Sternberg   Facsimile:   +1-212-225-3999   and    

Ogilvy Renault LLP

200 Bay Street

Suite 3800, P.O. Box 84

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2Z4

  Attention:   Michael J. Lang

 

139



--------------------------------------------------------------------------------

  Facsimile:   +1-416-216-3930   and     Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC  

211 Commerce Street

Nashville, Tennessee 37201

  Attention:   Robert J. Looney   Facsimile:   +1-615-744-5647

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the calendar day after deposit with a reputable
overnight courier service, as applicable.

SECTION 11.8. Exhibits; Sellers Disclosure Schedule.

(a) The Sellers Disclosure Schedule and the Exhibits attached hereto constitute
a part of this Agreement and are incorporated into this Agreement for all
purposes as if fully set forth herein.

(b) For purposes of the representations and warranties of the Sellers contained
in this Agreement, disclosure in any Section of the Sellers Disclosure Schedule
of any facts or circumstances shall be deemed to be adequate response and
disclosure of such facts or circumstances with respect to all representations or
warranties by the Sellers calling for disclosure of such information, whether or
not such disclosure is specifically associated with or purports to respond to
one or more of such representations or warranties, if it is reasonably apparent
from the Sellers Disclosure Schedule that such disclosure is applicable. The
inclusion of any information in any Section of the Sellers Disclosure Schedule
or other document delivered by the Sellers pursuant to this Agreement shall not
be deemed to be an admission or evidence of the materiality of such item, nor
shall it establish a standard of materiality for any purpose whatsoever.

SECTION 11.9. Counterparts. The Parties may execute this Agreement in two or
more counterparts (no one of which need contain the signatures of all Parties),
each of which will be an original and all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or electronic mail attachment shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 11.10. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that such Party drafted or was more responsible for drafting the
provisions.

 

140



--------------------------------------------------------------------------------

SECTION 11.11. Severability. If any provision, clause, or part of this
Agreement, or the application thereof under certain circumstances, is held
invalid, illegal or incapable of being enforced in any jurisdiction, (i) as to
such jurisdiction, the remainder of this Agreement or the application of such
provision, clause or part under other circumstances, and (ii) as for any other
jurisdiction, any provision of this Agreement, shall not be affected and shall
remain in full force and effect, unless, in each case, such invalidity,
illegality or unenforceability in such jurisdiction materially impairs the
ability of the Parties to consummate the transactions contemplated by this
Agreement. Upon such determination that any clause or other provision is
invalid, illegal or incapable of being enforced in such jurisdiction, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible even in
such jurisdiction.

SECTION 11.12. Entire Agreement.

(a) This Agreement, the EMEA Asset Sale Agreement, the Ancillary Agreements and
the Confidentiality Agreement set forth the entire understanding of the Parties
relating to the subject matter thereof, and all prior or contemporaneous
understandings, agreements, representations and warranties, whether written or
oral, are superseded by this Agreement, the Ancillary Agreements and the
Confidentiality Agreement, and all such prior or contemporaneous understandings,
agreements, representations and warranties are hereby terminated. In the event
of any irreconcilable conflict between this Agreement and any of the Ancillary
Agreements or the Confidentiality Agreement, the provisions of this Agreement
shall prevail, regardless of the fact that certain Ancillary Agreements, such as
the Local Sale Agreement, may be subject to different governing Laws (unless the
Ancillary Agreement expressly provides otherwise).

(b) For the sake of clarity, the provisions of the EMEA Asset Sale Agreement
have been drafted separately from the provisions in the body of this Agreement
to reflect differing market practices in the countries of jurisdiction of the
EMEA Sellers. Unless the context specifically requires, the provisions contained
in the body of this Agreement and the provisions of the EMEA Asset Sale
Agreement shall be interpreted independently and without reference to each
other.

SECTION 11.13. Availability of Equitable Relief. Each Party agrees that
irreparable damage would occur in the event that any of the provisions of this
Agreement that it is required to perform were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, subject to the
limitations set forth in this Section 11.13 and Section 10.2(a), each Party
shall be entitled to equitable relief to prevent or remedy breaches of this
Agreement prior to the Closing, and for any breach of Section 8.1 following the
Closing, without the proof of actual damages, including in the form of an
injunction or injunctions or orders for specific performance in respect of such
breaches. Each Party agrees to waive any requirement for the security or posting
of any bond in connection with any such equitable remedy. Each Party further
agrees that the only permitted objection that it may raise in response to any
action for equitable relief is that it contests the existence of a breach or
threatened breach of the provisions of this Agreement. For avoidance of doubt,
under no circumstances shall the Sellers be liable for punitive damages or
indirect, special, incidental, or consequential damages arising out of or in
connection with this Agreement or the transactions contemplated hereby or

 

141



--------------------------------------------------------------------------------

any breach or alleged breach of any of the terms hereof, including damages
alleged as a result of tortious conduct.

SECTION 11.14. Bulk Sales Laws. Each Party waives compliance by the other Party
with any applicable bulk sales Law.

SECTION 11.15. Main Sellers as Representatives of Other Sellers.

(a) For all purposes of this Agreement:

(i) each Other Seller listed in Section 11.15(a)(i) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNC as its representative;

(ii) each Other Seller listed in Section 11.15(a)(ii) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNL as its representative; and

(iii) each Other Seller listed in Section 11.15(a)(iii) of the Sellers
Disclosure Schedule hereby irrevocably appoints NNI as its representative.

(b) Pursuant to Section 11.15(a), each of NNC, NNL and NNI shall expressly have
the power to, in the name and on behalf of each of its Respective Affiliates (as
defined below), (i) make all decisions and carry out any actions required or
desirable in connection with this Agreement, (ii) send and receive all notices
and other communications required or permitted hereby, and (iii) consent to any
amendment, waivers and modifications hereof.

(c) For the purposes of this Agreement, “Respective Affiliates” means: (i) with
respect to NNC, each Other Seller listed in Section 11.15(a)(i) of the Sellers
Disclosure Schedule; (ii) with respect to NNL, each Other Seller listed in
Section 11.15(a)(ii) of the Sellers Disclosure Schedule, and (iii) with respect
to NNI, all the other U.S. Debtors and each Other Seller listed in
Section 11.15(a)(iii) of the Sellers Disclosure Schedule.

(d) Each Respective Affiliate shall indemnify the Main Seller that acts as
representative of such Respective Affiliate pursuant to this Section for, and
hold it harmless against, any loss, liability or expense, including reasonable
attorneys’ fees, incurred by such Main Seller without gross negligence, bad
faith or willful misconduct, for serving in the capacity of representative of
such Respective Affiliate hereunder.

SECTION 11.16. Obligations of Sellers. When references are made in this
Agreement to certain Sellers causing Other Sellers or other Affiliate(s) to
undertake (or to not undertake) certain actions, or agreements are being made on
behalf of certain Other Sellers or other Affiliates, “Sellers” for purposes of
such clause shall be deemed to mean, respectively, NNI (in the case of a U.S.
Debtor) and NNL (in the case of a Canadian Debtor – other than NNC—and a
Non-Debtor Seller).

SECTION 11.17. Execution by Other Sellers. The Purchaser hereby acknowledges
that the Other Sellers are not executing this Agreement as of the date hereof.
This Agreement shall be binding on all parties that have executed this Agreement
from the time of

 

142



--------------------------------------------------------------------------------

such execution, regardless of whether all Sellers have done so. Between the date
hereof and the Closing Date, the Main Sellers hereby agree that they shall cause
each Other Seller to execute a counterpart to this Agreement as promptly as
practicable but in no event later than the day that is sixty (60) days after the
date hereof, agreeing to be bound as a Seller under this Agreement and
authorizing NNC, NNL or NNI, as applicable, to act as its representative under
Section 11.15.

[Remainder of this page intentionally left blank. Signature page follows.]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Asset Sale Agreement as
of the date first written above.

 

CIENA CORPORATION Per:  

/s/ Gary B. Smith

  Gary B. Smith   President and Chief Executive Officer NORTEL NETWORKS
CORPORATION Per:  

/s/ Pavi Binning

  Pavi Binning  

Executive Vice-President, Chief

Financial Officer and Chief Restructuring

Officer

Per:  

/s/ John M. Doolittle

  John M. Doolittle  

Senior Vice-President, Finance and

Corporate Services

NORTEL NETWORKS LIMITED Per:  

/s/ Pavi Binning

  Pavi Binning   Executive Vice-President, Chief  

Financial Officer and Chief Restructuring

Officer

Per:  

/s/ John M. Doolittle

  John M. Doolittle  

Senior Vice-President, Finance and

Corporate Services

Signature Page – Asset Sale Agreement



--------------------------------------------------------------------------------

NORTEL NETWORKS INC. Per:  

/s/ John M. Doolittle

  John M. Doolittle   Vice-President

Signature Page – Asset Sale Agreement